Exhibit 10.3

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TAO Group Holdings LLC

dated as of January 31, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I    Purpose; Capitalization   

Section 1.1

  

Purpose

     2   

Section 1.2

  

Issuance of Membership Interests

     2   

Section 1.3

  

Capital Accounts

     2   

Section 1.4

  

Preemptive Right

     3   

Section 1.5

  

Budget

     5   

Section 1.6

  

Term

     6   

Section 1.7

  

Registered Agent and Registered Office

     6    Article II    Distributions; Allocation of Profits and Losses   

Section 2.1

  

Distributions

     6   

Section 2.2

  

Allocations Generally

     7   

Section 2.3

  

Tax Allocations

     10   

Section 2.4

  

Withholding and other Tax Payments

     10   

Section 2.5

  

No Interest; No Return of Capital

     11    Article III    Fiscal Matters   

Section 3.1

  

Tax Matters Partner and Partnership Representative

     11   

Section 3.2

  

Tax Elections

     12   

Section 3.3

  

Fiscal and Tax Year; Auditor

     12   

Section 3.4

  

Books and Records

     12   

Section 3.5

  

Financial Statements; K-1

     12   

Section 3.6

  

Additional Information; Access

     14    Article IV    Administration and Management   

Section 4.1

  

Management

     14   

Section 4.2

  

Cash Flow Deficiency

     23   

Section 4.3

  

Limitation of Liability

     25   

Section 4.4

  

Indemnification

     26   

Section 4.5

  

D&O Insurance

     27   

Section 4.6

  

Other Activities

     27   

Section 4.7

  

Confidentiality

     28   

Section 4.8

  

Management Fee, Etc.

     29   

 

- i -



--------------------------------------------------------------------------------

Article V    Meetings and Voting   

Section 5.1

  

Meetings of Members

     31   

Section 5.2

  

Meetings of the Board

     32   

Section 5.3

  

Participation in Meetings

     33   

Section 5.4

  

No Voting Agreements

     33    Article VI    Transfers   

Section 6.1

  

No Transfers

     33   

Section 6.2

  

Certain Transfers

     35   

Section 6.3

  

Right of First Offer

     35   

Section 6.4

  

Tag-Along Rights

     37   

Section 6.5

  

Drag-Along Rights

     38   

Section 6.6

  

Put Right for Class A Common Units

     41   

Section 6.7

  

Call Right for Class A Common Units

     49   

Section 6.8

  

Determination of Fair Market Value

     55   

Section 6.9

  

Transfers of Preferred Units With Class A Common Units

     56   

Section 6.10

  

Transfers of Preferred Units Without Class A Common Units

     58   

Section 6.11

  

Transfers of Attributable Interests

     59   

Section 6.12

  

Other Rollover Holdco Member Put and Call Rights

     60    Article VII    Dissolution; Liquidation   

Section 7.1

  

Dissolution

     60   

Section 7.2

  

Liquidation and Distribution

     60   

Section 7.3

  

Certificate of Cancellation

     61    Article VIII    Miscellaneous   

Section 8.1

  

Certain Interpretive Matters

     61   

Section 8.2

  

Notices

     62   

Section 8.3

  

Successors and Assigns

     63   

Section 8.4

  

No Third Party Beneficiary

     63   

Section 8.5

  

Entire Agreement

     63   

Section 8.6

  

Amendment; Waiver

     63   

Section 8.7

  

Specific Performance

     64   

Section 8.8

  

Counterparts

     64   

Section 8.9

  

Governing Law; Submission to Jurisdiction

     65   

Section 8.10

  

Waiver of Jury Trial

     65   

Section 8.11

  

Severability

     65   

Section 8.12

  

No Presumption

     66   

Section 8.13

  

Exercise of Contractual Rights

     66   

 

- ii -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

TAO Group Holdings LLC

This Second Amended and Restated Limited Liability Company Agreement dated as of
January 31, 2017 (this “Agreement”) is among TAO Group Holdings LLC, a Delaware
limited liability company (the “Company”), MSG TG, LLC, a Delaware limited
liability company (“MSG”), TG Rollover Holdco LLC, a Delaware limited liability
company (“Rollover Holdco”), each of the Persons designated as a “Principal” on
a signature page hereto (the “Principals”), each of the Persons designated as an
“Employee Rollover Holdco Member” on a signature page hereto (the “Employee
Rollover Holdco Members”), each of the Persons designated as an “Other Rollover
Holdco Member” on a signature page hereto (the “Other Rollover Holdco Members”;
the Principals, the Employee Rollover Holdco Members and the Other Rollover
Holdco Members are referred to as the “Rollover Holdco Members”), and solely
with respect to its rights and obligations under Sections 6.6 (other than 6.6(c)
and 6.6(d)), 6.8, 6.9 (other than 6.9(b)) and Article VIII (insofar as such
Article VIII relates to its rights and obligations under Sections 6.6 (other
than 6.6(c) and 6.6(d)), 6.8 and 6.9 (other than 6.9(b)), THE MADISON SQUARE
GARDEN COMPANY, a Delaware corporation. Capitalized terms used but not defined
herein have the meanings assigned to them in Exhibit A.

The Company was organized on September 23, 2016, was previously governed
pursuant to that certain Limited Liability Company Agreement dated as of such
date and is governed pursuant to that certain Amended and Restated Limited
Liability Company Agreement dated as of January 30, 2017 (the “Existing
Agreement”).

In connection with a series of restructuring transactions (the “Restructuring”)
contemplated by the Restructuring Agreement that were consummated prior to the
consummation of the Transactions, each of the Rollover Holdco Members received
equity interests in Rollover Holdco, which in turn received equity interests in
the Company.

Immediately prior to the execution and delivery of this Agreement, MSG, Rollover
Holdco, the Rollover Holdco Members and certain other Persons who at such time
were members of the Company consummated the transactions (the “Transactions”)
contemplated by the Transaction Agreement dated as of January 31, 2017 (as
amended, the “Transaction Agreement”) pursuant to which, among other things,
(i) MSG acquired 62.5% of the Class A Common Units and 87.46% of the Preferred
Units, (ii) the Principals collectively acquired 0.8% of the Class A Common
Units, and (iii) Rollover Holdco acquired 36.7% of the Class A Common Units and
12.54% of the Preferred Units.

The Rollover Holdco Members are the only members of Rollover Holdco. Each
Rollover Holdco Member owns the number of Rollover Holdco’s Class A common units
(“Rollover Holdco Class A Common Units”) set forth opposite the name of such
Rollover Holdco Member on Exhibit B in the column captioned “Number of Rollover
Holdco’s Class A common units” and the number of Rollover Holdco’s preferred
units (“Rollover Holdco Preferred Units”) set



--------------------------------------------------------------------------------

forth opposite the name of such Rollover Holdco Member on Exhibit B in the
column captioned “Number of Rollover Holdco’s preferred units.” The total number
of outstanding Rollover Holdco Class A Common Units is the same as the number of
Class A Common Units directly held by Rollover Holdco, and the total number of
outstanding Rollover Holdco Preferred Units is the same as the number of
Preferred Units directly held by Rollover Holdco. Class A Common Units that
correspond to Rollover Holdco Class A Common Units are referred to as
“Attributable Class A Common Units.” Preferred Units that correspond to Rollover
Holdco Preferred Units are referred to as “Attributable Preferred Units.” The
Attributable Class A Common Units and the Attributable Preferred Units are
referred to as the “Attributable Interests.”

In connection with the Transactions, the Company and the Members wish to amend
and restate the Existing Agreement to read as set forth herein.

In consideration of the premises and the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
the sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

Article I

Purpose; Capitalization

Section 1.1 Purpose. The purpose of the Company is to engage in any business or
activity for which a limited liability company may be formed under the Act. The
Company shall have all the powers necessary or convenient to effect any purpose
for which it is formed, including all powers granted by the Act.

Section 1.2 Issuance of Membership Interests.

(a) As of the date of this Agreement, the number and type of Units owned by each
Member is as set forth on Exhibit B.

(b) No Member shall have any obligation to the Company, to any other Member or
to any creditor of the Company to make any additional capital contributions to
the Company, and no Member in its capacity as such shall be liable for the
debts, obligations or liabilities of the Company.

Section 1.3 Capital Accounts.

(a) A capital account shall be maintained for each Member in accordance with the
rules of Treasury Regulations §1.704-1(b)(2)(iv). The capital account of each
Member shall be credited with (i) the amount of any capital contribution made in
cash by such Member, (ii) the Agreed Value (net of any liabilities the Company
is considered to assume under or take subject to Section 752 of the Code) of any
capital contribution made in property other than cash by such Member,
(iii) allocations to such Member of Net Income pursuant to Section 2.2, and
(iv) any other item required to be credited for proper maintenance of capital
accounts by the Treasury Regulations under Section 704(b) of the Code. A
Member’s capital account shall be debited with (w) the amount of any cash
distributed to such Member, (x) the Agreed Value (net of

 

- 2 -



--------------------------------------------------------------------------------

liabilities that such Member is considered to assume under or take subject to
Section 752 of the Code) of any property other than cash distributed to such
Member, (y) allocations to such Member of Net Loss pursuant to Section 2.2, and
(z) any other item required to be debited for proper maintenance of capital
accounts by the Treasury Regulations under Section 704(b) of the Code. Each
Member’s capital account shall be adjusted as required by Treasury Regulation
§1.704-1(b)(2)(iv)(f) to reflect a revaluation of Company property at Agreed
Value upon the occurrence of any event described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(5) (including the Transactions) based upon the
manner in which gain or loss upon a sale of all the assets of the Company for
Agreed Value would be allocated. Members’ capital accounts shall also be
adjusted in accordance with Treasury Regulation §1.704-1(b)(2)(iv)(s) upon the
exercise of any non-compensatory option.

(b) In the event that all or any portion of any Interest is transferred in
accordance with this Agreement, the transferee(s) of such Interest shall succeed
to all or the corresponding portion, as the case may be, of the transferor’s
capital account.

(c) Immediately following the consummation of the Transactions, the capital
account balances of MSG and Rollover Holdco shall be equal to the sum of
(i) such Member’s Preferred Capital Contribution (if any) plus, (ii) the product
of (x) the number of Class A Common Units owned thereby multiplied by (y) the
price per-Class A Common Unit paid by MSG pursuant to the Transaction Agreement.

Section 1.4 Preemptive Right.

(a) If, at any time after the date of this Agreement the Company or any of its
Subsidiaries shall propose to issue or sell any Preemptive Securities, then each
Eligible Party shall have the right to purchase (or, in the case of a Rollover
Holdco Member, to direct Rollover Holdco to purchase in accordance with Section
6.11(a)) from the Company or such Subsidiary, as applicable (the “Preemptive
Right”), on the same terms and conditions (including at the same price per
Preemptive Security) set forth in the Preemptive Rights Notice (as defined
below), up to (i) a percentage of such Preemptive Securities so that the
percentage obtained by dividing the number of Preemptive Securities that such
Eligible Party is entitled to purchase (or, in the case of a Rollover Holdco
Member, to direct Rollover Holdco to purchase in accordance with Section
6.11(a)) by the total number of Preemptive Securities is equal to the Percentage
Share of such Member or Rollover Holdco Member, as applicable, plus (ii) any
additional Preemptive Securities that such Eligible Party shall be entitled to
purchase (or, in the case of a Rollover Holdco Member, to direct Rollover Holdco
to purchase in accordance with Section 6.11(a)) pursuant to clause (ii) of
Section 1.4(c). Each Eligible Party shall have the right to assign its
Preemptive Right to any of its Permitted Transferees.

(b) In connection with any Preemptive Right, the Company shall, by written
notice (a “Preemptive Rights Notice”), provide an offer to sell to each Eligible
Party that number of Preemptive Securities of any proposed issuance in
accordance with Section 1.4(c). Any Preemptive Rights Notice shall include the
applicable purchase price per Preemptive Security, the aggregate amount of
Preemptive Securities offered, the number of Preemptive Securities offered to
such Eligible Party in accordance with Section 1.4(a), the proposed closing

 

- 3 -



--------------------------------------------------------------------------------

date, the place and time for the issuance thereof (which shall be no less than
25 days from the date of such notice), a summary of the material rights and
obligations of the Preemptive Securities and any other material terms and
conditions of the offer.

(c) Within 15 days from the date of receipt of a Preemptive Rights Notice, any
Eligible Party wishing to exercise its Preemptive Right concerning the
Preemptive Securities referred to therein shall deliver written notice (an
“Exercise Notice”) to the Company setting forth (i) the number of Preemptive
Securities that such Eligible Party commits to purchase (or, in the case of a
Rollover Holdco Member, commits to direct Rollover Holdco to purchase in
accordance with Section 6.11(a)) (which may be for all or any portion of such
Preemptive Securities offered to such Eligible Party in the Preemptive Rights
Notice), and (ii) the portion (if any) of any such Preemptive Securities the
other Eligible Parties have not committed to purchase (or, in the case of a
Rollover Holdco Member, have not committed to direct Rollover Holdco to purchase
pursuant to Section 6.11(a)) pursuant to duly given Exercise Notices pursuant to
this Section 1.4(c) that such Eligible Party commits to purchase (or, in the
case of a Rollover Holdco Member, commits to direct Rollover Holdco to purchase
in accordance with Section 6.11(a)) (such portion not to exceed such Eligible
Party’s Relative Percentage Share of the Preemptive Securities to be purchased
(or, in the case of a Rollover Holdco Member, with respect to which a commitment
to direct Rollover Holdco to make a purchase in accordance with Section 6.11(a)
has been made) by all Eligible Parties pursuant to this clause (ii) of Section
1.4(c)). Any Eligible Party who shall fail to give the Company an Exercise
Notice during the foregoing 15-day period after receipt of a Preemptive Rights
Notice shall be deemed to have forfeited such Eligible Party’s right to acquire
(or, in the case of a Rollover Holdco Member, such Eligible Party’s right to
direct Rollover Holdco to acquire in accordance with Section 6.11(a)) the
Preemptive Securities offered pursuant to such Preemptive Rights Notice.

(d) The closing of the issuance or sale of Preemptive Securities with respect to
any Eligible Party who shall duly give an Exercise Notice shall occur on the
date and at the location specified by the Company. The same terms and conditions
(including the same price per Preemptive Security) shall apply to all
participants in the issuance of all such Preemptive Securities (except that, in
the case of a Rollover Holdco Member, such Rollover Holdco Member shall (without
limiting its obligation to make the same representations and warranties and
agree to the same covenants and agreements as a participant that is not a
Rollover Holdco Member) direct Rollover Holdco to purchase such Preemptive
Securities pursuant to Section 6.11(a)). In the event that such a closing does
not occur within 120 days of the delivery of a Preemptive Rights Notice, the
Company shall repeat the procedure set forth in Sections 1.4(a), 1.4(b) and
1.4(c) with respect to such Preemptive Securities.

(e) Notwithstanding anything to the contrary in this Agreement, no Eligible
Party (other than a Principal in the event that such Principal’s representation
and warranty in the Transaction Agreement that he is an “accredited investor” on
the date of this Agreement is accurate) shall have a right to purchase
Preemptive Securities pursuant to this Section 1.4 if such purchase will violate
any applicable securities laws (whether or not such violation may be cured by a
filing of a registration statement or any other special disclosure, but allowing
for any readily available exemptions that do not impose any requirement to
provide a disclosure document to investors); provided, however, that in the
event applicable securities laws shall change after the

 

- 4 -



--------------------------------------------------------------------------------

date of this Agreement so as to provide an exemption therefrom that would be
satisfied by providing the Eligible Parties with, in addition to information
otherwise required to be provided to them pursuant to this Section 1.4,
financial statements otherwise prepared by the Company in the ordinary course of
business pursuant to Section 3.5 or any other information prepared or delivered
to any other purchaser of such securities, then the Company shall use
commercially reasonable efforts to obtain such exemption.

Section 1.5 Budget.

(a) A detailed budget (as in effect from time to time, the “Budget”) of the
Company and its Subsidiaries for the period ending December 31, 2017 is attached
as Exhibit C-2. Also attached as Exhibit C-3 is an initial five-year business
plan of which the Budget for the period ending December 31, 2017 is a part (as
in effect from time to time, the “Business Plan”). The initial Budget and the
Business Plan attached as Exhibit C-2 and Exhibit C-3 are each hereby deemed to
have been approved by the Board and the Principal Base. No later than 90 days
prior to the start of the Company Fiscal Year ending December 30, 2018 and any
subsequent Company Fiscal Year, the Company shall submit to the Board a proposed
Budget, in the same form as the Budget attached as Exhibit C-2 or in such other
form as is otherwise approved by the Board, setting forth all of the proposed
expenditures (operating expenditures and capital expenditures) of the Company
and its Subsidiaries for such subsequent Company Fiscal Year and a proposed
Business Plan for the five Company Fiscal Year period of which the Budget is a
part; provided, however, that, subject to Section 1.5(b), any such new Budget
and Business Plan shall be subject to the approval of the Board and the
Principal Veto Rights (it is understood and agreed that if the Board approves
such Budget or Business Plan in the form submitted by the Company, such Budget
or Business Plan (as applicable) shall be deemed approved by the Principals).
Each new Business Plan shall be in the same form (and at least the same detail)
as the Business Plan attached as Exhibit C-3 or in such other form as is
otherwise approved by the Board. Additionally, the first Company Fiscal Year and
the first quarter of the second Company Fiscal Year of each Business Plan shall
provide line item detail for each month therein.

(b) If a Budget for any Company Fiscal Year has not been approved by the Board
prior to the start of such Company Fiscal Year (including if the Principals
exercise the Principal Veto Rights with respect thereto), then the Budget for
such Company Fiscal Year (a “Rollover Budget”) shall be the same as the Budget
for the prior Company Fiscal Year, except that certain specified line items in
the Rollover Budget shall be increased in accordance with the terms provided in
Exhibit C-1(ii) (including subject to further adjustments in any line item in
order to permit expenditures under any Contract of the Company or any of its
Subsidiaries that had been properly authorized under this Agreement before such
Rollover Budget went into effect). Until such time as an updated Business Plan
has been approved by the Board pursuant to this Section 1.5, the Business Plan
shall continue to be such Business Plan most recently approved by the Board. For
the avoidance of doubt, the term “Budget” as used in the Agreement shall include
any Rollover Budget that may be in effect at the time.

(c) In addition to new venues that are specifically budgeted, Budgets (including
any Rollover Budget, if necessary) will reserve the amount necessary, if
available, to satisfy amounts referenced to in clause (c) of the definition of
Available Cash (with any expenditure of such amounts subject to approval by the
Board).

 

- 5 -



--------------------------------------------------------------------------------

Section 1.6 Term. The Company shall have perpetual existence unless sooner
dissolved and its affairs wound up as provided in Article VII.

Section 1.7 Registered Agent and Registered Office. The name of the registered
agent of the Company for service of process on the Company in the State of
Delaware shall be Corporation Service Company, and the address of such
registered agent and the address of the registered office of the Company in the
State of Delaware shall be 2711 Centerville Road, Suite 400, Wilmington, New
Castle County, Delaware 19808. Such office and such agent may be changed to such
place within the State of Delaware and any successor registered agent,
respectively, as may be determined from time to time by the Board in accordance
with the Act.

Article II

Distributions; Allocation of Profits and Losses

Section 2.1 Distributions.

(a) Distributions. Except as otherwise provided in Section 7.2, distributions
shall be made to the Members at such times and in such amounts as determined and
approved by the Board (including as required pursuant to Sections 2.1(b) and
2.1(c)).

(b) Tax Distributions. The Company shall distribute to each Member with respect
to each fiscal quarter following the Effective Time amounts at least two
business days prior to the date on which any U.S. federal income taxes are due
such that each Member receives an amount at least equal to (i) the sum of
(A) the Preferred Return allocable to such Member in respect of such fiscal
quarter plus, (B) the amount of net taxable income allocable to such Member
(including income attributable to Preferred Units, but without duplication of
amounts described in clause (A)) in respect of such fiscal quarter reduced by
allocable losses (including losses allocable to any predecessor of such Member
and taking into account basis adjustments pursuant to Section 743 of the Code)
(but not taking into account any period or portion thereof prior to the
Effective Time) for prior periods following the Effective Time not previously
taken into account pursuant to this Section 2.1(b), as reasonably estimated by
the Company, multiplied by (ii) an assumed tax rate equal to the greater of 52%
and the highest marginal federal, state and local income tax rate applicable at
the time such distribution is made to an individual resident in New York, NY (as
determined in good faith by the Company’s “tax matters partner” or “partnership
representative” in consultation with the Qualified Principals). All
distributions pursuant to this Section 2.1(b) shall be made to the Members in
accordance with their Preferred Percentage Shares to the extent attributable to
their Preferred Units, and all remaining distributions pursuant to this Section
2.1(b) shall be made to the Members in accordance with their Percentage Shares.
Any distributions made to a Member pursuant to this Section 2.1(b) shall be
credited against and reduce amounts subsequently distributable to such Member
pursuant to Section 2.1(c)(i) (in the case of distributions pursuant to this
Section 2.1(b) attributable to their Preferred Units) and pursuant to Section
2.1(c)(iii) (in the case of distributions pursuant to this Section 2.1(b)
attributable to their Class A Common Units).

 

- 6 -



--------------------------------------------------------------------------------

(c) Distributions of Available Cash. Subject to applicable law and any
applicable Approval Rights, after making distributions pursuant to Section
2.1(b), to the extent permitted to be paid by the Company pursuant to any
Company Loan Agreement, the Company shall make distributions of Available Cash
to the Members no less than once each year (including any other distributions
authorized by the Board) as follows:

(i) first, to the holders of Preferred Units in accordance with their respective
Preferred Percentage Shares until they shall have received a Preferred Return
(taking into account prior distributions (if any) attributable to their
Preferred Units) on their Unreturned Preferred Capital Contributions Amount;

(ii) second, to the holders of Preferred Units in accordance with their
respective Preferred Percentage Shares until the Unreturned Preferred Capital
Contributions Amount is zero (and upon distribution of the Preferred Return and
the entire Unreturned Preferred Capital Amount in respect of such Preferred
Units, such Preferred Units will be deemed to have been redeemed in full by the
Company and no longer issued and outstanding without any further action by any
holder thereof); and

(iii) third, to the holders of Class A Common Units in accordance with their
respective Percentage Shares.

(d) Distributions in Kind. Any distributions in kind shall be made at such times
and in such amounts as determined and approved by the Board, based on their Fair
Market Value as determined by the Board in good faith in the same proportions as
if Available Cash were (to the extent permitted to be paid by the Company
pursuant to any Company Loan Agreement) distributed in accordance with Section
2.1(c). If cash and property are to be distributed in kind simultaneously, the
Company shall distribute such cash and property in kind in the same proportion
to each Member.

Section 2.2 Allocations Generally.

(a) Except as otherwise provided in Sections 2.2(b) through (i), Net Income or
Net Loss for any Company Fiscal Year, and, to the extent that the Board
determines it is necessary or appropriate, individual items of income, gain,
loss and deduction of the Company shall be allocated among the Members so as to
cause each Member’s capital account balance to equal as nearly as possible
(i) the amount of the distribution that such Member would receive pursuant to
Section 7.2(d) if, at the end of such Company Fiscal Year, each Company asset
were sold for an amount of cash equal to such asset’s Book Value, each liability
of the Company were satisfied in cash in accordance with its terms (limited,
with respect to each Nonrecourse Liability, to the Book Value of any asset or
assets securing such Nonrecourse Liability), and all remaining cash of the
Company were distributed to the Members in accordance with Section 7.2 minus
(ii) such Member’s shares of Company Minimum Gain and Minimum Gain Attributable
to Member Nonrecourse Debt, computed immediately prior to the hypothetical sale
of assets. The Principals shall be entitled to review and the Principal Base
shall be entitled to approve the allocations pursuant to this Section 2.2;
provided, however, that approval may not be unreasonably withheld, conditioned
or delayed and the Principals may only withhold approval on

 

- 7 -



--------------------------------------------------------------------------------

the basis that the allocations are unreasonable, and if MSG and the Principals
dispute the reasonableness of any allocation, KPMG LLP or, if KPMG is not
available or has a conflict of interest that causes it to decline the
engagement, another nationally recognized accounting firm upon which MSG and the
Principals shall mutually agree, shall resolve such dispute.

(b) If there is a net decrease in Company Minimum Gain during a Company taxable
year, each Member shall be specially allocated items of income and gain for such
year (and, if necessary, for subsequent years) in the order specified in
Treasury Regulation §1.704-2(j)(2) in proportion to, and to the extent of, an
amount equal to the portion of such Member’s share of the net decrease in
Company Minimum Gain during such year (which share of such net decrease shall be
determined under Treasury Regulation §1.704-2(g)(2)). This Section 2.2(b) is
intended to be a “minimum gain chargeback” described in Treasury Regulation
§1.704-2(f) and is to be interpreted in a manner consistent therewith.

(c) If there is a net decrease during a Company taxable year in the Minimum Gain
Attributable to a Member Nonrecourse Debt (as determined under Treasury
Regulation §1.704-2(i)(3)), any Member with a share of Minimum Gain Attributable
to such Member Nonrecourse Debt at the beginning of such year shall be specially
allocated items of income and gain for such year (and, if necessary, for
subsequent years) in the order specified in Treasury Regulation §1.704-2(j)(2)
in proportion to, and to the extent of, an amount equal to the portion of such
Member’s share of the net decrease in Minimum Gain Attributable to such Member
Nonrecourse Debt (as determined under Treasury Regulation §1.704-2(g)(2)),
during such year. This Section 2.2(c) is intended to be a “partner minimum gain
chargeback” described in Treasury Regulation §1.704-2(i)(4) and is to be
interpreted in a manner consistent therewith.

(d) Items of Company loss, deduction or Section 705(a)(2)(B) Expenditure that
are attributable to a Member Nonrecourse Debt (“Member Nonrecourse Deductions”)
shall be allocated among the Members who bear the Economic Risk of Loss for such
Member Nonrecourse Debt. This provision is to be interpreted in a manner
consistent with the requirements of Treasury Regulation §1.704-2(i)(1).

(e) The Nonrecourse Deductions for each taxable year of the Company shall be
allocated to the Members in proportion to their Percentage Shares.

(f) In the event that any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation
§1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specifically allocated to such Member
in an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations promulgated under Section 704(b) of the Code, any Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This provision is intended to be a
“qualified income offset” described in Treasury Regulation §1.704-1(b)(2)(ii)(d)
and is to be interpreted in a manner consistent therewith.

(g) To the extent that an adjustment to the adjusted tax basis of any Company
property pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to

 

- 8 -



--------------------------------------------------------------------------------

Treasury Regulation §1.704-1(b)(2)(iv)(m)(2) or Treasury Regulation
§1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining capital
accounts as a result of a distribution to a Member, the amount of such
adjustment to the capital accounts shall be treated as an item of gain (if the
adjustment increases the basis of the Company property) or loss (if the
adjustment decreases the basis of the Company property), and such gain or loss
shall be allocated to the Members in accordance with Treasury Regulation
§1.704-1(b)(2)(iv)(m)(2) or Treasury Regulation §1.704-1(b)(2)(iv)(m)(4), as the
case may be.

(h) Net Loss allocated pursuant to Section 2.2(a) shall not exceed the maximum
amount of Net Loss that can be allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any Company Fiscal Year. In the
event some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation of Net Loss pursuant to Section
2.2(a), the limitation set forth in this Section 2.2(j) shall be applied on a
Member by Member basis and Net Loss not allocable to any Member as a result of
such limitation shall be allocated to the other Members in accordance with the
positive balances in such Members’ capital accounts so as to allocate the
maximum permissible Net Loss to each Member under Treasury Regulation
§1.704-1(b)(2)(ii)(d) and, thereafter, pro rata based on Percentage Shares.

(i) In the event that any item of Company income, gain, loss, deduction or
Section 705(a)(2)(B) Expenditure is allocated pursuant to Section 2.2(b) through
(g), subsequent items of Company income, gain, loss, deduction or Section
705(a)(2)(B) Expenditure (as determined for purposes of computing Net Income or
Net Loss) shall, to the extent consistent with Section 2.2(b) through (h), be
allocated between the Members so as to eliminate as quickly as possible on a
proportionate basis, with respect to each Member, any disparity between (i) the
sum of (x) such Member’s capital account balance and (y) such Member’s share of
Company Minimum Gain and Minimum Gain Attributable to Member Nonrecourse Debts
determined in accordance with Treasury Regulation §§1.704-2(g) and (i)(5) and
(ii) the capital account which such Member would have had if all Company Minimum
Gain and Minimum Gain Attributable to any Member Nonrecourse Debt had been
realized and all allocations of Net Income and Net Loss had been made pursuant
to Section 2.2(a) (without giving effect to the reference therein to Section
2.2(b) through (h)).

(j) In the event that any item or items of income, gain, loss or deduction of
the Company or any Member (or any Person related to a Member) is reallocated
between the Company and any Member (or any Person related to a Member) pursuant
to Code Section 482, then the allocation of the income, gain, loss or deduction
of the Company for the year in which such reallocation occurs shall be made in
such a fashion that the capital accounts of all Members, after taking into
account any deemed contributions or distributions arising in connection with
such reallocation, shall be equal to what they would have been if no
reallocation had occurred.

(k) In the event that the Percentage Shares of the Members shall change pursuant
to the terms of this Agreement, there shall be an interim closing of the books
of the Company as of the close of the day of such change (the “Interest Change
Date”) and the capital accounts of the Members shall be revalued pursuant to
Treasury Regulation §1.704-1(b)(2)(iv)(f) effective immediately prior to the
event giving rise to the interim closing of the books of the

 

- 9 -



--------------------------------------------------------------------------------

Company. The Net Income or Net Loss of the Company for the period ending on the
Interest Change Date shall be allocated to the Members in accordance with this
Section 2.2 as if the Company Fiscal Year ended on such date, without taking
into account any change in Percentage Shares on the Interest Change Date. For
purposes of the preceding sentence, the day on which the Effective Time occurs
shall be treated as an Interest Change Date. The Net Income or Net Loss of the
Company for any period commencing after the Interest Change Date shall be
allocated to the Members in accordance with Section 2.2, taking into account
their respective Percentage Shares in effect after the Interest Change Date.
Notwithstanding the foregoing, if the Interest Change Date is not the last day
of a month, Net Income or Net Loss of the Company for the month in which the
Interest Change Date occurs shall be prorated on a daily basis between the
portion of the month ending on the Interest Change Date and the remainder of
such month.

(l) Excess nonrecourse liabilities, within the meaning of Treasury Regulation
§1.752-3, shall be allocated to the Members in accordance with their Percentage
Shares. No Member may take any action (e.g., providing a guarantee or other
credit support) that would have the effect of shifting the Economic Risk of Loss
with respect to any Company liability without the consent of the applicable
Members affected by such shift. Subject to the preceding sentence, the Company
and MSG shall reasonably cooperate with the Principals to minimize any adverse
U.S. federal income tax consequences arising as a result of any prepayment,
refinancing or other action with respect to any indebtedness of the Company that
would have the effect of shifting the allocation of liabilities of the Company
under Section 752 of the Code.

Section 2.3 Tax Allocations. For income tax purposes, all items of income, gain,
loss, deduction and credit shall be allocated among the Members in the manner
set forth in Section 2.2; provided, however, that: (a) all items of income,
gain, loss and deduction with respect to any property contributed to the Company
by a Member (or revalued in accordance with Section 1.3) shall be allocated for
income tax purposes so as to take into account any variation between the
adjusted tax basis of such property and its Agreed Value at the time of
contribution (or the event requiring revaluation) in accordance with Section
704(c) of the Code (and Treasury Regulation §1.704-1(b)(2)(iv)(f)) (i) using the
remedial method described in Treasury Regulation §1.704-3(d) in connection with
the Transactions or (ii) in the case of contributions and revaluation events
subsequent to the Transactions that would not affect the impact of the use of
the remedial method with respect to the Transactions for MSG, using a Section
704(c) methodology, determined pursuant to Section 3.2 (subject to Section
4.1(g)(i)(F)); (b) corrective allocations shall be made to the extent required
pursuant to Treasury Regulation §1.704-1(b)(4)(x); and (c) creditable foreign
taxes shall be allocated in accordance with Treasury Regulation
§1.704-1(b)(4)(viii). If the transactions contemplated by the Transaction
Agreement and the Redemption result in a deemed partnership termination pursuant
to Section 708(b)(1)(B) of the Code, clause (a) of the proviso in the
immediately preceding sentence shall apply to the predecessor partnership. Any
increase (or decrease) in taxable income or loss resulting from adjustments to
the basis of the assets of the Company made pursuant to Section 743 of the Code
shall be taken into account by the Member or Members to which such adjustment is
attributable.

Section 2.4 Withholding and other Tax Payments. The Company shall, to the extent
required by applicable law, withhold taxes from distributions made to any Member
or pay taxes on behalf of any Member pursuant to Section 1446 of the Code or any
similar provision of

 

- 10 -



--------------------------------------------------------------------------------

federal, state, local, or foreign law. Any taxes so withheld shall be deemed to
have been distributed to such Member or, to the extent that any such tax is not
withheld from a distribution, such Member shall promptly reimburse the Company
therefor. If any imputed underpayment (including associated interest, penalties,
or additions to tax) is required to be paid by the Company pursuant to
Section 6225 of the Code with respect to income directly or indirectly allocable
to a Member or Rollover Holdco Member or former Member or Rollover Holdco
Member, such Member or Rollover Holdco Member or former Member or Rollover
Holdco Member (and, in the case of a former Member or Rollover Holdco Member,
its transferee) shall promptly reimburse the Company therefor. Any amount due
from a Member, Rollover Holdco Member or a former Member or Rollover Holdco
Member to the Company pursuant to the two preceding sentences shall bear
interest at the “prime rate” (as specified in The Wall Street Journal, from time
to time) plus 3% from the time of payment by the Company of the tax or imputed
underpayment to the time of payment by the Member, Rollover Holdco Member or
former Member or Rollover Holdco Member, and the Company may offset such amounts
against distributions or other amounts due from the Company to such Member
(including to Rollover Holdco in the case of a liability of a Rollover Holdco
Member or former Rollover Holdco Member). The obligations of a Member or
Rollover Holdco Member pursuant to this Section 2.4 shall continue even if such
Member or Rollover Holdco Member ceases to be a Member or Rollover Holdco
Member.

Section 2.5 No Interest; No Return of Capital. No interest shall be payable on
the capital contributions, or in respect of the capital accounts, of the
Members. No Member shall be permitted to make an early withdrawal of any portion
of the capital contributions made by it.

Article III

Fiscal Matters

Section 3.1 Tax Matters Partner and Partnership Representative. MSG will be the
“tax matters partner” within the meaning of Section 6231 of the Code as in
effect prior to amendment by the BBA and the “partnership representative” within
the meaning of Section 6223 of the Code when such provision becomes effective
and any other similar designation under applicable law, subject in all respects
to the provisions of this Agreement and the Transaction Agreement.
Notwithstanding Section 4.1(g)(i)(C) and, except with respect to elections under
Section 6226(a) of the Code, Section 4.1(g)(i)(F), the tax matters partner or
partnership representative shall have the right to make decisions regarding
extensions of statutes of limitation and choice of forum in tax proceedings, and
the partnership representative shall have the authority to make an “election
out” under Section 6221(b) of the Code if the Company is eligible to make such
an election or, subject to Section 4.1(g)(i)(F), an election under Section
6226(a) of the Code on behalf of the Company. The Company will reimburse MSG for
any reasonable out-of-pocket expenses incurred in connection with its activities
as the tax matters partner or partnership representative. It is the intent of
the Members that the Company be treated as a partnership for all federal, state
and local tax purposes and the Members and the Company shall take all reasonable
actions appropriate to effect such intention. MSG shall take such action as may
be reasonably necessary to cause Rollover Holdco and each of the Principals to
become “notice partners” within the meaning of Section 6231(a)(8) of the Code,
if applicable. MSG shall keep the Principals informed of all administrative and
judicial proceedings of the Company with respect to taxes and

 

- 11 -



--------------------------------------------------------------------------------

shall furnish a copy of each notice or other communication received by MSG, in
its capacity as tax matters partner, partnership representative or similar
designation under applicable law, or the Company from any taxing authority to
each Principal. The Principals shall be permitted to participate in any tax
matter or proceeding of the Company. This Section 3.1 is not intended to
(i) authorize MSG to take any action left to the determination of an individual
Member under Sections 6222 through 6231 of the Code as in effect prior to its
amendment by the BBA or any action left to the determination of an individual
Member by any subsequent amendment to the Code, or (ii) modify any of the
provisions in the Transaction Agreement with respect to tax matters.

Section 3.2 Tax Elections. The Company shall make an election under Section 754
of the Code and, subject to Section 4.1(g)(i)(F), such other elections as the
tax matters partner or partnership representative may determine to be
appropriate. If the Transactions result in a deemed partnership termination
pursuant to Section 708(b)(1)(B) of the Code, an election under Section 754 of
the Code shall be made with respect to the predecessor partnership.

Section 3.3 Fiscal and Tax Year; Auditor. The taxable year of the Company for
federal, state and local income tax purposes shall end on June 30 of each year
except as otherwise required by the Code and except that the taxable year that
includes the Effective Time shall end on December 31, 2017. The fiscal year of
the Company for financial reporting purposes shall be based on a retail calendar
year, following a 4-4-5 week convention consistent with retail calendar
accounting periods (and with certain fiscal years following a 4-4-6 week
convention, as applicable to a retail calendar for a given year), and each
fiscal year of the Company shall end on the last Sunday of each calendar year
(the “Company Fiscal Year”); provided, however, that certain Subsidiaries of the
Company shall follow a calendar year fiscal year for financial reporting
purposes if required under any management agreement with a third party (such
venues in operation as of the date of this Agreement: Ninth Avenue Hospitality
LLC, 55th Street Hospitality Holdings LLC, Roof Deck Entertainment LLC and Roof
Deck Australia LLC). The Company’s independent auditor shall initially be KPMG
LLP.

Section 3.4 Books and Records. The Company, at the direction of the Qualified
Principals in their capacities as Officers and the Company’s Chief Financial
Officer, will maintain or cause to be maintained at its principal place of
business complete and accurate books and records of the assets, business and
affairs of the Company.

Section 3.5 Financial Statements; K-1.

(a) As soon as available and in any event within 30 days after the end of each
month and within 45 days after the end of each fiscal quarter of the Company,
the Company, at the direction of the Qualified Principals in their capacities as
Officers and the Company’s Chief Financial Officer, shall deliver to each
Qualified Party the consolidated balance sheets of the Company and its
Subsidiaries, as at the end of such month or such fiscal quarter, as the case
may be, and the related consolidated statements of income, members’ equity and
cash flows for such month or such fiscal quarter, as the case may be, and for
the period from the beginning of the then current Company Fiscal Year to the end
of such month or such fiscal quarter.

 

- 12 -



--------------------------------------------------------------------------------

(b) As soon as available and in any event within 45 days after the end of each
fiscal quarter of the Company, the Company, at the direction of the Qualified
Principals in their capacities as Officers and the Company’s Chief Financial
Officer, shall deliver to each Qualified Party updated forecasts of revenue and
expense line items, as well as capital expenditures by project, staffing, key
statistics, and a statement of cash flows, prepared in a format similar to the
Budget.

(c) As soon as available and in any event within 45 days after the end of each
Company Fiscal Year (commencing with the Company Fiscal Year ending December 31,
2017), the Company, at the direction of the Qualified Principals in their
capacities as Officers and the Company’s Chief Financial Officer, shall deliver
to each Qualified Party: (i) the draft consolidated balance sheet of the Company
and its Subsidiaries as at the end of such year and the related draft
consolidated statements of income, members’ equity and cash flows for such
Company Fiscal Year; and (ii) a statement of each Member’s capital account as of
the end of such Company Fiscal Year.

(d) As soon as available and in any event within 120 days after the end of each
Company Fiscal Year, the Company, at the direction of the Qualified Principals
in their capacities as Officers and the Company’s Chief Financial Officer, shall
deliver to each Member (i) the audited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such year and the related consolidated
statements of income, members’ equity and cash flows for such Company Fiscal
Year and (ii) a statement of each Member’s capital account as of the end of such
Company Fiscal Year.

(e) As soon as available, the Company, at the direction of the Qualified
Principals in their capacities as Officers and the Company’s Chief Financial
Officer, shall deliver to each Qualified Party copies of all reports prepared
for or delivered to the management of the Company by its outside accountants in
connection with each annual, interim or special audit of the Company’s financial
statements made by such accountant.

(f) Within 120 days after the end of each taxable year, the Company, at the
direction of the Qualified Principals in their capacities as Officers and the
Company’s Chief Financial Officer, shall distribute to each Member a copy of its
Schedule K-1 to the Partnership Tax Return (Form 1065) or any successor form
thereto.

(g) Any financial and other reports required pursuant to this Section 3.5 shall
be prepared in accordance with GAAP.

(h) The Company, at the direction of the Qualified Principals in their
capacities as Officers and the Company’s Chief Financial Officer, shall deliver
to the Qualified Parties, with each of the monthly, quarterly and annual
consolidated statements of income described above, a comparison (in a form
agreed-upon by the Qualified Parties) to the Budget (with such comparison to be
made to the line items in the Budget in the form attached as Exhibit C-2) and
the most recent forecast (if any), and, with respect to the quarterly and
audited consolidated statements of income, the same period from the prior year.
Material variances shall be explained in reasonable detail.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.6 Additional Information; Access.

(a) Promptly, from time to time, the Company, at the direction of the Qualified
Principals in their capacities as Officers and the Company’s Chief Financial
Officer, shall furnish each Qualified Party such information (in writing if so
requested) regarding the assets and properties and operations, business affairs
and financial condition of the Company and its Subsidiaries as such Qualified
Party may request.

(b) The Company and its Subsidiaries, at the direction of the Qualified
Principals in their capacities as Officers and the Company’s Chief Financial
Officer, shall afford to any Qualified Party and its representatives access to
all of the books, records and properties of the Company or its Subsidiaries, as
applicable, and to make copies of such records and permit such Persons to
discuss all aspects of the Company or its Subsidiaries, as applicable, with any
representatives of the Company and its Subsidiaries, and the Company and its
Subsidiaries shall provide to any Qualified Party or its representatives on
behalf of such Qualified Party responses to all requests from such Qualified
Party or its representatives on behalf of such Qualified Party for information
relating to the Company and its Subsidiaries and their respective operations.
The Company and its Subsidiaries, at the direction of the Qualified Principals
in their capacities as Officers and the Company’s Chief Financial Officer, will
instruct their independent public accountants to discuss such aspects of the
financial condition of the Company or its Subsidiaries, as applicable, with any
Qualified Party and its representatives as such Person may request, and to
permit such Qualified Party and its representatives to inspect, copy and make
extracts from such financial statements, analyses, work papers and other
documents and information (including electronically stored documents and
information) prepared with respect to the Company or its Subsidiaries, as
applicable, as such Qualified Party may request, subject to such Qualified Party
executing any customary access agreements reasonably required by the Company’s
accountants.

Article IV

Administration and Management

Section 4.1 Management.

(a) The Board shall initially consist of (x) up to five individuals designated
by MSG, one of whom (designated by MSG) shall serve as Chairman of the Board,
and (y) each of the Qualified Principals. Thereafter, in the event a Principal
who initially served on the Board shall cease to be a Qualified Principal, such
Principal shall at all times thereafter have no right to serve on the Board and
the number of Directors on the Board shall, unless MSG shall otherwise agree, be
correspondingly reduced. In the event Marc Packer or Rich Wolf are no longer on
the Board for any reason, the Employee Rollover Holdco Members set forth on
Schedule 4.1(a), who at such time hold Rollover Holdco Interests, shall be
permitted to designate one of such Employee Rollover Holdco Members as a
non-voting observer (an “Observer”) to any meetings of the Board, subject to the
approval of Marc Packer or Richard Wolf, in each case only for so long as such
individual holds Interests or Attributable Interests in the Company (and in the
event neither holds Interests or Attributable Interests in the Company at such
time, no other approval is required). The Company shall, and MSG shall cause the
Company to, furnish to such Observer (a) notices of Board meetings, (b) copies
of the materials with respect to meetings of the Board

 

- 14 -



--------------------------------------------------------------------------------

(or any committees thereof), and (c) copies of any action by written consent
referred to in Section 5.2(c) at the same time they are given to Directors, and
copies of such consent promptly (but in any event within two business days)
after it shall have been signed by the Directors; provided, however, that the
Board may exclude an Observer from participating in any portion of any meeting
of the Board (i) if the Board determines, in its sole discretion, that the
subject matter of such meeting includes highly confidential information,
information subject to attorney-client privilege or information that presents
the Observer with an actual or potential conflict of interest or (ii) that is an
executive session.

(b) The Directors initially designated by MSG shall be the individuals set forth
on Schedule 4.1(b). MSG may remove any such Director at any time and for any
reason (or no reason) by giving written notice of same to the Company and, if it
has terminated a Director it designated, may designate a replacement Director in
such notice or in a subsequent notice to such other Member. Notwithstanding
anything to the contrary contained in this Agreement, if at any time there are
less than five individuals designated by MSG as its Directors, the presence,
attendance, vote, consent or other action of the majority of the Directors then
designated by MSG shall be deemed to be the presence, attendance, vote, consent
or other action of five Directors designated by MSG (including for purposes of
Section 5.2).

(c) The Board shall have full authority to manage and control the business,
affairs and properties of the Company, subject to the Principal Veto Rights and
the rights of the Qualified Principals in Section 4.1(e).

(d) For so long as a Principal is a Qualified Principal, he will serve as a
Co-President of the Company and shall be, jointly with any other Qualified
Principal(s), the most senior executive officers of the Company. The Company may
also have (i) a Chief Executive Officer, Chief Financial Officer, General
Counsel and other officers with substantially equivalent executive positions
appointed by the Board (whose authority, duties and responsibilities shall not
exceed those of the Qualified Principals under this Agreement), and (ii) other
officers appointed by the Qualified Principals with such authority, duties and
responsibilities (whose authority, duties and responsibilities shall not exceed
those of the officers referred to in clause (i) or delegated to the Qualified
Principals under this Agreement) as they may determine from time-to-time (each
such officer referred to in clauses (i) and (ii), together with the
Co-Presidents, an “Officer”). Except as may be otherwise approved by the Board,
all of the Officers referred to in clauses (i) and (ii) shall report to one or
more of the Qualified Principals or an Officer reporting to one or more of the
Qualified Principals, as determined by such Qualified Principal(s). Each
Co-President shall have the same authority and responsibilities that a similarly
titled officer of a Delaware corporation would have, subject to change by the
Board and the terms and conditions of this Agreement. An Officer shall serve
until his or her successor is elected and qualified or until his or her earlier
resignation or removal.

(e) Subject to Section 4.1(f), the Qualified Principals in their capacities as
Co-Presidents shall be responsible for day-to-day management of the Company and
its Subsidiaries (including the right to direct and supervise day-to-day
management, decisions and operations, as well as responsibility for day-to-day
policy-making and affairs), including, without limitation:

(i) designing, constructing, operating, managing, marketing and promoting venues
operated or planned to be operated by the Company or any of its Subsidiaries;

 

- 15 -



--------------------------------------------------------------------------------

(ii) entering into, modifying or terminating Contracts;

(iii) incurring expenditures set forth in any sub-line item in the Budget
(subject to any variance in such expenditures expressly permitted under the
terms provided in Exhibit C-1(i));

(iv) selecting, compensating and terminating employees and individuals who are
independent contractors of the Company and its Subsidiaries and approving or
modifying the salaries, wages, benefits, programs, policies and other employment
arrangements applicable thereto (other than adopting or amending an Equity
Incentive Plan or issuing any equity grants thereunder);

(v) engaging and compensating designers, contractors, agents, promoters, talent,
accountants, counsel, consultants, advisors, brokers and other service providers
for the Company and its Subsidiaries (other than their independent auditor); and

(vi) engaging in other day-to-day operations of the business of the Company and
its Subsidiaries in the ordinary course of business;

provided, however, that (1) notwithstanding anything in this Agreement to the
contrary, MSG (and not the Qualified Principals) shall, subject to clause
(C)(III) of Section 4.1(g)(i), have the right to control for the defense,
settlement and/or compromise of any Specified Third Party Claim, and (2) it is
understood and agreed that nothing in this Section 4.1(e) shall give the
Qualified Principals in their capacities as Co-Presidents authority to take or
prevent any action that must be approved by the Board, including, without
limitation, any action referred to in Sections 4.1(g) or 4.1(h).

Each Qualified Principal, in his capacity as a Co-President, shall be deemed to
have the authority to approve or otherwise take the actions delegated to the
Qualified Principals pursuant to this Section 4.1(e).

(f) All actions by the Qualified Principals must be consistent with the Budget
(after taking into account the permitted variance terms in Exhibit C-1(i)) and
Business Plan in effect at the time such actions are taken and are subject to
the applicable Board Approval Rights; provided, however, that any action
approved by the Board and, if applicable, the Principal Base pursuant to Section
4.1(g) and MSG pursuant to Section 4.1(h), that would otherwise be inconsistent
with the Budget and Business Plan in effect at the time shall be deemed to amend
such Budget and Business Plan to permit the taking of such action. For the
avoidance of doubt, the Company and the Members acknowledge that the failure of
the Company and its Subsidiaries to meet the revenue targets set forth in any
Budget does not in and of itself mean that any Principal has failed to take
actions in a manner consistent with the Budget or the Business Plan.

 

- 16 -



--------------------------------------------------------------------------------

(g) The authority of the Board in Sections 4.1(c) and (h) is subject to the
following rights of the Principals:

(i) for so long as the Qualified Percentage Share is at least 21%, the Company
shall not, and shall not cause, suffer or permit any of its Subsidiaries to,
without the approval of the Principal Base (whether at a duly called meeting of
the Board or by written consent, which consent in the case of Section
4.1(g)(i))(C)(III) shall not be unreasonably withheld, conditioned or delayed):

(A) approve or change a Budget or Business Plan (including any change to the
form thereof, but not including, for the avoidance of doubt, any variances in
expenditures from an applicable Budget to the extent permitted in accordance
with the terms of Exhibit C-1(i)) (it being understood and agreed that nothing
in this Section 4.1(g)(i)(A) shall limit the rights of any Qualified Party under
Section 3.6 (Additional Information; Access));

(B) file for Bankruptcy, liquidate, dissolve, or otherwise wind-up operations;

(C) (I) other than with respect to Specified Third Party Claims, initiate,
defend or settle any actual or threatened litigation, arbitration, audit,
mediation or regulatory, administrative or governmental investigation, inquiry
or proceeding (x) that is, except in the case of tax matters that are subject to
clause (z), reasonably likely to result in a payment by the Company or any of
its Subsidiaries in excess of $600,000, (y) that would reasonably be expected to
impose material restrictions or requirements with regards to the ability of the
Company and its Subsidiaries (taken as a whole) to conduct their business and
operations in a manner consistent with past practice, (z) subject to the second
sentence of Section 3.1, with respect to any Tax matter of the Company or its
Subsidiaries that is reasonably likely to result in a payment by the Company or
any of its Subsidiaries in excess of $600,000 or an adjustment to income or
deductions of the Company or any of its Subsidiaries in excess of $1,200,000,
(II) other than with respect to Specified Third Party Claims, admit to any
allegations against the Company or any of its Subsidiaries of fraud or criminal
activity in any governmental investigation, inquiry or proceeding, or (III) the
settlement or compromise of any Specified Third Party Claim, if the settlement
or compromise amount of such Specified Third Party Claim is (or is reasonably
likely to be), (x) in the case of any Specified Third Party Claim arising out
of, relating to, resulting from, in connection with or otherwise in respect of
any inaccuracy or breach of any representation or warranty that is subject to
the Business Cap (as defined in the Transaction Agreement) pursuant to Section
12.03(a) of the Transaction Agreement, less than 162.5% of the Business Cap then
remaining (taking into account previously paid indemnification claims and the
reasonably likely damages of pending indemnification claims, in each case,
subject to the Business Cap), or (y) in the case of any other Specified Third
Party Claim, less than 162.5% of the Cap (as defined in the Transaction
Agreement) then remaining (taking into account previously paid indemnification
claims and the reasonably likely damages of pending indemnification claims);

 

- 17 -



--------------------------------------------------------------------------------

(D) adopt or amend an Equity Incentive Plan or employee benefit plans (excluding
salary, wage, bonus or similar compensation arrangements) or make any grants
under an Equity Incentive Plan or employee benefit plans (excluding salary,
wage, bonus or similar compensation arrangements);

(E) determine the Fair Market Value of any distributions in kind pursuant to
Section 2.1(d) or the determination of whether to make an adjustment to capital
accounts pursuant to Section 1.3 and the Agreed Value for the purposes of such
an adjustment; or

(F) make any material election (including an election pursuant to Section
6226(a) of the Code and, in the case of a contribution or revaluation event
subsequent to the Transactions, the selection of a Section 704(c) methodology
(but only to the extent that such methodology would not adversely affect the
impact of the use of the remedial method with respect to the Transactions for
MSG)) with respect to Taxes not specifically provided for in this Agreement that
would in each instance adversely affect the Principals disproportionately
relative to MSG (assuming for this purpose that the only items of income, gain,
loss or deduction of the Members are those attributable to the Company and
ignoring differences in effective tax rates applicable to each Member and
provided, for the avoidance of doubt, in the case of an election pursuant to
6226(a) of the Code, the mere fact that the effect of the election may be to
cause a Member or former Member to be directly liable for a tax that would
otherwise have been borne by the Company (which may not have the ability to
recover such tax from such Member) shall not be considered a disproportionate
adverse effect);

(ii) until the first to occur of the sixth anniversary of the date of this
Agreement and the date that the Qualified Percentage Share is less than 14%, the
Company shall not, and shall not cause, suffer or permit any of its Subsidiaries
to, without the approval of the Principal Base (whether at a duly called meeting
of the Board or by written consent):

(A) approve or change a Budget or Business Plan (including any change to the
form thereof) (it is understood and agreed and that nothing in this Section
4.1(g)(ii)(A) shall limit the rights of any Qualified Party under Section 3.6
(Additional Information; Access)) with respect to any annual period that results
in an upward or downward variance of capital expenditures and other expenses by
more than 25% in the aggregate from the Budget or Business Plan most recently
approved by the Principal Base;

 

- 18 -



--------------------------------------------------------------------------------

(B) enter into, renew, modify or terminate, or waive any material rights under,
a Material Contract inconsistent with the Budget or Business Plan that is in
effect at the time of such entry, renewal, modification, termination or waiver;

(C) approve a merger or consolidation with or into another Person (except for
the merger or consolidation of a direct or indirect wholly-owned Subsidiary of
the Company into the Company or another wholly-owned Subsidiary of the Company)
or sell or otherwise dispose of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole;

(D) open, remodel, move, close or sell a venue; provided, however, that the
approval of the Principal Base shall only apply to the sale or closure of a
venue if the venue had positive EBITDA during the Company Fiscal Year
immediately preceding the date such sale or closure is to be approved or, even
if EBITDA during such Company Fiscal Year was not positive, if the loss was
within 20% of the budgeted loss for such venue in the Business Plan in effect on
the date of such sale or closure, where the first 12 months of operating losses
of a new venue are not included for purposes of determining EBITDA;

(E) issue any equity interests or securities exercisable or exchangeable for, or
convertible into, equity interests, including in connection with an IPO, other
than the issuance of equity grants permitted by an Equity Incentive Plan;

(F) except for investments, dispositions or acquisitions contemplated by a
Budget or Business Plan in effect at the time such investment, disposition or
acquisition is made, (1) invest in any third party, make a loan to any third
party, or dispose of assets to any third party, in each instance with a value in
excess of $2,000,000, or (2) acquire assets with a value in excess of $2,000,000
from any third party;

(G) incur any Debt or prepay any Debt in advance of the scheduled maturity
thereof (unless otherwise required in accordance with the terms of such Debt);

(H) except as contemplated by Section 4.8 (Management Fee, Etc.), enter into,
modify or terminate, or waive any rights under, any Contract with MSG or any of
its Affiliates;

(I) sell, transfer, license or exploit, or permit the incurrence of any Lien on,
any of the brands of the Company or any of its Subsidiaries;

(J) enter into new material lines of business or any new line of business that
is reasonably expected to become material;

 

- 19 -



--------------------------------------------------------------------------------

(K) determine not to make any required cash distribution referred to in Section
2.1(b) or (c); provided, however, that such right of the Principal Base shall
not affect the right of the Board to determine reserves as set forth in the
definition of Available Cash;

(L) cause any Officer to report to anyone other than (1) one or more of the
Qualified Principals or (2) an Officer reporting to one or more of the Qualified
Principals;

(M) determine the compensation of any Officer appointed by the Board pursuant to
Section 4.1(h)(iii) unless the compensation thereof is expressly set forth in
the Budget and Business Plan in effect at the time;

(N) exercise, or permit MSG to exercise, an Employee Rollover Holdco Member
Post-Year 5 Call with respect to an Employee Rollover Holdco Member who is
employed by the Company or any of its Subsidiaries; provided, however, that the
right of the Principal Base to approve such exercise shall not apply if such
exercise is made in connection with the exercise by MSG of a Call to acquire
Interests of one or more Principals and, following the acquisition by MSG of
such Interests from such Principals, the Qualified Percentage Share would be
less than 14%; or

(O) cause any Principal’s principal place of employment to be at a location that
is different from his principal place of employment as of the date of this
Agreement;

provided, however, that (1) solely to the extent necessary to satisfy the rights
and obligations of the parties hereunder in connection with a Cash Flow
Deficiency in accordance with the procedures set forth in Section 4.2, the
Principal Base shall not have the right to approve any matter referred to in
clauses (B), (E), (G) or (H) of this Section 4.1(g)(ii), (2) solely to the
extent necessary to satisfy the rights and obligations of the parties hereunder
in connection with the exercise, implementation or satisfaction of Liquidity
Rights in accordance with the procedures set forth in Article VI, the Principal
Base shall not have the right to approve any matter referred to in clauses (B),
(E), (G) or (H) of this Section 4.1(g)(ii), and (3) solely to the extent
necessary to prevent or cure (as applicable) a Credit Agreement Default in
accordance with the procedures (with respect to a Credit Agreement Default) set
forth in Section 4.2, the Principal Base shall not have the right to approve any
matter referred to in clauses (B), (E), (G) or (H) of this Section 4.1(g)(ii);
and

(iii) the Company shall not, and shall not cause, suffer or permit any of its
Subsidiaries to, without the unanimous approval of the Principals who own
Rollover Holdco Interests and/or are Members at such time (whether at a duly
called meeting of the Board or by written consent):

(A) by merger, consolidation or otherwise, amend the Organizational Documents of
the Company or its Subsidiaries in a manner that adversely affects the
Principals disproportionately relative to other Members;

 

- 20 -



--------------------------------------------------------------------------------

(B) except as contemplated by Section 4.8 (Management Fee, Etc.), enter into,
modify or terminate, or waive any rights under, any Contract with MSG or any of
its Affiliates on the date such Contract is entered into that is not on arms’
length terms; provided, however, that in the event such a Contract or series of
related Contracts provides for the payment to or by the Company or any of its
Subsidiaries of an amount in excess of $500,000, then such approval shall be
required unless the Company shall, at the same time as or before such Contract
or series of related Contracts are entered into by the Company or any of its
Subsidiaries, receive a certificate, executed on behalf of MSG by an executive
officer of MSG, to the effect that such Contract or Contracts (as applicable)
are on arms’ length terms;

(C) (1) authorize, adopt or approve (or authorize, adopt or approve any
amendments to, or waivers of) any Equity Incentive Plan, “benefit plan” (within
the meaning of Section 3.3 of the Employee Retirement Income Security Act of
1974, as amended), or self-insured health or welfare plan, or (2) except for
redemptions of Units contemplated by Article VI or Units granted under an Equity
Incentive Plan, redeem (x) any Preferred Units except for redemptions of all
Members in proportion to the number of Preferred Units owned by each Member, and
(y) any Units or other Interests (other than Preferred Units) except for
redemptions of all Members in proportion to the number of Units (other than
Preferred Units) owned by each Member; or

(D) make distributions to Members that are not in accordance with Section 2.1;

provided, however, that (1) solely to the extent necessary to satisfy the rights
and obligations of the parties hereunder in connection with a Cash Flow
Deficiency in accordance with the procedures set forth in Section 4.2, the
Principals shall not have the right to approve any matter referred to in clauses
(A), (B) or (C) (other than changes to the bonus and incentive arrangements set
forth on Exhibit E) of this Section 4.1(g)(iii), (2) solely to the extent
necessary to satisfy the rights and obligations of the parties hereunder in
connection with the exercise, implementation or satisfaction of Liquidity Rights
in accordance with the procedures set forth in Article VI, the Principals shall
not have the right to approve any matter referred to clauses (A), (B) or (C)
(other than changes to the bonus and incentive arrangements set forth on Exhibit
E) of this Section 4.1(g)(iii), and (3) solely to the extent necessary to
prevent or cure (as applicable) a Credit Agreement Default in accordance with
the procedures (with respect to a Credit Agreement Default) set forth in
Section 4.2, the Principals shall not have the right to approve any matter
referred to in clauses (A), (B) or (C) (other than changes to the bonus and
incentive arrangements set forth on Exhibit E) of this Section 4.1(g)(iii).

 

- 21 -



--------------------------------------------------------------------------------

(h) Without limitation of Section 4.1(c), notwithstanding anything in this
Agreement to the contrary, but subject to the Principal Veto Rights, the Company
shall not, and shall not cause, suffer or permit any of its Subsidiaries to,
without the prior written approval of the Board or MSG:

(i) take any action that requires the approval of any of the Principals pursuant
to any of the Principal Veto Rights (or that would have required such approval
if the Qualified Percentage Share was 21% on the date of such approval);

(ii) enter into, modify or terminate, or waive any rights under, (A) Contracts
for the lease, sublease or license or real property by or to the Company or any
of its Subsidiaries, or (B) Contracts (1) containing non-competition or other
limitations restricting the Company or any of its Subsidiaries from conducting
any business, or that limits the freedom of the Company or any of its
Subsidiaries to compete at any time and in any manner in any line of business,
or with any Person, in any area in the world, (2) containing non-solicitation
limitations outside of those agreed to by the Company or its Subsidiaries in the
ordinary course of business or that would purport to restrain MSG or any of its
other Affiliates (it is understood and agreed that in the event the Company or
any of its Subsidiaries would be in breach of a Contract containing any such
limitations as a result of any action or inaction by MSG or any of its
Affiliates (other than the Company and its Subsidiaries) will be deemed to
“restrain” MSG or its other Affiliates for purposes of this clause (2)), (3)
that grant to the other party or any third party “most favored nation” status or
any exclusive right or rights (including any “requirements” or exclusive
purchasing Contract) (x) outside of those undertaken by the Company or any of
its Subsidiaries in the ordinary course of business, (y) that would purport to
apply MSG or any of its Affiliates (other than the Company and its Subsidiaries)
(it is understood and agreed that in the event the Company or any of its
Subsidiaries would be in breach of a Contract referred to in this clause (3) as
a result of any action or inaction by MSG or any of its Affiliates (other than
the Company and its Subsidiaries), such Contract will be deemed to apply to MSG
or such Affiliate, as applicable, for purposes of this clause (y)), or
(z) having a term longer than two (2) years, in the case of this clause (z),
other than Terminable Obligations, or (4) that may be breached or terminated by,
or that require any consent or provide for the acceleration of rights as a
result of any change in the management or ownership of the Company or any of its
Subsidiaries (including any “key man” provision) or a change in the ownership of
Interests by, or change of control of, any of the Members;

(iii) hire (but not terminate) any Chief Executive Officer, President (or
replacement of a Principal), Chief Operating Officer, Chief Financial Officer,
General Counsel or other employee in a substantially equivalent executive
position;

(iv) remove or appoint an independent auditor after good faith consultation with
the Qualified Principals;

 

- 22 -



--------------------------------------------------------------------------------

(v) enter into, modify or terminate, or waive any rights under any Contract with
any Principal or any Affiliate of a Principal; or

(vi) take any action that is inconsistent with the Budget (after taking into
account the permitted variance terms in Exhibit C-1(i)) and Business Plan in
effect at the time such action is taken or that imposes on the Company or any of
its Subsidiaries any obligations that extend beyond such Business Plan (other
than Terminable Obligations).

(i) Notwithstanding anything in this Agreement to the contrary: (i) MSG and the
Qualified Principals shall each have the independent right to terminate any
Chief Executive Officer (or replacement of a Principal), President, Chief
Operating Officer, Chief Financial Officer, General Counsel or other employee in
a substantially equivalent executive position; and (ii) MSG shall have the right
to terminate any Principal’s employment with the Company at any time and for any
reason (or no reason), subject to the rights of such Principal in Article VI,
and any rights, terms or procedures set forth in such Principal’s then
applicable employment agreement with the Company. Any such termination of a
Principal’s employment with the Company by MSG shall simultaneously relieve such
Principal from his right to serve as a Director.

(j) For the first five Company Fiscal Years (commencing with the fiscal year
beginning December 26, 2016), the Principals, the Employee Rollover Holdco
Members and certain other members of the Company’s management shall have the
right to participate in the bonus and incentive arrangements set forth on
Exhibit E on the terms and subject to the conditions set forth therein. Such
arrangements shall for all purposes of this Section 4.1 be deemed to have been
approved by the Board and the Principal Base.

Section 4.2 Cash Flow Deficiency.

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the Board determines there is a Cash Flow Deficiency or Credit Agreement
Default, MSG may deliver a written notice to the Qualified Principals providing
reasonable support for such determination. Upon delivery of such written notice,
the Company, MSG and the Qualified Principals shall cooperate in good faith and
use commercially reasonable efforts to resolve such Cash Flow Deficiency or
Credit Agreement Default, as applicable, during the 60-day period (the
“Resolution Period”), following the delivery of such written notice, including
by seeking Commercially Reasonable Debt (including amendments to existing
indebtedness as set forth in such definition) or other reasonably available
financing arrangements and/or extensions, amendments or modifications to the
future cash or Debt obligations of the Company and its Subsidiaries (including
to any Company Loan Agreements); provided, however, that such commercially
reasonable efforts shall not require MSG or any of the Qualified Principals to
make any investment or to pay any fees or make any other payments to any Person
or forego or delay any compensation or other consideration otherwise payable
thereto by the Company or any of its Subsidiaries (except as set forth in the
employment agreements for such Qualified Principals as it relates to a Credit
Agreement Default). At the end of such Resolution Period, if the Board
determines, having taken into account reasonably available extensions,
amendments or

 

- 23 -



--------------------------------------------------------------------------------

modifications to the future cash or Debt obligations of the Company and its
Subsidiaries (including to any Company Loan Agreements) that have been arranged
during such period, that a Cash Flow Deficiency or Credit Agreement Default, as
applicable, still exists, the Board may at any time after such Resolution Period
(but subject to clause (b) of this Section 4.2 and without limiting the
obligations of the parties set forth in the preceding sentence during such
Resolution Period) then cause the Company to, subject to Section 1.4, if
applicable upon or after the expiration of such Resolution Period: (i) incur
Commercially Reasonable Debt; or (ii) if Commercially Reasonable Debt is
unavailable, or in the case of a Credit Agreement Default, issue to MSG or a
third party Preemptive Securities, in each case in an amount not to exceed that
reasonably necessary to (x) in the case of a Cash Flow Deficiency, satisfy the
cash or Debt obligations of the Company and its Subsidiaries in the ordinary
course of business as they become due over the subsequent 12 months (taking into
account the Company’s customary practice with respect to payment) or (y) in the
case of a Credit Agreement Default pursuant to clause (ii) of the definition of
such term, cure (or in the case of a Credit Agreement Default pursuant to clause
(i) of the definition of such term, prevent) such Credit Agreement Default. For
the avoidance of doubt, this Section 4.2 shall apply if there is a Credit
Agreement Default and/or a Cash Flow Deficiency, without requiring the
occurrence of both a Credit Agreement Default and a Cash Flow Deficiency.

(b) If any financing pursuant to clause (a) of this Section 4.2 is with MSG or
its Affiliates, such financing may be consummated in the time frame determined
by MSG (but no later than 90 days after the last day of the Resolution Period to
which the Cash Flow Deficiency or Credit Agreement Default, as applicable,
relates) but if MSG does not receive a fairness opinion from a
nationally-recognized investment banking firm to the effect that such financing
is fair, from a financial point of view, to the Company, and a majority of the
Qualified Principals object, within 30 days after their receipt of written
notice setting forth the material terms of such financing, that such financing
is not fair to the Company, from a financial point of view, then such terms will
be submitted to a mutually agreed-upon nationally recognized investment bank or,
if no investment bank can be mutually agreed upon by both MSG and the Qualified
Principals within 30 days after the date of such objection by the Qualified
Principals, then either of them may request the American Arbitration Association
(the “AAA”) to select such investment bank from a list of four nationally
recognized investment banks (two identified by MSG and two by the Qualified
Principals) submitted to the AAA and (i) if such financing is determined by such
investment bank not to be fair, from a financial point of view, to the Company,
then MSG will cause the terms of such financing to be adjusted to the extent
necessary so that such investment bank determines that the adjusted terms are
fair, from a financial point of view, to the Company, and MSG will pay the fees
of such investment bank, or (ii) if such financing is determined by such
investment bank to be fair, from a financial point of view, to the Company, then
the Qualified Principals will pay the fees of such investment bank.

(c) Notwithstanding the foregoing in this Section 4.2, (x) in the event there is
a Credit Agreement Default pursuant to clause (i) of the definition of such
term, the time periods referred to in this Section 4.2 shall be reduced to the
minimum extent necessary so that such Credit Agreement Default shall not occur
and such periods shall in any event expire at least five business days prior to
the actual occurrence of a Credit Agreement Default pursuant to clause (ii) of
the definition of such term; provided, however, that subject to the foregoing,
MSG shall use

 

- 24 -



--------------------------------------------------------------------------------

commercially reasonable efforts to comply with the terms of this Section 4.2
under a revised timeline reasonably necessary (determined in good faith by the
Board) to allow the parties a reasonable opportunity to prevent such potential
Credit Agreement Default and to allow the Qualified Principals a reasonable
amount of time to object to any financing with MSG or any of its Affiliates
prior to such potential Credit Agreement Default and to explore reasonable
alternatives thereto, and (y) in the event the applicable Credit Agreement
Default has already occurred (and has not been cured) pursuant to clause (ii) of
the definition of such term, the time periods referred to in this Section 4.2
shall not in any way delay the Board’s actions to cure such Credit Agreement
Default in accordance with the other terms of Section 4.2(a) (but for the
avoidance of doubt such actions shall be subject to review after such
implementation in accordance with Section 4.2(b)).

Section 4.3 Limitation of Liability. Notwithstanding anything in this Agreement
to the contrary, but without limiting the obligations of any Person under (or
the liability of any Person for any breach of) Sections 4.6 or 4.7 or any
provision of the Rollover Holdco LLCA, (a) no Member or Rollover Holdco Member
will be liable to the Company, Rollover Holdco or any other Member or Rollover
Holdco Member for any Losses suffered or incurred by any Person on account, or
by reason, of any claim based on or arising from any act taken or omitted to be
taken by such Member or Rollover Holdco Member in his, her or its capacity as
such, and no Member or Rollover Holdco Member in his, her or its capacity as
such will owe any fiduciary duties to the Company, Rollover Holdco, any other
Member or Rollover Holdco Member (as applicable) or any other Person, (b) no
Director will be liable to the Company, any Member or Rollover Holdco Member for
any Losses suffered or incurred by any Person on account, or by reason, of any
claim based on or arising from any act taken or omitted to be taken by such
Director in his or her capacity as such or in his or her capacity as a member of
the board of directors (or similar governing body with a different name) of any
Subsidiary of the Company, and no Director in his or her capacity as such will
owe any fiduciary duties to the Company, any Member, any Rollover Holdco Member
or any other Person, and (c) each Officer (in his or her capacity as such) shall
owe the same duty of loyalty and good faith to the Company as an officer of a
Delaware corporation under the General Corporation Law of the State of Delaware
(the “DGCL”) (it being understood that such duties shall not limit any
Principal’s right to (i) take the actions permitted by clauses (i) and (ii) of
Exhibit H, or (ii) exercise any Principal Veto Rights pursuant to Section
4.1(g)) and, except for such duties, shall not in his or her capacity as such
owe any other fiduciary duties to the Company, Rollover Holdco, any Member, any
Rollover Holdco Member or any other Person. Without limiting the obligations of
the Members, Rollover Holdco Members, Directors, Principals or Officers to the
Company or the other parties hereto under this Section 4.3 or the other
provisions of this Agreement, (x) the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and none of the Members,
Rollover Holdco Members, Directors, Principals or Officers shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member, Rollover Holdco Member, Director, Principal or
Officer, and (y) the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business or affairs under the Act or this Agreement shall not be grounds for
imposing personal liability on any Member, Rollover Holdco Member, Director,
Principal or Officer for debts, obligations or liabilities of the Company.
Except with respect to the obligations of any Person under (or the liability of
any Person for any

 

- 25 -



--------------------------------------------------------------------------------

breach of) Sections 4.6 or 4.7 or the Rollover Holdco LLCA, (x) there shall be,
and each Member, Rollover Holdco Member, Director, Principal and Officer shall
be entitled to, a presumption that such Person acted in good faith in any action
taken in his, her or its capacity as a Member, Rollover Holdco Member, Director,
Principal or Officer, and (y) each Member, Rollover Holdco Member, Director,
Principal and Officer in any action taken in his, her or its capacity as a
Member, Rollover Holdco Member, Director, Principal or Officer shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters such Member, Rollover Holdco Member, Director, Principal
and Officer reasonably believes are within such Person’s professional or expert
competence.

Section 4.4 Indemnification.

(a) To the fullest extent permitted by law, the Company shall indemnify the
Members, the Rollover Holdco Members, Directors and Officers and their
respective officers, directors and employees (collectively, “Indemnified
Persons”) and hold them harmless from and against any losses, costs,
liabilities, damages, and expenses (including costs of suit and reasonable
attorney’s fees, but excluding any expenses incurred in providing the Benefits
for which MSG receives the Minimum Commitment) (collectively, “Losses”) such
Indemnified Person may incur (or have incurred on or before the date hereof to
the extent such indemnification is permitted pursuant to Section 7.06 of the
Transaction Agreement) relating to or arising out of such Indemnified Person’s
acts or omissions in such Indemnified Person’s capacity acting on behalf of the
Company or any of its Subsidiaries in a manner reasonably believed to be within
the scope of such Indemnified Person’s authority or in performing such
Indemnified Person’s obligations on behalf of the Company or any of its
Subsidiaries (or otherwise by reason of the fact that such Indemnified Person is
or was a Principal, Officer, Director, Member or Rollover Holdco Member),
specifically including the Indemnified Person’s sole, partial, or concurrent
negligence or other fault, or by reason of any action or inaction of any
employee, broker or other agent of such Indemnified Person, and on request by
the Indemnified Person, the Company shall advance expenses associated with
defense of any related action; provided, however, that (i) such Indemnified
Person shall repay any such expense advancement if it is determined by a court
of competent jurisdiction in a final, non-appealable judgment that such
Indemnified Person was not entitled to indemnification hereunder with respect to
such matter; (ii) no Indemnified Person shall be indemnified and held harmless
(1) in connection with any dispute under this Agreement, (2) under any other
Contract between such Indemnified Person and the Company or any of its
Subsidiaries, (3) in the case of fraud, willful misconduct, or gross negligence
by such Indemnified Person, or (4) in the case of any Officer, for any action or
omission that a court of competent jurisdiction has determined in a final,
non-appealable judgment constitutes a breach of his or her duties under clause
(c) of Section 4.3 such that the indemnification of such Officer would not be
permitted under the DGCL if such Officer was an officer of a Delaware
corporation; (iii) the Company shall not be required to make any payment
pursuant to this Section 4.4(a) to the extent that the Indemnified Person that
otherwise would be paid by the Company has received proceeds from insurance
obtained by the Company to cover the loss, cost or expense in question; and
(iv) no payment shall be made to a Member or Rollover Holdco Member pursuant to
this Section 4.4(a) that Section 4.8(b) requires such Person (other than the
Company) to pay. The termination of a proceeding by judgment, order, settlement,

 

- 26 -



--------------------------------------------------------------------------------

conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that such Loss resulted from the fraudulent,
willful misconduct or gross negligence of such Indemnified Person. The
indemnification provided by this Section 4.4(a) shall not be deemed to be
exclusive of any other rights to which each Indemnified Person may be entitled
under any agreement, or as a matter of law, or otherwise, both as to any action
in such Indemnified Person’s official capacity and to any action in another
capacity, and shall continue as to such Indemnified Person who has ceased to
have an official capacity for acts or omissions, during such official capacity
or otherwise, and shall inure to the benefit of the heirs, successors and
administrators of such Indemnified Person.

(b) The Company hereby acknowledges that one or more of the Directors may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by the Members who designated such Directors and/or certain of their
respective Affiliates (“Member Indemnitors”). The Company hereby agrees that
(i) it is the indemnitor of first resort (i.e., its obligations to any such
Director are primary and any obligation of the Member Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by such Director are secondary), (ii) it shall be required to advance
the full amount of expenses incurred by such Director and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of any such Director to the extent legally permitted
and as required by this Agreement (or any agreement between the Company and such
Director), without regard to any rights such Director may have against the
Member Indemnitors, and (iii) it irrevocably waives, relinquishes and releases
the Member Indemnitors from any and all claims against the Member Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the Member
Indemnitors on behalf of any such Director with respect to any claim for which
such Director has sought indemnification from the Company shall affect the
foregoing and the Member Indemnitors shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of such Director against the Company.

Section 4.5 D&O Insurance. In addition to any D&O insurance policy purchased
pursuant to Section 7.06 of the Transaction Agreement, the Company shall
purchase and maintain insurance, or be covered under insurance policies of MSG
or its Affiliates (in which case there will be a reasonable allocation of costs
to the Company for such coverage), on behalf of any Person who is or was a
Member, Rollover Holdco Member, Director, Officer, manager, employee or agent of
the Company, or is or was serving at the request of the Company as a director or
similar director, trustee, officer, manager, employee or agent of any other
Person, against any liability asserted against such Person and incurred by such
Person in any such capacity or arising out of the Person’s status as such
whether or not the Company would have the power to indemnify the Person against
such liability under Section 4.4.

Section 4.6 Other Activities.

(a) Restrictions on Principals. The Principals shall be subject to certain
competition restrictions as set forth on Exhibit H. Each Principal acknowledges
and agrees that the content and scope (including the worldwide scope) of the
competition restrictions set forth on

 

- 27 -



--------------------------------------------------------------------------------

Exhibit H are reasonable, and that compliance with such covenants is necessary
to protect the business and goodwill of the Company and its Subsidiaries and
Affiliates and are an integral factor in MSG’s determination to make the
investment contemplated by the Transaction Agreement.

(b) Restrictions on Certain Employee Rollover Holdco Members. By entering into
this Agreement and an employment agreement with the Company or one of its
Subsidiaries, the Company and certain Employee Rollover Holdco Members
acknowledge and agree that (i) such Employee Rollover Holdco Member shall be
subject to certain competition restrictions as set forth in such Employee
Rollover Holdco Member’s individual employment agreement and
(ii) notwithstanding Section 8.9 of this Agreement, such employment agreement is
governed by and construed in accordance with the laws of the State of New York
and any disputes arising pursuant to the terms of such agreement or in respect
thereof shall be resolved in accordance with the dispute resolution requirements
set forth in such agreement.

(c) No Other Restrictions. Except to the extent otherwise provided in
Section 4.3 or 4.6(a) or in a written agreement between any Person and the
Company or any Member or Director (including, without limitation, as provided in
the Transaction Agreement or any employment agreement), (i) any Member or
Director may (whether or not any of the following has, or is reasonably likely
to have, a detrimental effect on the Company or any of its Subsidiaries),
directly or indirectly (A) engage or participate in, or render services to
(whether as owner, operator, member, shareholder, trustee, director, manager,
consultant, strategic partner, employee or otherwise) (including through and by
any means of an equity or profits interest in any other Person), other
businesses or ventures of any nature or description without regard to whether
such businesses or ventures are or may be deemed to be competitive with, or
similar to the business conducted by, the Company or any of its Subsidiaries, or
(B) do business with any client or customer of the Company or any of its
Subsidiaries, and (ii) no Member or Director shall be obligated to present or
offer to the Company or any of its Subsidiaries or any other Member any
particular investment or business opportunity, regardless of whether the Company
or any of its Subsidiaries or any other Member could take advantage of such
opportunity if it were to be presented to the Company or such Subsidiary or such
Member, but may avail himself, herself or itself of any such opportunity for
his, her or its own behalf. For the avoidance of doubt, it is understood that
The Madison Square Garden Company and its Affiliates are not subject to any
non-competition or other restrictive covenant except for (x) the obligations of
confidentiality set forth in Section 4.7 and (y) the obligation of The Madison
Square Garden Company to cause its Affiliate to comply with certain restrictive
covenants pursuant to Section 9.11 of the Transaction Agreement.

Section 4.7 Confidentiality.

(a) Each Member and Rollover Holdco Member shall, and shall cause his, her or
its Affiliates and representatives to, keep confidential and not disclose, other
than in connection with Company’s and its Subsidiaries’ business, to any other
Person (other than his, her or its Affiliates and Subsidiaries and its and their
respective directors, officers, employees and other representatives so long as
such Member or Rollover Holdco Member, as applicable, is responsible for any
disclosure by such Affiliate, Subsidiary, director, officer, employee or other

 

- 28 -



--------------------------------------------------------------------------------

representative of information in breach of this Section 4.7) any information,
technology, know-how, trade secrets, product formulas, industrial designs,
franchises, inventions or other industrial and intellectual property in the
possession or control of such Member or Rollover Holdco Member, as applicable,
or his, her or its Affiliates or representatives regarding the Company or any of
its Subsidiaries or their respective businesses (“Confidential Information”)
(unless and to the extent disclosure is required by applicable law, rule or
regulation, including the rules of any applicable securities exchange). The
obligations of the Members and Rollover Holdco Members under this Section 4.7(a)
shall not apply to information that (i) is obtained from public information,
(ii) is received after the date of this Agreement from a third party not, to the
knowledge of such Member or Rollover Holdco Member, as applicable, subject to
any obligation of confidentiality with respect to such information, (iii) is or
becomes known to the public, other than through a breach of this Agreement, or
(iv) is disclosed in connection with any action, suit or other proceeding in
connection with the rights or obligations of such Member or Rollover Holdco
Member under this Agreement, any other Transaction Document or any other action,
suit or other proceeding involving the Company or any of its Subsidiaries.
Access by Rollover Holdco and each Rollover Holdco Member and his, her or its
Affiliates or representatives to Confidential Information or confidential
information about MSG and its other Affiliates (including, The Madison Square
Garden Company) may provide them with material information concerning MSG and
its Affiliates that has not been publicly disclosed. Accordingly, Rollover
Holdco and each Rollover Holdco Member and his, her or its Affiliates and
representatives may be subject to applicable securities laws that may restrict
their ability to disclose such information to others or to purchase or sell
securities. Nothing in this Section 4.7(a) shall limit the obligations of any
Member or Rollover Holdco Member under any other agreement to which such Member
or Rollover Holdco Member is a party or by which such Member or Rollover Holdco
Member is bound or otherwise subject.

(b) Notwithstanding anything in this Agreement to the contrary: (i) the Company
will not, and will not cause, suffer or permit any of its Subsidiaries to, issue
any press release or similar communication that might reasonably constitute
material non-public information without the prior written consent (which may be
by e-mail) of MSG, and (ii) for so long as MSG is, or is controlled by a company
that is, subject to Section 13 or 15(d) of the Exchange Act, MSG may make any
public disclosures about the Company or any of its Subsidiaries that are
reasonably necessary or appropriate for a public company to make; provided,
however, that, to the extent practicable, MSG will consult with the Qualified
Principals in connection with any such public disclosure.

Section 4.8 Management Fee, Etc.

(a) For so long as MSG owns any Interests, (i) the Company shall, or shall cause
its Subsidiaries to, pay MSG an annual management fee (as increased pursuant to
Section 4.8(b), the “Management Fee”) of $5,000,000 per Company Fiscal Year
prorated for partial periods, and (ii) subject to the proviso in Section 4.8(c),
the Company and its Subsidiaries shall purchase from The Madison Square Garden
Company or any of its Subsidiaries marketing and/or sponsorship benefits
(“Benefits” ) for no less than $1,000,000 per Company Fiscal Year (as increased
pursuant to Section 4.8(b), the “Minimum Commitment”; the Management Fee and the
Minimum Commitment are referred to as the “MSG Payments”); provided, however,
that,

 

- 29 -



--------------------------------------------------------------------------------

(x) at the election of the Principal Base with respect to any Company Fiscal
Year ending prior to the fifth anniversary of the date of this Agreement, the
Minimum Commitment per Company Fiscal Year may be reduced for such Company
Fiscal Year by any amount (but may not be reduced to less than $0), and (y) to
the extent of any such reduction in the Minimum Commitment, the amount of the
Management Fee for such Company Fiscal Year will be correspondingly increased on
a dollar for dollar basis. The Benefits to be purchased by the Company and its
Subsidiaries shall be as determined by the Qualified Principals (subject to the
Minimum Commitment) and shall be made available to the Company and its
Subsidiaries on fair market terms (taking into account all relevant and
available volume pricing terms, standard discounts and rebates and similar
terms). The MSG Payments shall be treated as guaranteed payments under Section
707(c) of the Code.

(b) The amount of the Management Fee and the amount of the Minimum Commitment
will be automatically increased by 5% on the first day of each Company Fiscal
Year, with the first such increase on January 1, 2018. The Management Fee will
serve as the sole compensation to MSG and its Affiliates for general strategic
services provided to the Company and its Subsidiaries by MSG and its Affiliates
for advisory support services such as ticketing, marketing and sponsorship
(sponsorship sales to be commissioned) and introductions to the MSG family of
companies and relationships and will not, for the avoidance of doubt, entail the
undertaking by MSG of any day-to-day management or operational duties of or on
behalf of the Company or any of its Subsidiaries.

(c) The Company shall, or shall cause its Subsidiaries to, pay the Management
Fee in equal quarterly installments in arrears at least 30 days prior to the
start of each fiscal quarter. Promptly after the end of each fiscal quarter, MSG
shall send the Company an invoice for any Benefits provided to the Company and
its Subsidiaries for such quarter; provided, however, that in the event the
Minimum Commitment exceeds the amount of Benefits purchased by the Company and
its Subsidiaries for an entire Company Fiscal Year, the invoice sent by MSG
after the fourth fiscal quarter shall also include the amount of such excess
(and the Company shall receive a credit in the amount of such excess (such
credit shall not exceed $750,000 for the Company Fiscal Year ending on
December 31, 2017 or $500,000 for any 12-month period ending on the last day of
any subsequent Company Fiscal Year) to be applied to the purchase of Benefits in
the following Company Fiscal Year, and such credit shall, to the extent unused
in such following Company Fiscal Year, be unavailable for use thereafter). The
Company will pay the amount set forth in such invoice promptly (but in any event
within ten business days after receipt thereof). In the event the Company is not
permitted to pay some or all of the Management Fee pursuant to any Company Loan
Agreement, MSG Promissory Note, TAO Promissory Note or B Rated Note, then the
portion of the Management Fee that the Company does not pay when due shall bear
interest at the rate of 9% per annum, compounded quarterly on the same basis as
the Preferred Return, until paid.

(d) Notwithstanding anything in Section 2.1 to the contrary, in the event that,
at any time, the Company is not permitted to:

(i) pay a portion of the Management Fee required to be paid under this
Section 4.8 pursuant to any Company Loan Agreement, then the Company may not at

 

- 30 -



--------------------------------------------------------------------------------

such time make any distribution pursuant to Section 2.1(c)(i) or 2.1(c)(ii)
unless, at the same time such distribution is made, the Company also pays to MSG
(in addition to amounts distributable to MSG pursuant to Section 2.1(c)(i) or
2.1(c)(ii), as applicable) in respect of the Management Fee an amount that is
equal to the lesser of (A) the portion of the Management Fee that is then due
pursuant to this Section 4.8 (together with all interest on such portion, as
determined pursuant to Section 4.8(c)), and (B) the same percentage of the
amount paid pursuant to Section 2.1(c)(i) or 2.1(c)(ii), as applicable, as the
total amount of the Management Fee that is then due pursuant to this Section 4.8
(including all interest on such portion, as determined pursuant to Section
4.8(c)) bears to the total amount that is then to be distributed pursuant to
Section 2.1(c)(i) or 2.1(c)(ii), as applicable; or

(ii) make a portion of a distribution required to be made under Section
2.1(c)(i) or 2.1(c)(ii) pursuant to any Company Loan Agreement, then the Company
may not at such time make any payment of the Management Fee pursuant to this
Section 4.8 unless, at the same time such payment is made, the Company also
makes a distribution pursuant to Section 2.1(c)(i) or 2.1(c)(ii), as applicable
(including amounts distributable to MSG thereunder) in an amount that is equal
(in the aggregate) to the same percentage of the amount of the Management Fee
paid pursuant to this Section 4.8 (together with all interest on such portion,
as determined pursuant to Section 4.8(c)) as the amount of such distribution
pursuant to Section 2.1(c)(i) or 2.1(c)(ii), as applicable, bears to the total
amount of the Management Fee that is then due pursuant to this Section 4.8
(including all interest on such portion, as determined pursuant to Section
4.8(c)).

(e) The Company and the Qualified Principals will cooperate and provide
reasonable support in analyzing and providing other strategic support for
proposed strategic opportunities that may be beneficial to both MSG and the
Company (e.g., to enhance a venue of The Madison Square Garden Company or any of
its Subsidiaries with a Company-branded opportunity) without additional charge
as to such analysis or exploration (but any implementation shall be subject to
the following sentence). Any decision to actually move forward with implementing
such an opportunity shall be subject to Board Approval and the Principal Veto
Rights.

Article V

Meetings and Voting

Section 5.1 Meetings of Members.

(a) A meeting of the Members may be called by the Board or by Members whose
Percentage Share is at least 21% (including by Rollover Holdco at the direction
of Rollover Holdco Members whose Percentage Share is at least 21%) upon prior
written notice and will be held at the office of the Company or at such other
place that the Board (or Members calling such meeting) shall designate in the
notice of the meeting. A meeting of Members may be called to exercise any
authority given to them in this Agreement, subject to the Approval Rights.

 

- 31 -



--------------------------------------------------------------------------------

(b) The presence, at any meeting of the Members in person or by proxy of the
holders of a majority of Class A Common Units, together with Rollover Holdco
unless (i) the Rollover Holdco Members that are Qualified Principals are given
three business days’ notice of such meeting, and (ii) Rollover Holdco Members
who at such time are Qualified Principals having an aggregate Percentage Share
equal to at least 50% of the aggregate Percentage Share of all Qualified
Principals at such time have not instructed Rollover Holdco to attend such
meeting (with Rollover Holdco to so notify MSG at such meeting that such
instructions have or have not been received) at the time of such meeting, will
constitute a quorum at any meeting of Members.

(c) Whenever under this Agreement the Members are required or permitted to take
any action, such action may be taken without a meeting, notice or a vote, if the
Qualified Principals are given written notice of such action (e-mail is
sufficient) at least three business days prior to the taking thereof and an
instrument setting forth the action so taken is signed and dated by each of the
Members whose approval is required to take such action and such instrument is
delivered to the Company. The Company shall arrange for a copy of any such
instrument to be provided to each Qualified Principal promptly thereafter (but
the failure to give prompt notice shall not affect the validity of any action
set forth in such instrument).

(d) Except to the extent expressly set forth in this Agreement or required by
applicable law, the holders of Units will not be entitled to vote on any matter.
With respect to any matter as to which the holders of Units are entitled to
vote, each such holder shall be entitled to one vote for each Unit held by such
Member.

Section 5.2 Meetings of the Board.

(a) The Board shall meet periodically (no less than twice per Company Fiscal
Year) and a special meeting of the Board may be called by the Chairman or at
least three Directors. All meetings of the Board will be held at the office of
the Company or at such other place that the person or persons calling such
meeting shall designate in the notice of the meeting. A meeting of the Board may
be called to exercise any authority given to the Board in this Agreement or
under the Act. The notice for any meeting of the Board shall specify each matter
to be brought before the Board at such meeting. Attendance or participation of a
Director at a meeting shall constitute a waiver of notice of such meeting,
except when such Director attends or participates in the meeting for the express
purpose of objecting at the beginning thereof to the transaction of any business
because the meeting is not properly called or convened.

(b) The presence of at least 50% of the Qualified Principals as well as a number
of Directors designated by MSG that exceeds by one the number of Qualified
Principals who are Directors in attendance will constitute a quorum at any
meeting of the Board, and the approval of any action at a meeting of the Board
shall require the approval of a majority of the Directors in attendance at such
meeting (subject to the approval rights of MSG and the Principals with respect
to any matter pursuant to Section 4.1(g), (h) and (i), to the extent applicable
to such action); provided, however, that the presence of at least 50% of the
Qualified Principals shall not be required to constitute a quorum at any meeting
of the Board to the extent such meeting considers any matter referred to in
Section 4.2 if the Qualified Principals are given written notice (e-mail is
sufficient) of such meeting including a description of the action or actions to
be taken at least five business days prior to such meeting.

 

- 32 -



--------------------------------------------------------------------------------

(c) Whenever under this Agreement the Board is required or permitted to take any
action, such action may be taken without a meeting, or a vote, if the Qualified
Principals are given written notice of such action (e-mail is sufficient)
including a description of the action or actions to be taken at least three
business days prior to the taking thereof and an instrument setting forth the
action so taken is signed and dated by the same number of Directors whose
approval would be required to approve such action at a meeting of the Board if
all Directors were in attendance at such meeting and such instrument is
delivered to the Company. The Company shall arrange for a copy of any such
instrument to be provided to each Director promptly thereafter (but the failure
to give prompt notice shall not affect the validity of any action set forth in
such instrument).

Section 5.3 Participation in Meetings. A Member or a Director may appear and
vote at a meeting in person or by proxy (and more than one proxy may be granted
to someone attending such meeting; it being understood (for the avoidance of
doubt) that a person granted a proxy may vote and the presence of such person
will be taken into account for purposes of determining a quorum), and a Member
or Director may participate in a meeting by means of a conference telephone or
similar communication equipment by means of which all Persons participating in
the meeting can hear each other simultaneously and such participation in a
meeting will constitute presence in Person at such meeting.

Section 5.4 No Voting Agreements. Except for the grant of a proxy permitted by
Section 5.3 for a specific meeting or vote, neither MSG, nor Rollover Holdco,
nor any Rollover Holdco Member, nor any Principal (in his capacity as a Director
or Member) shall enter into any Contract that requires MSG, Rollover Holdco,
such Rollover Holdco Member or such Principal to vote or grant approval of any
matter in accordance with the directions of any other Person.

Article VI

Transfers

Section 6.1 No Transfers.

(a) A Member may not Transfer any of such Member’s Interests, except pursuant to
Section 6.2. Further, a Rollover Holdco Member may not Transfer any Rollover
Holdco Interests pursuant to the Rollover Holdco LLCA or otherwise, except to
the extent permitted by Section 6.2. Any Transfer in violation of this Agreement
shall be subject to Section 8.3 or Section 8.3 of the Rollover Holdco LLCA, as
applicable, and such intended transferee shall not become a Member or a member
of Rollover Holdco, as applicable, or obtain any rights under this Agreement or
the Rollover Holdco LLCA.

(b) Notwithstanding anything contained in this Agreement to the contrary: (i) no
Member may Transfer any Interests if such Transfer would require the filing of a
registration statement under the Securities Act by the Company or would
otherwise violate any federal or state securities laws or regulations applicable
to the Company; (ii) no proposed Transfer by a

 

- 33 -



--------------------------------------------------------------------------------

Member of such Member’s Interest may be made to any Person if: (A) such Transfer
would result in the Company being treated as anything other than a partnership
for United States federal income tax purposes; (B) such Transfer would cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Section 7704 of the Code and the regulations promulgated thereunder; or (C) such
Transfer would result in the Company being regulated under the Investment
Company Act of 1940, as amended; and (iii) if a Rollover Holdco Member (or
transferee of a Rollover Holdco Member) Transfers his, her or its Interest or
Rollover Holdco Interest and/or directs Rollover Holdco to Transfer Attributable
Interests: (A) if there is a pending indemnification claim under Article 12 of
the Transaction Agreement, such Transfer by a Rollover Holdco Member other than
a Principal shall not be permitted under this Section 6.1(b) unless either
(1) the transferor and transferee acknowledge pursuant to an instrument in form
and substance reasonably satisfactory to MSG that they are jointly and severally
liable for the Indemnification Obligations of such Rollover Holdco Member with
respect to such indemnification claim, or (2) the transferor provides MSG with
reasonable assurances that such transferor can satisfy the Indemnification
Obligations of such Rollover Holdco Member with respect to such indemnification
claim in full (it is understood and agreed that such assurances shall be
reasonable in the event such Rollover Holdco Member reasonably demonstrates that
such Rollover Holdco Member has a net worth (excluding the fair market value of
the Interests to be Transferred) no less than the fair market value of the
Interests or Rollover Holdco Interests to be Transferred); and (B) pursuant to
Section 6.3 (Right of First Offer), Section 6.4 (Tag-Along Rights), Section 6.5
(Drag-Along Rights) Section 6.6 (Put Right) or Section 6.7 (Call Right) and at
the time of such Transfer a Parent Indemnitee (as defined in the Transaction
Agreement), is entitled to be paid in respect of any Indemnification Obligations
pursuant to the final non-appealable order of a court of competent jurisdiction
or an agreement between MSG and the Member Representative (as defined in the
Transaction Agreement), then such Rollover Holdco Member (or transferee of such
Rollover Holdco Member) may not so Transfer all or part of his, her or its
Interest or direct Rollover Holdco to Transfer any Attributable Interest unless
the proceeds received by such Rollover Holdco Member (or transferee of such
Rollover Holdco Member or Rollover Holdco Interest) in such Transfer are used to
satisfy such Indemnification Obligations (the Indemnification Obligations of
such Rollover Holdco Member that had not been satisfied on or prior to the date
of such Transfer are referred to as an “Indemnification Obligations Shortfall”)
or such Indemnification Obligation is otherwise satisfied in full (and each
Rollover Holdco Member acknowledges that, notwithstanding anything in this
Agreement to the contrary, the Principal Veto Rights shall not apply to any
Transfer or payment pursuant to this Section 6.1(b)(iii) and to the extent of an
Indemnification Obligation Shortfall, any amount otherwise payable to such
Rollover Holdco Member pursuant to Section 6.3 (Right of First Offer),
Section 6.4 (Tag-Along Rights), Section 6.5 (Drag-Along Rights), Section 6.6
(Put Right) or Section 6.7 (Call Right) shall instead be paid directly to MSG in
order to satisfy any such Indemnification Obligations until satisfied in full).
If any Transfer permitted hereunder would result in the Company being ineligible
to make an “election out” under Section 6221(b) of the Code, the transferor and
transferee Members shall reasonably cooperate with the Company to avoid such
loss of eligibility, but shall not in any event be prohibited from consummating
any such Transfer if otherwise permitted under the other provisions of this
Article VI nor be required to materially alter any of the terms of such transfer
in a manner that would be adverse to the transferor or transferee Member.

 

- 34 -



--------------------------------------------------------------------------------

Section 6.2 Certain Transfers. A Member (including Rollover Holdco at the
direction of a Rollover Holdco Member) may Transfer such Member’s Interests
(and, for the avoidance of doubt, a Rollover Holdco Member’s Rollover Holdco
Interests may only be Transferred): (a) in a Permitted Transfer; (b) pursuant to
Section 6.3 (Right of First Offer), 6.4 (Tag-Along Rights), 6.5 (Drag-Along
Rights), 6.6 (Put Right), or 6.7 (Call Right); or (c) with respect to Rollover
Holdco Interests, to Rollover Holdco in full or partial redemption thereof if,
concurrently with such Transfer, (i) Rollover Holdco Transfers to MSG the
Attributable Interests that correspond to Rollover Holdco Interests of such
Rollover Holdco Member in order to satisfy the Indemnification Obligation, or
(ii) as contemplated by Section 6.11(b), upon the distribution of Attributable
Interests to a Rollover Holdco Member in accordance with a Transfer of such
Attributable Interests, or a distribution of the proceeds of any Transfer by
Rollover Holdco, in each case as otherwise permitted by this Article VI.

Section 6.3 Right of First Offer.

(a) In the following circumstances, a Member (including Rollover Holdco at the
direction of a Rollover Holdco Member) may Transfer his, her or its Interests,
and a Rollover Holdco Member may Transfer his, her or its Rollover Holdco
Interests, in either case, in compliance with this Section 6.3 and, if
applicable, Section 6.11(b):

(i) after the fifth anniversary of the date of this Agreement, a Member or
Rollover Holdco Member who is a Principal and any member of his Principal
Rollover Holdco Group may Transfer his or its Interests or Rollover Holdco
Interests (as applicable) to any Person other than a Prohibited Person after
complying with his, her or its obligations pursuant to clauses (b)-(d) of this
Section 6.3 (the “ROFO Obligations”); provided, however, that in the event of
such a Transfer to MSG as a ROFO Party, such Rollover Holdco Member shall also
direct Rollover Holdco to Transfer to MSG the Attributable Interests that
correspond to the Rollover Holdco Interests owned by such Rollover Holdco
Member;

(ii) after the fifth anniversary of the date of this Agreement for any reason
(or no reason) or, if sooner, pursuant to Section 6.5 (Drag-Along Sale) after an
MSG Change of Control following which one or more Principals exercise their put
rights pursuant to Section 6.6 (Put Right), MSG may Transfer its Interests after
complying with its ROFO Obligations and Section 6.4 (Tag-Along Rights);
provided, however, that in the event the Qualified Percentage Share is less than
21% at the time of such Transfer, then MSG may Transfer its Interests without
complying with clauses (b)-(d) of this Section 6.3 (but, for the avoidance of
doubt, must nevertheless comply with Section 6.4 (Tag-Along Rights)); and

(iii) after the fifth anniversary of the date of this Agreement, a Rollover
Holdco Member who is not a Principal may Transfer his or her Rollover Holdco
Interests to any Person other than a Prohibited Person after receiving the prior
written approval of the Board; provided, however, that in the event of such a
Transfer to MSG as a ROFO Party, such Rollover Holdco Member shall direct
Rollover Holdco to Transfer to MSG the Attributable Interests that correspond to
the Rollover Holdco Interests owned by such Rollover Holdco Member;

 

- 35 -



--------------------------------------------------------------------------------

provided, however, that in connection with any Transfer (or proposed Transfer)
by a Principal pursuant to this Section 6.3 that would result in such Principal
no longer holding any Rollover Holdco Interests, such Principal shall be
required to Transfer all of his, her or its Interests concurrently with such
Transfer (and such Interests shall be included in such Principal’s offer of
Offered Securities pursuant to this Section 6.3).

(b) In the event that a Member desires to Transfer his, her or its Interests (or
a Rollover Holdco Member desires to Transfer the Rollover Holdco Interests owned
by such Rollover Holdco Member) pursuant to this Section 6.3, such Member or
Rollover Holdco Member (in each case, the “Initiating Party”) shall give the
ROFO Party(ies) a written notice setting forth the number and type of Interests
or, as applicable, Rollover Holdco Interests offered (the “Offered Securities”),
the price and other terms on which the Initiating Party is willing to sell his,
her or its Interests (or, in the case of a Rollover Holdco Member, is willing to
sell his, her or its Rollover Holdco Interests or (as applicable) direct
Rollover Holdco to sell the Attributable Interests that correspond to the
Rollover Holdco Interests held by such Rollover Holdco Member) to the ROFO
Party(ies) (the “ROFO Notice”).

(c) In the event the ROFO Party(ies) do(es) not accept the offer to purchase all
of the Offered Securities on the terms set forth in the ROFO Notice with
fully-committed financing (or on other terms that are acceptable to the
Initiating Party) within 30 days after the ROFO Notice is given (the “ROFO
Period”), then (if the Initiating Party is MSG, subject to Section 6.4
(Tag-Along Rights)), the Initiating Party shall have the right, for a period of
180 days after expiration of the ROFO Period, to sell the Offered Securities
(or, in the case of a Rollover Holdco Member, to direct Rollover Holdco to sell
the Offered Securities) at a price that is no less than the price set forth in
the ROFO Notice and on other terms that are no less favorable to the Initiating
Party than those set forth in the ROFO Notice. In the event the Initiating Party
shall not sell its Interests (or, if the Initiating Party is a Rollover Holdco
Member, in the event the Initiating Party shall not direct Rollover Holdco to
sell the Attributable Interests that correspond to the Rollover Holdco Interests
held by such Rollover Holdco Member) during the 180-day period after expiration
of the ROFO Period, then the Initiating Party may not thereafter sell his, her
or its Interests (or, if the Initiating Party is a Rollover Holdco Member, may
not thereafter direct Rollover Holdco to sell the Attributable Interests that
correspond to the Rollover Holdco Interests held by such Rollover Holdco Member)
under this Section 6.3 without giving the ROFO Party(ies) a new ROFO Notice
pursuant to Section 6.3(b).

(d) In the event that the ROFO Party(ies) shall accept the offer to purchase all
of the Offered Securities pursuant to the ROFO Notice, the Offered Securities
shall be sold to the ROFO Party(ies) (and, if there is more than one ROFO Party,
each ROFO Party shall have the right to purchase a portion of the Offered
Securities equal to his, her or its Relative Percentage Share, in the case of
Rollover Holdco, based on the respective Relative Percentage Shares of the
applicable Rollover Holdco Members, or such other portion as the ROFO Party(ies)
shall otherwise agree) on such terms as promptly as practicable after expiration
of the ROFO Period (provided such ROFO Party(ies) shall not be obligated to
consummate such transaction prior to

 

- 36 -



--------------------------------------------------------------------------------

the date that is 45 days after the date the ROFO Notice is given); provided,
however, that (i) for the avoidance of doubt, it is understood that, (A) if MSG
is acquiring any Offered Securities, the Initiating Party shall direct Rollover
Holdco to Transfer to MSG the Attributable Interests that correspond to such
Offered Securities and MSG shall pursuant to Section 6.11(b) acquire such
Attributable Interests, and (B) if any ROFO Party other than MSG is acquiring
Offered Securities, such Person shall acquire Rollover Holdco Interests, and
(ii) in the event (A) MSG shall offer to purchase any of the Offered Securities
that a Principal has offered to sell, or has directed Rollover Holdco to offer
to sell, pursuant to Section 6.3(a)(i), as applicable, or (B) the Qualified
Principals shall direct Rollover Holdco to offer to purchase any of the Offered
Securities offered by MSG pursuant to Section 6.3(a)(ii), each Member who is a
Principal (other than (if applicable) the Initiating Party) shall have the right
(but not the obligation) to purchase, and each Rollover Holdco Member (other
than (if applicable) the Initiating Party) shall have the right (but not the
obligation) to direct Rollover Holdco to purchase, in each case, a portion of
the Offered Securities equal to such Member or Rollover Holdco Member’s Relative
Percentage Share (which shall, if applicable, be effectuated pursuant to Section
6.11(a)).

Section 6.4 Tag-Along Rights.

(a) After the fifth anniversary of the date of this Agreement, MSG may Transfer
its Interests in compliance with this Section 6.4 after it satisfies its ROFO
Obligations (it is understood that in the event MSG is not required to comply
with clauses (b)-(d) of Section 6.3 (Right of First Offer) pursuant to the
proviso in clause (ii) of Section 6.3(a), then it is deemed to have satisfied
its ROFO Obligations).

(b) MSG may Transfer its Interests pursuant to this Section 6.4 by providing the
Rollover Holdco Members with at least 10 days prior written notice of the
Transfer, together with a description of the price and other material terms and
conditions of the offer to Transfer such Interests (the “Tag-Along Sale
Notice”); provided, however, that in the event MSG is required pursuant to
Section 6.3(a)(ii) to give the Principals a right of first offer in order to
Transfer its Interests pursuant to Section 6.3, then MSG may not Transfer any
Interests under this Section 6.4 unless the ROFO Period shall have expired and
the ROFO Party(ies) have not exercised their rights to purchase such Offered
Securities. Each Member who is a Principal and each Rollover Holdco Member shall
have the right, by delivering to the Company and MSG a written notice within
such 10-day period, in the case of a Member who is a Principal, to sell
Interests, and in the case of a Rollover Holdco Member, to direct Rollover
Holdco to sell Attributable Interests pursuant to Section 6.11(b) that
correspond with the Rollover Holdco Interests owned by such Rollover Holdco
Member, in each case, on the same terms and conditions as the sale by MSG (with
(1) the price per Unit to MSG, on the one hand, and a Principal and Rollover
Holdco, on the other hand, being determined in accordance with the Distribution
Priorities, and (2) the Principals and the Rollover Holdco Members, as
applicable, mutatis mutandis making the same representations and warranties,
agreeing to the same covenants and agreeing to the same indemnification
obligations as MSG) a number of (i) a Principal’s: (A) Class A Common Units
equal to the product of: (1) the number of Class A Common Units owned by such
Principal, and (2) the quotient obtained by dividing the number of Class A
Common Units being sold by MSG and the number of Class A Common Units owned by
MSG at such time (and if the transferee of such Class A Common Units is not
willing to

 

- 37 -



--------------------------------------------------------------------------------

purchase such number of Class A Common Units from the other Members, the number
of Class A Common Units to be sold by MSG shall be reduced proportionately and
such Members shall have the right to sell a number of Class A Common Units equal
to the product of the amount referred to in clause (1) and the quotient referred
to in clause (2)); or (ii) Rollover Holdco’s: (A) in the event of a Transfer by
MSG of its Class A Common Units, Attributable Class A Common Units equal to the
product of: (1) the number of Attributable Class A Common Units that correspond
to the Rollover Holdco Class A Common Units owned by such Rollover Holdco
Member; and (2) the quotient obtained by dividing the number of Class A Common
Units being sold by MSG and the number of Class A Common Units owned by MSG at
such time (and if the transferee of such Class A Common Units is not willing to
purchase such number of Attributable Class A Common Units from Rollover Holdco,
the number of Class A Common Units to be sold by MSG shall be reduced
proportionately such that the Rollover Holdco Members shall have the right to
direct Rollover Holdco to sell pursuant to Section 6.11 the number of
Attributable Class A Common Units equal to the product of the amounts referred
to in clauses (1) and (2)); and (B) in the event of a Transfer by MSG of its
Preferred Units, Attributable Preferred Units equal to the product of: (1) the
number of Preferred Units that correspond to the Rollover Holdco Preferred Units
held by such Rollover Holdco Member; and (2) the quotient obtained by dividing
the number of Preferred Units being sold by MSG and the number of Preferred
Units owned by MSG at such time (and if the transferee of such Preferred Units
is not willing to purchase such number of Attributable Preferred Units from
Rollover Holdco, the number of Preferred Units to be sold by MSG shall be
reduced proportionately such that the Rollover Holdco Members shall have the
right to direct Rollover Holdco to sell pursuant to Section 6.11 the number of
Attributable Preferred Units equal to the product of the amount referred to in
clause (1) and the quotient referred to in clause (2)).

Section 6.5 Drag-Along Rights.

(a) MSG shall have the right, but not the obligation, to cause a Sale of the
Company in accordance with the terms of this Section 6.5 (an “Approved Sale”)
after: (i) the fifth anniversary of the date of this Agreement; or (ii) in the
event of a Principal Post-Year 5 Put, Principal Pre-Year 5 CoC Put or Principal
Post-Year 5 CoC Put; provided, however, that in the event MSG is required
pursuant to Section 6.3(a)(ii) to give the Principals a right of first offer in
order to Transfer its Interests pursuant to Section 6.3, then MSG may not
exercise its rights under this Section 6.5 unless the ROFO Period shall have
expired without the ROFO Party(ies) exercising their rights to purchase all of
MSG’s Offered Securities. MSG shall initiate such action by giving written
notice (an “Approved Sale Notice”) to the Company and the Qualified Principals.
If MSG delivers an Approved Sale Notice, (x) MSG shall be authorized to initiate
a process to seek a Sale of the Company for which definitive documents are
entered into within 270 days of the delivery of such Approved Sale Notice and
that is consummated within 360 days after delivery of such Approved Sale Notice
(an “Approved Sale Period”) and to direct and control all decisions in
connection therewith (including the hiring or termination of any investment bank
and/or other professional advisers and making all decisions regarding valuation
and consideration) and (y) the Company shall participate in, and cooperate in
good faith with, such process, in each case as requested by MSG; provided,
however, that for so long as the Qualified Percentage Share is at least 21%, (i)
unless otherwise agreed by the Principal Base any such investment bank will be a
mutually agreed-upon nationally recognized investment bank or,

 

- 38 -



--------------------------------------------------------------------------------

if no investment bank can be mutually agreed upon by both MSG and the Principal
Base within 30 days after the date of the Approved Sale Notice, then either of
them may request the AAA to select such investment bank from a list of four
nationally recognized investment banks (two identified by MSG and two by the
Principal Base) submitted to the AAA, and (ii) MSG shall conduct any such
process in regular consultation with the Principals and will keep them
reasonably and regularly apprised of all material developments related to any
such process.

(b) In the event of an Approved Sale, (i) each Member and Rollover Holdco Member
will waive any dissenter’s rights and other similar rights and (ii) if the
Approved Sale is structured as a sale of securities, each Member will agree to
sell such Member’s Interests on the terms and conditions of the Approved Sale
(or, if requested by MSG, each Rollover Holdco Member will agree to sell such
Rollover Holdco Member’s Rollover Holdco Interests on the terms and conditions
of the Approved Sale). Each Member and Rollover Holdco Member will take all
reasonably necessary actions as directed by MSG in connection with the
consummation of any Approved Sale, including by executing the applicable
transaction agreements in accordance with Section 6.5(d); provided, however,
that each Rollover Holdco Member will also execute (without duplication) such
transaction agreements as if such Rollover Holdco Member directly held the
Attributable Interests that correspond to such Rollover Holdco Member’s Rollover
Holdco Interests.

(c) In an Approved Sale, the aggregate consideration payable upon consummation
of such Approved Sale to all Members in respect of their Interests (the
“Aggregate Consideration”) shall be apportioned to and paid to the holders of
Interests in the Approved Sale based on the Distribution Priorities; provided,
however, that (1) all holders of Preferred Units shall be entitled to receive
the Stated Preferred Value in cash in respect of such Preferred Units, and
(2) if such Approved Sale is structured to include a sale by the Rollover Holdco
Members of their Rollover Holdco Interests, then the Aggregate Consideration
payable to all Members (other than Rollover Holdco) in respect of their
Interests shall be apportioned and paid based on the Distribution Priorities and
the Aggregate Consideration payable to any Rollover Holdco Member in respect of
his, her or its Rollover Holdco Interests shall be equal to the portion of the
amount to which Rollover Holdco is entitled based on the Distribution Priorities
to which such Rollover Holdco Member is entitled on dissolution of the Rollover
Holdco pursuant to the Rollover Holdco LLCA.

(d) Notwithstanding the foregoing but subject to Section 6.5(e): (i) neither MSG
nor any of its Affiliates may be the purchaser in an Approved Sale; (ii) the
Company’s costs and expenses (including reasonable documented out-of-pocket
costs and expenses incurred by MSG in connection with the Approved Sale and the
reasonable documented out-of-pocket costs and expenses (not to exceed $200,000
in the aggregate) incurred by the Principals in connection with the Approved
Sale), purchase price adjustments, escrow amounts, purchase price holdbacks,
indemnity obligations and other similar items, shall be deemed to reduce (or
increase, as the case may be, i.e., in the case of a purchase price adjustment
increase or an indemnity payment in favor of the Members) the Aggregate
Consideration for purposes of determining the apportionment in accordance with
the Distribution Priorities (except that indemnification obligations that relate
solely to a particular Member or Rollover Holdco Member, such as indemnification
with respect to representations and warranties made by a

 

- 39 -



--------------------------------------------------------------------------------

Member or Rollover Holdco Member with respect to such Member or Rollover Holdco
Member or covenants made by such Member or Rollover Holdco Member, shall be
borne only by such Member or Rollover Holdco Member and shall not be deemed to
reduce the Aggregate Consideration); (iii) non-cash consideration (including
debt and equity securities) shall be allocated among the Interests Transferred
in the Approved Sale in accordance with the Distribution Priorities after all
cash consideration is so allocated (and if such Approved Sale is structured to
include a sale by the Rollover Holdco Members of their Rollover Holdco
Interests, then the non-cash consideration that is so allocated to Rollover
Holdco will be further allocated to the Rollover Holdco Members in the manner
set forth in clause (2) of the proviso to Section 6.5(c)); provided, however,
that (x) any Member or Rollover Holdco Member entitled to receive cash may elect
to receive non-cash consideration of an equal value in lieu of cash, (y) MSG and
its Affiliates may only elect to take non-cash consideration to the extent the
other Members are offered the opportunity to take non-cash consideration in the
same proportion that the non-cash consideration to be received by MSG and its
Affiliates bears to the total consideration to be received by MSG and its
Affiliates, and (z) in the event of an Approved Sale initiated in connection
with a Principal Post-Year 5 Put, Principal Pre-Year 5 CoC Put or Principal
Post-Year 5 CoC Put pursuant to clause (ii) of 6.5(a), except as may otherwise
be agreed by the Principal exercising such Put, the form of non-cash
consideration in such an Approved Sale payable to such Principal’s Principal
Rollover Holdco Group shall be limited to (1) equity securities that are
(A) either registered under Section 12(b) or 12(g) of the Exchange Act (and it
being agreed that MSG shall pursue and request that the acquiror effect the
registration of such equity securities to allow all such Persons receiving such
equity securities two periods of 30 consecutive days to trade such equity
securities within the first 180 days of issuance (so long as one of such 30-day
periods falls within the first 120 days of issuance)) or if not registered, are
the same as those received by MSG (in the same proportion as MSG) and are
subject to the same terms and conditions as the equity securities issued to MSG,
(B) listed for trading on a U.S. national securities exchange (in the case of a
foreign issuer, the equity securities listed on such exchange shall have an
average float and trading volume that is at least 90% of the average float and
average daily trading volume of MSG in the 90 days immediately preceding the
announcement of such Approved Sale and shall not consist of American Depositary
Receipts or similar instruments), (C) freely tradeable (subject to compliance
with applicable securities laws), duly authorized, validly issued, fully paid
and non-assessable, not subject to any preemptive or other similar rights and
issued free and clear of any Liens (other than Liens under applicable securities
laws and this Agreement) and (D) in the case of the equity securities of a
foreign issuer, MSG takes at least one third of the consideration it receives in
the Approved Sale in the form of such equity securities, (2) a promissory note
or similar obligation, or contingent obligations, that are the same as those
received by MSG (and in the same proportion as MSG) and mature and are payable
in immediately available funds within one year of the consummation of the
Approved Sale, (3) a TAO Promissory Note that is due and payable within one year
of the consummation of the Approved Sale, or (4) any combination of the
foregoing (and to the extent any consideration payable to such Principal’s
Principal Rollover Holdco Group does not satisfy the conditions in the preceding
clauses (1)-(4), then such Principal’s Principal Rollover Holdco Group shall
instead receive substitute consideration that either satisfies such conditions
or is a form of consideration otherwise available to the Company, MSG or MSG
Company Successor under such Put pursuant to Section 6.6(h) or Section 6.6(i),
as applicable, with the form of such

 

- 40 -



--------------------------------------------------------------------------------

substitute consideration to be determined by MSG and having a value equal to the
Fair Market Value (determined mutatis mutandis in the same manner that Fair
Market Value is determined pursuant to Section 6.8) of such non-compliant
consideration); and (iv) cash amounts paid to the Members following the
applicable closing (i.e., purchase price adjustment increases, earn-out
payments, escrow and holdback releases, and similar items) shall be allocated
among the Interests of the Members as such amounts would have been allocated at
the applicable closing had such amounts been included in the Aggregate
Consideration and apportioned in accordance with the Distribution Priorities.

(e) Notwithstanding anything to the contrary contained in this Section 6.5, in
connection with an Approved Sale: (i) no Member or Rollover Holdco Member shall
be required to make any representation or warranty that is not the same as or
equivalent to those made by all other Members and Rollover Holdco Members,
(ii) each Member and Rollover Holdco Member shall only be required to make
representations and warranties on a several and not joint basis (other than with
respect to claims against an escrow, which may be on a joint and several basis)
with respect to the Company and its Subsidiaries (and, in the case of
representations and warranties by the Rollover Holdco Members, with respect to
Rollover Holdco) that are made by all other Members and Rollover Holdco Members,
(iii) other than in the case of fraud, no Member or Rollover Holdco Member shall
be required to incur indemnification or similar obligations in the aggregate in
excess of the lesser of (1) the proceeds actually received by such Member or
Rollover Holdco Member in connection with such Approved Sale, and (2) the pro
rata share of such Member or Rollover Holdco Member of any “cap” on
indemnification obligations of the Members and Rollover Holdco Members in such
Approved Sale, (iv) any indemnification or similar obligation in excess of an
escrow shall be on a several, and not joint, basis (other than in respect of
indemnification or similar obligations in respect of representations and
warranties made by, or covenants of, such Member or Rollover Holdco Member),
except that any indemnification or similar obligation of any member of a
Principal Rollover Holdco Group shall be on a joint and several basis with the
other members of such Principal Rollover Holdco Group, and (v) each Member and
Rollover Holdco Member shall remain subject to any non-competition or
non-solicitation arrangement or similar restrictive covenant existing as of the
date of such Approved Sale in accordance with the terms thereof as then in
effect (it being understood that the non-competition obligations of the
Principals pursuant to Section 4.6(a) shall terminate in accordance with the
terms thereof); provided, however, that in no event shall a Member or Rollover
Holdco Member be obligated to enter into new restrictive covenants or extensions
of the existing restrictive covenants, regardless of what any other Members or
Rollover Holdco Members may agree to accept.

Section 6.6 Put Right for Class A Common Units.

(a) Subject to Section 6.6(j), if the employment of a Principal is terminated by
the Company without Cause or by such Principal for Good Reason or as a result of
such Principal’s death or Disability prior to the fifth anniversary of the date
of this Agreement, such Principal shall have the right to (i) Transfer all of
his Class A Common Units to The Madison Square Garden Company and (ii) direct
Rollover Holdco to Transfer a number of Attributable Class A Common Units equal
to the number of Rollover Holdco Class A Common Units of his Principal Rollover
Holdco Group to The Madison Square Garden Company in accordance with

 

- 41 -



--------------------------------------------------------------------------------

Section 6.11(b), and, in each case, The Madison Square Garden Company shall have
the obligation to purchase such Class A Common Units and Attributable Class A
Common Units, pursuant to this Section 6.6 and in accordance with Section
6.11(b) (a “Principal Good Leaver Put”) by giving the Company, The Madison
Square Garden Company and each of the other Qualified Principals written notice
thereof within 30 days after the date of such termination. The amount paid for
any Class A Common Units and Attributable Class A Common Units purchased
pursuant to a Principal Good Leaver Put shall be the applicable Principal
Purchase Price.

(b) Subject to Section 6.6(j), (i) if the employment of Packer by the Company is
terminated by him without Good Reason after the third anniversary of the date of
this Agreement but prior to the fifth anniversary of the date of this Agreement,
Packer shall have the right to (i) Transfer all of his Class A Common Units to
The Madison Square Garden Company and (ii) direct Rollover Holdco to Transfer a
number of Attributable Class A Common Units equal to the number of Rollover
Holdco Class A Common Units owned by his Principal Rollover Holdco Group to The
Madison Square Garden Company in accordance with Section 6.11(b), and, in each
case, The Madison Square Garden Company shall have the obligation to purchase
such Class A Common Units and Attributable Class A Common Units, pursuant to
this Section 6.6 and in accordance with Section 6.11(b) by giving the Company,
The Madison Square Garden Company and each of the other Qualified Principals
written notice thereof within 30 days after such termination, and (ii) if the
employment of Wolf is terminated by him without Good Reason after the third
anniversary of the date of this Agreement but prior to the fifth anniversary of
the date of this Agreement, Wolf shall have the right to (i) Transfer all of his
Class A Common Units to The Madison Square Garden Company and (ii) direct
Rollover Holdco to Transfer a number of Attributable Class A Common Units equal
to the number of Rollover Holdco Class A Common Units owned by his Principal
Rollover Holdco Group to The Madison Square Garden Company in accordance with
Section 6.11(b), and, in each case, The Madison Square Garden Company shall have
the obligation to purchase such Class A Common Units and Attributable Class A
Common Units, pursuant to this Section 6.6 and in accordance with Section
6.11(b) by giving the Company, The Madison Square Garden Company and each of the
other Qualified Principals written notice thereof within 30 days after such
termination (each such right referred to in the preceding clauses (i) and (ii),
a “Principal Early Leaver Put”). The amount paid for any Class A Common Units
and Attributable Class A Common Units purchased pursuant to a Principal Early
Leaver Put shall be the applicable Principal Purchase Price.

(c) Subject to Section 6.5 (Drag-Along Right), a Member who is a Principal shall
have the right to Transfer all of his Class A Common Units to the Company and a
Rollover Holdco Member who is a Principal shall have the right to direct
Rollover Holdco to Transfer a number of Attributable Class A Common Units equal
to the number of Rollover Holdco Class A Common Units owned by his Principal
Rollover Holdco Group to the Company in accordance with Section 6.11(b), and, in
each case, the Company shall have the obligation to purchase such Class A Common
Units and Attributable Class A Common Units, pursuant to this Section 6.6 and in
accordance with Section 6.11(b) (a “Principal Post-Year 5 Put”) by giving the
Company, MSG and each of the Qualified Principals written notice thereof during
the 30-day period following the fifth anniversary of the date of this Agreement
or, subject to Section 6.7 (Call Right), during the 30-day period following
(i) any two-year anniversary of the fifth anniversary of the date of this
Agreement thereafter, or (ii) the termination of the employment of

 

- 42 -



--------------------------------------------------------------------------------

such Principal by the Company without Cause or by such Principal for Good Reason
or as a result of such Principal’s death or Disability after the fifth
anniversary of the date of this Agreement by giving the Company, MSG and each of
the other Qualified Principals written notice thereof within 30 days after the
date of such termination; provided, however, that in the event any termination
referred to in this clause (ii) is within 180 days of the date such Principal is
entitled to exercise a Principal Post-Year Five Put pursuant to clause (i) of
this Section 6.6(c), then such Principal shall have the right to exercise such
Principal Post-Year Five Put pursuant to clause (i) of this Section 6.6(c)
instead of this clause (ii). The amount paid for any Class A Common Units and
Attributable Class A Common Units purchased pursuant to a Principal Post-Year 5
Put shall be the applicable Principal Purchase Price.

(d) An Employee Rollover Holdco Member shall have the right to direct Rollover
Holdco to Transfer a portion of his, her or its Attributable Class A Common
Units to the Company in accordance with Section 6.11(b), and the Company shall
have the obligation to purchase such Attributable Class A Common Units, pursuant
to this Section 6.6 and in accordance with Section 6.11(b) (an “Employee
Rollover Holdco Member Post-Year 5 Put”) by giving the Company, MSG and each of
the Qualified Principals written notice thereof during the 30-day period
following the fifth anniversary of the date of this Agreement and/or during the
30-day period following the seventh and/or ninth anniversary of the date of this
Agreement. An Employee Rollover Holdco Member who exercises his or her rights
under this Section 6.6(d) during the 30-day period following: (i) the fifth
anniversary of the date of this Agreement may direct Rollover Holdco to Transfer
up to a number of Attributable Class A Common Units equal to 20% of the total
number of Rollover Holdco Class A Common Units owned by such Employee Rollover
Holdco Member on such fifth anniversary by giving written notice of the exercise
of such rights; (ii) the seventh anniversary of the date of this Agreement may
direct Rollover Holdco to Transfer up to a number of Attributable Class A Common
Units equal to 100% of the total number of Rollover Holdco Class A Common Units
owned by such Employee Rollover Holdco Member on such seventh anniversary by
giving written notice of the exercise of such rights (unless the employment of
such Employee Rollover Holdco Member has been terminated by such Employee
Rollover Holdco Member without Good Reason or by the Company with Cause prior to
such seventh anniversary, in which case such Employee Rollover Holdco Member may
direct Rollover Holdco to Transfer up to a number of Attributable Class A Common
Units equal to 50% of the total number of Rollover Holdco Class A Common Units
owned by such Employee Rollover Holdco Member); and (iii) the ninth anniversary
of the date of this Agreement may direct Rollover Holdco to Transfer a number of
Attributable Class A Common Units equal to 100% of the total number of Rollover
Holdco Class A Common Units owned by such Employee Rollover Holdco Member on
such ninth anniversary by giving written notice of the exercise of such rights.
The amount paid for any Attributable Class A Common Units purchased pursuant an
Employee Rollover Holdco Member Post-Year 5 Put will be, at the option of the
Valuation Representatives, (x) the same price per Class A Common Unit and
Attributable Class A Common Unit as the last Principal Purchase Price paid to
purchase Class A Common Units and Attributable Class A Common Units that
correspond to Rollover Holdco Class A Common Units owned by a Principal if such
purchase occurred concurrently therewith or during the prior 12 months
(excluding any Early Leaver Discount) as the same may be equitably adjusted by
mutual approval of the Valuation Representatives to apply the EBITDA multiple
applied in such prior purchase for the 12 months ending on the most recent
quarter, or

 

- 43 -



--------------------------------------------------------------------------------

(y) if no such purchase has occurred during the prior 12 months, the Fair Market
Value as determined in good faith by mutual approval of the Valuation
Representatives (the “Employee Rollover Holdco Member Purchase Price”).

(e) Subject to Section 6.5 (Drag-Along Right) and Section 6.6(j), a Member or
Rollover Holdco Member who is a Principal shall, if an MSG Change of Control
occurs (regardless of whether such MSG Change of Control would be a Permitted
Transfer by MSG) on or prior to the fifth anniversary of the date of this
Agreement, have the right to (i) Transfer all of his Class A Common Units to The
Madison Square Garden Company and (ii) direct Rollover Holdco to Transfer a
number of Attributable Class A Common Units equal to the number of Rollover
Holdco Class A Common Units of his Principal Rollover Holdco Group to The
Madison Square Garden Company in accordance with Section 6.11(b), and, in each
case, The Madison Square Garden Company shall have the obligation to purchase
such Class A Common Units and Attributable Class A Common Units, pursuant to
this Section 6.6 and in accordance with Section 6.11(b) (a “Principal Pre-Year 5
CoC Put”) by giving the Company, The Madison Square Garden Company and each of
the other Qualified Principals written notice thereof during the 30-day period
following the occurrence of such MSG Change of Control. The amount paid for any
Class A Common Units and Attributable Class A Common Units purchased pursuant to
a Principal Pre-Year 5 CoC Put shall be the applicable Principal Purchase Price.

(f) Subject to Section 6.5 (Drag-Along Right), a Principal shall, if an MSG
Change of Control occurs (regardless of whether such MSG Change of Control would
be a Permitted Transfer by MSG) after the fifth anniversary of the date of this
Agreement, have the right to (i) Transfer all of his Class A Common Units to the
Company and (ii) direct Rollover Holdco to Transfer a number of Attributable
Class A Common Units equal to the number of Rollover Holdco Class A Common Units
of his Principal Rollover Holdco Group to the Company in accordance with Section
6.11(b), and, in each case, the Company shall have the obligation to purchase
such Class A Common Units and Attributable Class A Common Units, pursuant to
this Section 6.6 and in accordance with Section 6.11(b) (a “Principal Post-Year
5 CoC Put”) by giving the Company, MSG and each of the other Qualified
Principals written notice thereof during the 30-day period following the
occurrence of such MSG Change of Control (each 30-day period during which a
Rollover Holdco Member may exercise his or her rights to direct Rollover Holdco
to put Attributable Class A Common Units to the Company or The Madison Square
Garden Company (as applicable) pursuant to clause (a), (b), (c), (d), (e) or
(f) of this Section 6.6 is referred to as the “Put Exercise Period”). The amount
paid for any Class A Common Units and Attributable Class A Common Units
purchased pursuant to a Principal Post-Year 5 CoC Put shall be the applicable
Principal Purchase Price.

(g) In the event (i) a Member exercises such Member’s right to put his, her or
its Class A Common Units to The Madison Square Garden Company or the Company (as
applicable) or (ii) a Rollover Holdco Member exercises such Rollover Holdco
Member’s right to direct Rollover Holdco to put Attributable Class A Common
Units to The Madison Square Garden Company or the Company (as applicable), in
each case, pursuant to Section 6.6(a) - (f) (each, a “Put”), then the closing of
the purchase and sale of Class A Common Units and/or Attributable Class A Common
Units contemplated thereby in accordance with Section 6.11(b) (as applicable)
shall occur at the offices of The Madison Square Garden Company at 10:00 a.m.

 

- 44 -



--------------------------------------------------------------------------------

(New York time) ten business days after the later of the determination of the
applicable Principal Purchase Price or Employee Rollover Holdco Member Purchase
Price and the expiration or termination of any applicable waiting period under
the HSR Act or at such other place, date and time mutually agreed upon by the
Company or The Madison Square Garden Company (as applicable) and such Member;
provided, however, that upon a Principal Post-Year 5 Put, a Principal Pre-Year 5
CoC Put or a Principal Post-Year 5 CoC Put, in the event The Madison Square
Garden Company shall, during the Put Exercise Period, have given the Principal
who exercised such Put written notice of MSG’s determination to exercise its
rights under Section 6.5 (Drag-Along Right) instead of The Madison Square Garden
Company purchasing such Class A Common Units and Attributable Class A Common
Units pursuant to such Put, then (i) in the event an Approved Sale is
consummated during the Approved Sale Period, such Principal shall not Transfer
his Class A Common Units or direct Rollover Holdco to Transfer Attributable
Class A Common Units pursuant to such Put (and such Class A Common Units and
Attributable Class A Common Units shall instead be Transferred in such Approved
Sale), and (ii) in the event an Approved Sale is not consummated during the
Approved Sale Period, the closing of such Put shall occur at the offices of The
Madison Square Garden Company at 10:00 a.m. (New York time) ten business days
after the later of the determination of the Fair Market Value of such Class A
Common Units and Attributable Class A Common Units pursuant to Section 6.8
(Determination of Fair Market Value) and the expiration or termination of any
applicable waiting period under the HSR Act or at such other place, date and
time mutually agreed upon by the Company or The Madison Square Garden Company
(as applicable) and such Principal; provided, however, that in the case of this
clause (ii), if a definitive agreement has not been entered into with respect to
such Approved Sale within 270 days following the date of such Approved Sale
Notice or, following the execution of a definitive agreement, such Approved Sale
has not been consummated within 360 days after the date of the Approved Sale
Notice, the Principals who elected to exercise such Put shall have the right to
initiate, prior to the completion of the Approved Sale Period, the procedures in
Section 6.8 (Determination of Fair Market Value) in order to determine the
Principal Purchase Price. At such closing, such Principal, Rollover Holdco and
such Rollover Holdco Member shall execute and deliver the Required Transfer
Documentation against receipt of the purchase price therefor; provided, however,
that in the event there is a closing pursuant to clause (ii) of the preceding
sentence that shall occur more than six months after the date of the Approved
Sale Notice, then to the extent the consideration paid at such closing pursuant
to Section 6.6(h) is paid by issuance of a MSG Promissory Note or TAO Promissory
Note (as applicable), then the principal amount of such MSG Promissory Note or
TAO Promissory Note (as applicable) shall be the sum of portion of the Principal
Purchase Price that is not paid in cash plus 9% interest on such amount accrued
from the six-month anniversary of such Approved Sale Notice to the date of such
closing.

(h) The consideration paid for the Put of any Class A Common Units and/or
Attributable Class A Common Units to be purchased by the Company pursuant to
this Section 6.6 shall be paid, at the Company’s option, (i) in cash, (ii) by
issuance of a TAO Promissory Note, (iii) if consented to by The Madison Square
Garden Company or the MSG Company Successor (in The Madison Square Garden
Company’s or the MSG Company Successor’s sole discretion, respectively),
Qualified MSG Stock or Qualified Successor Stock, as applicable, or (iv) in any
combination of the foregoing; provided, however, that (1) in the case of
Qualified Successor Stock and in connection with a Put by a Principal, the MSG
Company Successor shall

 

- 45 -



--------------------------------------------------------------------------------

have agreed to be bound by the requirements with respect to Qualified Successor
Stock under this Section 6.6(h), including the requirement to effect the
registration of Qualified Successor Stock to allow all such Persons receiving
Qualified Successor Stock (including, for the avoidance of doubt, Qualified
Successor Stock held by Employee Rollover Holdco Members and Other Rollover
Holdco Members) two periods of 30 consecutive days to trade such Qualified
Successor Stock within the first 180 days of issuance (so long as one of such
30-day periods falls within the first 120 days of issuance); (2) the issuance of
Qualified Successor Stock to such Persons will not cause such Persons,
individually or in the aggregate, to be considered an “affiliate” for the
purpose of Rule 144A (without taking into account any stock or other securities
of the MSG Company Successor or any of its Affiliates owned or acquired by such
Person (other than any Successor Stock issued in such Put) or any directorship
in the MSG Company Successor or any of its Affiliates held by such Person); and
(3) in the case of any Tao Promissory Note issued by a Tao Note Replacement
Entity and/or any issuance of Qualified MSG Stock or Qualified Successor Stock
pursuant to clauses (ii), (iii) or (iv) of this Section 6.6(h), a Tao Note
Company Entity shall issue a Tao Promissory Note to MSG (or any of its
Affiliates, as designated by MSG) for an amount of principal equal to the
aggregate portion of the applicable Put paid by issuance of such Tao Promissory
Note by a Tao Note Replacement Entity and/or the issuance of Qualified MSG Stock
or Qualified Successor Stock, and with a maturity date (x) in the case of the
issuance of a Tao Promissory Note by a Tao Note Replacement Entity, equal to
such Tao Promissory Note’s maturity date and/or (y) in the case of the issuance
of Qualified MSG Stock or Qualified Successor Stock, six months from the date of
issuance. At the election of MSG in connection with the issuance of a TAO
Promissory Note, any such TAO Promissory Note: (x) will be issued by the Company
and mature six months after the date of issuance, or (y) in the event the
Company uses its commercially reasonable efforts to obtain the consent of the
lender(s) under the Company Loan Agreement for the Person that is the “borrower”
under the Company Loan Agreement to issue (and make payments under) such TAO
Promissory Note (or, in the event such consent is not obtained, in the event the
Company uses its commercially reasonable efforts to obtain the consent of the
lender(s) under the Company Loan Agreement to permit the “borrower” to make
“restricted payments” thereunder in order to permit the Company to make payments
under such TAO Promissory Note), will be issued by the Person that is the
“borrower” under the Company Loan Agreement (or, if such consent is not
obtained, issued by the Company) and mature 12 months after the date of
issuance; provided, however, that if neither the Company nor any of its
Subsidiaries qualifies as a Tao Note Company Entity, such Tao Promissory Note
may, with the consent of a Tao Note Replacement Entity, be issued by such Tao
Note Replacement Entity (in such Tao Note Replacement Entity’s sole discretion).
The covenants of the Company set forth in the definition of “Tao Note Company
Entity” shall be deemed set forth in this Section 6.6(h).

(i) The consideration paid for the Put of any Class A Common Units and/or
Attributable Class A Common Units to be purchased by The Madison Square Garden
Company (in the event there is no MSG Company Successor) pursuant to this
Section 6.6 shall be paid, at The Madison Square Garden Company’s option, (i) in
cash, (ii) by issuance of a MSG Promissory Note, (iii) in Qualified MSG Stock
(subject to the legend provisions in Sections 2.03(b)(iii) and 9.10 of the
Transaction Agreement) or (iv) in any combination of the foregoing. The
consideration paid for the Put of any Class A Common Units and/or Attributable
Class A Common Units to be purchased by The Madison Square Garden Company (in
the event there is

 

- 46 -



--------------------------------------------------------------------------------

an MSG Company Successor) pursuant to this Section 6.6 shall be paid, at such
MSG Company Successor’s option, (i) in cash, (ii) by issuance of a B Rated Note,
(iii) in Qualified Successor Stock (subject to the legend provisions in Sections
2.03(b)(iii) and 9.10 of the Transaction Agreement) or (iv) in any combination
of the foregoing; provided, however, that (1) no more than 75% of the
consideration paid may be in a B Rated Note, (2) no more than 75% of the
consideration paid may be in Qualified Successor Stock, (3) in the case of
Qualified Successor Stock, the MSG Company Successor shall have agreed to be
bound by the requirements with respect to Qualified Successor Stock under this
Section 6.6(i), including the requirement to effect the registration of
Qualified Successor Stock to allow all such Persons receiving Successor Stock
two periods of 30 consecutive days to trade such Qualified Successor Stock
within the first 180 days of issuance (so long as one of such 30-day periods
falls within the first 120 days of issuance) and (4) the issuance of Qualified
Successor Stock to such Persons will not cause such Persons, individually or in
the aggregate, to be considered an “affiliate” for the purpose of Rule 144A
(without taking into account any stock or other securities of the MSG Company
Successor or any of its Affiliates owned or acquired by such Person (other than
any Successor Stock issued in such Put) or any directorship in the MSG Company
Successor or any of its Affiliates held by such Person). If at any time
following the issuance of a MSG Promissory Note pursuant to this Section 6.6(i)
a Permitted Transfer or MSG Change of Control (or other Transfer or transaction
permitted in accordance with Article VI) is consummated which results in an MSG
Company Successor directly or indirectly holding more than 50% of the Interests
of MSG, then The Madison Square Garden Company shall cause such MSG Company
Successor, at the option of The Madison Square Garden Company, (A) to assume any
MSG Promissory Notes outstanding at such time, and The Madison Square Garden
Company shall guarantee the obligations of the MSG Company Successor under such
MSG Promissory Notes (provided, that the option in this clause (A) shall only be
available to The Madison Square Garden Company upon the approval by the holders
of such MSG Promissory Notes of the form of guarantee, such approval not to be
unreasonably withheld, delayed or conditioned), (B) to replace within three
(3) months following the consummation of such Transfer or transaction any
outstanding MSG Promissory Notes with B Rated Notes that mature and are payable
in full on the exact same maturity date as such MSG Promissory Notes (and upon
the issuance of such replacement B Rated Note in compliance with this clause
(B), the original MSG Promissory Note replaced by such B Rated Note shall be
null and void with no further force and effect) or (C) if such Transfer or
transaction is part of a spin-off or split-off from The Madison Square Garden
Company, to issue, on a date that is no less than 30 trading days and no more
than 90 days following the consummation of such Transfer or transaction, to the
holders of such MSG Promissory Notes outstanding at such time, MSG Stock or
Qualified Successor Stock in an amount equal to the principal and accrued
interest outstanding under such MSG Promissory Notes as of the date of such
issuance, (replacing the words “the 90 days” in the definition of “Successor
Stock” with “the total number of trading days since its initial public listing”
with respect to the average market capitalization and average float and trading
volume of such MSG Company Successor) and upon the issuance of such MSG Stock or
Qualified Successor Stock in compliance with this clause (C), the original MSG
Promissory Notes in respect of which such MSG Stock or Qualified Successor Stock
was issued and the related guarantee by The Madison Square Garden Company shall
be canceled with no further force and effect; provided, that in the case of this
clause (C), (I) the MSG Company Successor shall have agreed to be bound by the
requirements with respect to Qualified Successor Stock

 

- 47 -



--------------------------------------------------------------------------------

under this Section 6.6(i), including the requirement to effect the registration
of Qualified Successor Stock to allow all such Persons receiving Successor Stock
two periods of 30 consecutive days to trade such Qualified Successor Stock
within the first 180 days of issuance (so long as one of such 30-day periods
falls within the first 120 days of issuance) and (II) the issuance of Qualified
Successor Stock to such Persons will not cause such Persons, individually or in
the aggregate, to be considered an “affiliate” for the purpose of Rule 144A
(without taking into account any stock or other securities of the MSG Company
Successor or any of its Affiliates owned or acquired by such Person (other than
any Successor Stock issued in such Put) or any directorship in the MSG Company
Successor or any of its Affiliates held by such Person). If the holders of any
outstanding MSG Promissory Notes do not approve the guarantee by The Madison
Square Garden Company in clause (A) of the foregoing sentence, the MSG Company
Successor is unable to issue the required B Rated Notes pursuant to clause
(B) of the foregoing sentence and MSG Stock or Qualified Successor Stock is not
issued in accordance with clause (C) of the foregoing sentence, then any
principal amount plus interest outstanding under such MSG Promissory Notes shall
immediately become due and owing.

(j) In the event that a Rollover Holdco Member exercises a Put purchasable by
The Madison Square Garden Company pursuant to this Section 6.6, then: (i) The
Madison Square Garden Company shall provide written notice thereof to each
Rollover Holdco Member and Member (other than Rollover Holdco) within two
business days of the final determination of the applicable Principal Purchase
Price or Employee Rollover Holdco Member Purchase Price; and (ii) each Rollover
Holdco Member (other than any Rollover Holdco Member who exercised such Put)
shall have the right (but not the obligation) to (A) direct Rollover Holdco to
purchase a portion of the Attributable Class A Common Units in accordance with
Section 6.11(a), and (B) if such Rollover Holdco Member owns Class A Common
Units as a Member, purchase a portion of such Class A Common Units, in each
case, subject to such Put that is equal to such Rollover Holdco Member’s
Relative Percentage Share among MSG and all such Rollover Holdco Members
(including, for the avoidance of doubt, any Rollover Holdco Member who owns
Class A Common Units as a Member) on the same terms and conditions (including at
the same price per Class A Common Unit and Attributable Class A Common Unit) as
The Madison Square Garden Company in such Put upon written notice to The Madison
Square Garden Company and the Company within five business days after receipt of
the written notice pursuant to the preceding clause (i); provided, however, that
the consideration paid by any such Rollover Holdco Member directly or to
Rollover Holdco to effectuate such purchase, as applicable, in each case, shall
be paid in cash; provided, further, however, that if the acquisition of such
Class A Common Units and/or Attributable Class A Common Units by The Madison
Square Garden Company upon exercise of such Put would cause the Qualified
Principal Percentage to be reduced so that the Principals would not have some or
all of the Principal Veto Rights after such acquisition by The Madison Square
Garden Company that they had immediately prior to such acquisition, then the
Qualified Principals and their respective Principal Rollover Holdco Groups shall
have the right (but not the obligation) to purchase (in the case of any Class A
Common Units subject to such Put) or direct Rollover Holdco to purchase (in each
case, in proportion to Relative Percentage Shares or in such other proportion as
they shall otherwise agree) a portion of the Class A Common Units and/or
Attributable Class A Common Units on the same terms and conditions as The
Madison Square Garden Company would have acquired such Class A Common Units
and/or Attributable Class A Common Units (but for this further proviso), so that

 

- 48 -



--------------------------------------------------------------------------------

the Principals do not lose such Principal Veto Rights (and the portion of such
Class A Common Units and/or Attributable Class A Common Units to be purchased by
The Madison Square Garden Company shall be reduced accordingly), by giving The
Madison Square Garden Company and the Company written notice at the same time as
the notice the Rollover Holdco Members are required to give pursuant to clause
(ii) of this Section 6.6(j). Notwithstanding anything to the contrary in this
Section 6.6(j), no Member or Rollover Holdco Member (other than a Principal in
the event that such Principal’s representation and warranty in the Transaction
Agreement that he is an “accredited investor” on the date of this Agreement is
accurate) shall have a right to purchase Class A Common Units and/or direct
Rollover Holdco to purchase Attributable Class A Common Units pursuant to this
Section 6.6(j) if such purchase will violate any applicable securities laws
(whether or not such violation may be cured by a filing of a registration
statement or any other special disclosure, but allowing for any readily
available exemptions that do not impose any requirement to provide a disclosure
document to investors); provided, however, that in the event applicable
securities laws shall change after the date of this Agreement so as to provide
an exemption therefrom that would be satisfied by providing the Eligible Parties
with, in addition to information otherwise required to be provided to them
pursuant to this Section 6.6, financial statements otherwise prepared by the
Company in the ordinary course of business pursuant to Section 3.5 or any other
information prepared or delivered to any other purchaser of such securities,
then the Company shall use commercially reasonable efforts to obtain such
exemption.

(k) Any Put exercisable by any Principal or Rollover Holdco Member pursuant to
this Section 6.6 shall be exercisable by such Principal or Rollover Holdco
Member’s successors or heirs in the event of such Principal or Rollover Holdco
Member’s death or Disability.

Section 6.7 Call Right for Class A Common Units.

(a) Subject to Section 6.7(h), if the employment by the Company of a Principal
is terminated for any reason (whether with or without Cause or Good Reason or on
account of death or Disability) prior to the fifth anniversary of the date of
this Agreement, MSG shall have the right to purchase (i) all of the Class A
Common Units owned by such Principal and (ii) a number of Attributable Class A
Common Units equal to the number of Rollover Holdco Class A Common Units owned
by such Principal’s Principal Rollover Holdco Group, and the Principals shall
have the obligation to sell (and, in the case of such members of such Principal
Rollover Holdco Group, the obligation to direct Rollover Holdco to sell) such
Class A Common Units and the members of such Principal Rollover Holdco Group and
Rollover Holdco shall have the obligation to sell such Attributable Class A
Common Units in accordance with Section 6.11(b), in each case, pursuant to this
Section 6.7 (a “Principal Leaver Call”) by giving such Principal and each of the
other Qualified Principals written notice of the exercise thereof at any time
during the 30-day period following such termination (or, in the event such
Principal shall have the right to exercise a Principal Good Leaver Put or a
Principal Early Leaver Put, then (assuming he shall not exercise such right)
during the 30 days after expiration of the applicable Put Exercise Period). Any
obligation to sell (or direct the sale of, as applicable) such Class A Common
Units and Attributable Class A Common Units pursuant to a Principal Leaver Call
if the employment by the Company of such Principal is terminated with Cause or
without Good

 

- 49 -



--------------------------------------------------------------------------------

Reason prior to the fifth anniversary of the date of this Agreement is referred
to as a “Principal Early Leaver Call.” The amount paid for any Class A Common
Units and Attributable Class A Common Units purchased by MSG or the Company
pursuant to a Principal Leaver Call or Principal Early Leaver Call will be equal
to the applicable Principal Purchase Price.

(b) Subject to Section 6.7(h), if a Principal shall not exercise his right to
put Class A Common Units and direct Rollover Holdco to put Attributable Class A
Common Units of his Principal Rollover Holdco Group to the Company during the
Put Exercise Period with respect to a Principal Post-Year 5 Put, MSG shall have
the right to purchase (i) all of the Class A Common Units owned by such
Principal and (ii) a number of Attributable Class A Common Units equal to the
number of Rollover Holdco Class A Common Units owned by such Principal’s
Principal Rollover Holdco Group, and the Principals shall have the obligation to
sell such Class A Common Units and the members of such Principal Rollover Holdco
Group and Rollover Holdco shall have the obligation to sell (and, in the case of
such members of such Principal Rollover Holdco Group, the obligation to direct
Rollover Holdco to sell) such Attributable Class A Common Units in accordance
with Section 6.11(b), in each case, pursuant to this Section 6.7 (a “Principal
Post-Year 5 Call”) by giving such Principal and each of the other Qualified
Principals written notice of the exercise thereof during the 30-day period after
the end of the applicable Put Exercise Period. The amount paid for any Class A
Common Units and Attributable Class A Common Units purchased pursuant to a
Principal Post-Year 5 Call shall be the applicable Principal Purchase Price.

(c) Subject to Section 6.7(h), if the employment by the Company of an Employee
Rollover Holdco Member is terminated for any reason (whether with or without
Cause or Good Reason or on account of death or Disability) at any time, the
Company or, if MSG shall elect, MSG, shall have the right to purchase a number
of Attributable Class A Common Units equal to the number of Rollover Holdco
Class A Common Units owned by such Employee Rollover Holdco Member, and such
Employee Rollover Holdco Member and Rollover Holdco shall have the obligation to
sell (and such Employee Rollover Holdco Member shall have the obligation to
direct Rollover Holdco to sell) such Attributable Class A Common Units in
accordance with Section 6.11(b), pursuant to this Section 6.7 (an “Employee
Rollover Holdco Member Leaver Call”) by giving him or her and each of the
Qualified Principals written notice of the exercise thereof at any time during
the 30-day period following such termination. The amount paid for any
Attributable Class A Common Units purchased pursuant to an Employee Rollover
Holdco Member Leaver Call shall be the applicable Employee Rollover Holdco
Member Purchase Price; provided, however, that with respect to an Employee
Rollover Holdco Member listed on Schedule 6.7(c), such Employee Rollover Holdco
Member Purchase Price shall be adjusted by the Early Leaver Discount in the
event such Employee Rollover Holdco Member’s employment was terminated for Cause
or by such Employee Rollover Holdco Member for any reason prior to the fifth
anniversary of the date of this Agreement.

(d) Subject to Section 6.7(f), if at any time after the fifth anniversary of the
date of this Agreement when MSG is permitted to exercise its rights in respect
of a Principal Post-Year 5 Call, the Company or, if MSG shall elect, MSG, shall
have the right to purchase a number of Attributable Class A Common Units equal
to the number of Rollover Holdco Class A Common Units owned by an Employee
Rollover Holdco Member, and such Employee Rollover

 

- 50 -



--------------------------------------------------------------------------------

Holdco Member and Rollover Holdco shall have the obligation to sell (and such
Employee Rollover Holdco Member shall have the obligation to direct Rollover
Holdco to sell) such Attributable Class A Common Units in accordance with
Section 6.11(b), pursuant to this Section 6.7 (an “Employee Rollover Holdco
Member Post-Year 5 Call”) by giving him or her and each of the Qualified
Principals written notice of the exercise thereof at the same time. The amount
paid for any Attributable Class A Common Units purchased pursuant to an Employee
Rollover Holdco Member Post-Year 5 Call shall be the Employee Rollover Holdco
Member Purchase Price.

(e) In the event the Company or MSG exercises its right to call Class A Common
Units and/or Attributable Class A Common Units pursuant to this Section 6.7
(each, a “Call”), then the closing of the purchase and sale of Class A Common
Units and/or Attributable Class A Common Units contemplated thereby shall occur
at the offices of MSG at 10:00 a.m. (New York time) ten business days after the
later of the determination of the applicable Principal Purchase Price or
Employee Rollover Holdco Member Purchase Price and the expiration or termination
of any applicable waiting period under the HSR Act or at such other place, date
and time mutually agreed upon by MSG or the Company (as applicable) and such
Rollover Holdco Member. At such closing, such Principal, Rollover Holdco and
such Rollover Holdco Member shall execute and deliver the Required Transfer
Documentation against receipt of the purchase price therefor.

(f) The consideration paid for the Call of any Class A Common Units and/or
Attributable Class A Common Units to be purchased by the Company pursuant to
this Section 6.7 shall be paid, at the Company’s option, (i) in cash, (ii) by
issuance of a TAO Promissory Note, (iii) if consented to by MSG or the MSG
Company Successor (in MSG’s or the MSG Company Successor’s sole discretion,
respectively), Qualified MSG Stock or Qualified Successor Stock (in either case,
subject to the legend provisions in Section 2.03(b)(iii) and 9.10 of the
Transaction Agreement), as applicable or (iv) in any combination of the
foregoing; provided, however, that (1) in the case of Qualified Successor Stock
and in connection with a Call by the MSG Company Successor, the MSG Company
Successor shall have agreed to be bound by the requirements with respect to
Qualified Successor Stock under this Section 6.7(f), including the requirement
to effect the registration of Qualified Successor Stock to allow all such
Persons receiving Qualified Successor Stock (including, for the avoidance of
doubt, Qualified Successor Stock held by Employee Rollover Holdco Members and
Other Rollover Holdco Members) two periods of 30 consecutive days to trade such
Qualified Successor Stock within the first 180 days of issuance (so long as one
of such 30-day periods falls within the first 120 days of issuance); (2) the
issuance of Qualified Successor Stock to such Persons will not cause such
Persons, individually or in the aggregate, to be considered an “affiliate” for
the purpose of Rule 144A (without taking into account any stock or other
securities of the MSG Company Successor or any of its Affiliates owned or
acquired by such Person (other than any Successor Stock issued in such Call) or
any directorship in the MSG Company Successor or any of its Affiliates held by
such Person); and (3) in the case of any Tao Promissory Note issued by a Tao
Note Replacement Entity and/or any issuance of Qualified MSG Stock or Qualified
Successor Stock pursuant to clauses (ii), (iii) or (iv) of this Section 6.7(f),
a Tao Note Company Entity shall issue a Tao Promissory Note to MSG (or any of
its Affiliates, as designated by MSG) for an amount of principal equal to the
aggregate portion of the applicable Call paid by issuance of such Tao

 

- 51 -



--------------------------------------------------------------------------------

Promissory Note by a Tao Note Replacement Entity and/or the issuance of
Qualified MSG Stock or Qualified Successor Stock, and with a maturity date
(x) in the case of the issuance of a Tao Promissory Note by a Tao Note
Replacement Entity (solely with respect to the amount of Call consideration paid
by such Tao Promissory Note), equal to such Tao Promissory Note’s maturity date
and/or (y) in the case of the issuance of Qualified MSG Stock or Qualified
Successor Stock, six months from the date of issuance. At the election of MSG in
connection with the issuance of a TAO Promissory Note, any such TAO Promissory
Note: (x) will be issued by the Company and mature six months after the date of
issuance, or (y) in the event the Company uses its commercially reasonable
efforts to obtain the consent of the lender(s) under the Company Loan Agreement
for the Person that is the “borrower” under the Company Loan Agreement to issue
(and make payments under) such TAO Promissory Note (or, in the event such
consent is not obtained, in the event the Company uses its commercially
reasonable efforts to obtain the consent of the lender(s) under the Company Loan
Agreement to permit the “borrower” to make “restricted payments” thereunder in
order to permit the Company to make payments under such TAO Promissory Note),
will be issued by the Person that is the “borrower” under the Company Loan
Agreement (or, if such consent is not obtained, issued by the Company) and
mature 12 months after the date of issuance; provided, however, that if neither
the Company nor any of its Subsidiaries qualifies as a Tao Note Company Entity,
such Tao Promissory Note may, with the consent of a Tao Note Replacement Entity,
be issued by such Tao Note Replacement Entity (in such Tao Note Replacement
Entity’s sole discretion).

(g) The consideration paid for the Call of any Class A Common Units and/or
Attributable Class A Common Units required to be purchased by MSG (in the event
there is no MSG Company Successor) pursuant to this Section 6.7 shall be paid,
at MSG’s option, (i) in cash, (ii) by issuance of a MSG Promissory Note,
(iii) in Qualified MSG Stock (subject to the legend provisions in Section
2.03(b)(iii) and 9.10 of the Transaction Agreement) or (iv) in any combination
of the foregoing. The consideration paid for the Call of any Class A Common
Units and/or Attributable Class A Common Units required to be purchased by MSG
(in the event there is an MSG Company Successor) pursuant to this Section 6.7
shall be paid, at such MSG Company Successor’s option, (i) in cash, (ii) by
issuance of a B Rated Note, (iii) in Qualified Successor Stock (subject to the
legend provisions in Section 2.03(b)(iii) and 9.10 of the Transaction Agreement)
or (iv) in any combination of the foregoing; provided, however, that (1) no more
than 75% of the consideration paid may be in a B Rated Note, (2) no more than
75% of the consideration paid may be in Qualified Successor Stock, (3) in the
case of Qualified Successor Stock, the MSG Company Successor shall have agreed
to be bound by the requirements with respect to Qualified Successor Stock under
this Section 6.7(g), including the requirement to effect the registration of
Qualified Successor Stock to allow all such Persons receiving Qualified
Successor Stock two periods of 30 consecutive days to trade such Qualified
Successor Stock within the first 180 days of issuance (so long as one of such
30-day periods falls within the first 120 days of issuance) and (4) the issuance
of Qualified Successor Stock to such Persons will not cause such Persons,
individually or in the aggregate, to be considered an “affiliate” for the
purpose of Rule 144A (without taking into account any stock or other securities
of the MSG Company Successor or any of its Affiliates owned or acquired by such
Person (other than any Successor Stock issued in such Call) or any directorship
in the MSG Company Successor or any of its Affiliates held by such Person). If
at any time following the issuance of a MSG Promissory Note pursuant to this
Section 6.7(g) a Permitted Transfer or MSG

 

- 52 -



--------------------------------------------------------------------------------

Change of Control (or other Transfer or transaction permitted in accordance with
Article VI) is consummated which results in an MSG Company Successor directly or
indirectly holding more than 50% of the Interests of MSG, then The Madison
Square Garden Company shall cause such MSG Company Successor, at the option of
The Madison Square Garden Company, (A) to assume any MSG Promissory Notes
outstanding at such time, and The Madison Square Garden Company shall guarantee
the obligations of the MSG Company Successor under such MSG Promissory Notes
(provided, that the option in this clause (A) shall only be available to The
Madison Square Garden Company upon the approval by the holders of such MSG
Promissory Notes of the form of guarantee, such approval not to be unreasonably
withheld, delayed or conditioned), (B) to replace within three (3) months
following the consummation of such Transfer or transaction any outstanding MSG
Promissory Notes with B Rated Notes that mature and are payable in full on the
exact same maturity date as such MSG Promissory Notes (and upon the issuance of
such replacement B Rated Note in compliance with this clause (B), the original
MSG Promissory Note replaced by such B Rated Note shall be null and void with no
further force and effect) or (C) if such Transfer or transaction is part of a
spin-off or split-off from The Madison Square Garden Company, to issue, on a
date that is no less than 30 trading days and no more than 90 days following the
consummation of such Transfer or transaction, to the holders of such MSG
Promissory Notes outstanding at such time, MSG Stock or Qualified Successor
Stock in an amount equal to the principal and accrued interest outstanding under
such MSG Promissory Notes as of the date of such issuance (replacing the words
“the 90 days” in the definition of “Successor Stock” with “the total number of
trading days since its initial public listing” with respect to the average
market capitalization and average float and trading volume of such MSG Company
Successor) and upon the issuance of such MSG Stock or Qualified Successor Stock
in compliance with this clause (C), the original MSG Promissory Notes in respect
of which such MSG Stock or Qualified Successor Stock was issued and the related
guarantee by The Madison Square Garden Company shall be canceled with no further
force and effect; provided, that in the case of this clause (C), (I) the MSG
Company Successor shall have agreed to be bound by the requirements with respect
to Qualified Successor Stock under this Section 6.6(i), including the
requirement to effect the registration of Qualified Successor Stock to allow all
such Persons receiving Successor Stock two periods of 30 consecutive days to
trade such Qualified Successor Stock within the first 180 days of issuance (so
long as one of such 30-day periods falls within the first 120 days of issuance)
and (II) the issuance of Qualified Successor Stock to such Persons will not
cause such Persons, individually or in the aggregate, to be considered an
“affiliate” for the purpose of Rule 144A (without taking into account any stock
or other securities of the MSG Company Successor or any of its Affiliates owned
or acquired by such Person (other than any Successor Stock issued in such Put)
or any directorship in the MSG Company Successor or any of its Affiliates held
by such Person). If the holders of any outstanding MSG Promissory Notes do not
approve the guarantee by The Madison Square Garden Company in clause (A) of the
foregoing sentence, the MSG Company Successor is unable to issue the required B
Rated Notes pursuant to clause (B) of the foregoing sentence and MSG Stock or
Qualified Successor Stock is not issued in accordance with clause (C) of the
foregoing sentence, then any principal amount plus interest outstanding under
such MSG Promissory Notes shall immediately become due and owing.

(h) In the event that MSG exercises a Call, then: (i) MSG shall provide written
notice thereof to each Rollover Holdco Member within two business days of the
final

 

- 53 -



--------------------------------------------------------------------------------

determination of the applicable Principal Purchase Price or Employee Rollover
Holdco Member Purchase Price; and (ii) each Rollover Holdco Member (other than
any Rollover Holdco Member subject to such Call) shall have the right (but not
the obligation) to (A) direct Rollover Holdco to purchase a portion of the
Attributable Class A Common Units in accordance with Section 6.11(a), and (B) if
such Rollover Holdco Member owns Class A Common Units as a Member, purchase a
portion of such Class A Common Units, in each case, subject to such Call that is
equal to such Rollover Holdco Member’s Relative Percentage Share among MSG and
all such Rollover Holdco Members (including, for the avoidance of doubt, any
Rollover Holdco Member who owns Class A Common Units as a Member) on the same
terms and conditions (including at the same price per Class A Common Unit and
Attributable Class A Common Unit) as MSG in such Call upon written notice to MSG
and the Company within five business days after receipt of the written notice
pursuant to the preceding clause (i); provided, however, that the consideration
paid by any such Rollover Holdco Member directly or to Rollover Holdco to
effectuate such purchase, as applicable, in each case, shall be paid in cash;
provided, further, however, that if the acquisition of such Class A Common Units
and/or Attributable Class A Common Units by MSG upon exercise of such Call would
cause the Qualified Principal Percentage to be reduced so that the Principals
would not have some or all of the Principal Veto Rights after such acquisition
by MSG that they had immediately prior to such acquisition, then the Qualified
Principals and their respective Principal Rollover Holdco Groups shall have the
right (but not the obligation) to purchase (in the case of any Class A Common
Units subject to such Call) or direct Rollover Holdco to purchase (in each case,
in proportion to their Relative Percentage Shares or in such other proportion as
they shall otherwise agree) a portion of the Class A Common Units and/or
Attributable Class A Common Units on the same terms and conditions as MSG would
have acquired such Class A Common Units and/or Attributable Class A Common Units
(but for this further proviso), so that the Principals do not lose such
Principal Veto Rights (and the portion of such Class A Common Units and/or
Attributable Class A Common Units to be purchased by MSG shall be reduced
accordingly), by giving MSG and the Company written notice at the same time as
the notice the Rollover Holdco Members are required to give pursuant to clause
(ii) of this Section 6.7(h). Notwithstanding anything to the contrary in this
Section 6.7(h), no Member or Rollover Holdco Member (other than a Principal in
the event such Principal’s representation and warranty in the Transaction
Agreement that he is an “accredited investor” on the date of this Agreement is
accurate) shall have a right to purchase Class A Common Units and/or direct
Rollover Holdco to purchase Attributable Class A Common Units pursuant to this
Section 6.7(h) if such purchase will violate any applicable securities laws
(whether or not such violation may be cured by a filing of a registration
statement or any other special disclosure, but allowing for any readily
available exemptions that do not impose any requirement to provide a disclosure
document to investors); provided, however, that in the event applicable
securities laws shall change after the date of this Agreement so as to provide
an exemption therefrom that would be satisfied by providing the Eligible Parties
with, in addition to information otherwise required to be provided to them
pursuant to this Section 6.7, financial statements otherwise prepared by the
Company in the ordinary course of business pursuant to Section 3.5 or any other
information prepared or delivered to any other purchaser of such securities,
then the Company shall use commercially reasonable efforts to obtain such
exemption.

 

- 54 -



--------------------------------------------------------------------------------

Section 6.8 Determination of Fair Market Value.

(a) For the period ending 30 days after the exercise by a Rollover Holdco Member
of his or her right to direct Rollover Holdco to put Attributable Class A Common
Units (or, in the case of a Principal, to also put Class A Common Units) to The
Madison Square Garden Company or the Company pursuant to Section 6.6 (Put Right)
or the exercise by MSG or the Company of its call right pursuant to Section 6.7
(Call Right) (or, in the event MSG shall exercise its rights under Section 6.5
(Drag-Along Rights) and, as contemplated in clause (ii) of Section 6.6(g), the
Approved Sale contemplated thereby is not consummated during the Approved Sale
Period, for the period ending 30 days after expiration of such Approved Sale
Period) (either such 30-day period, a “Mutual Valuation Period”), MSG and such
Rollover Holdco Member (or, in the event more than one Rollover Holdco Member is
then directing Rollover Holdco to sell Attributable Class A Common Units (or, in
the case of a Principal, to also sell Class A Common Units) to MSG or the
Company, as applicable, a Person designated by the holders of a majority of
Rollover Holdco Class A Common Units then owned by all Rollover Holdco Members
who are then directing Rollover Holdco to sell Attributable Class A Common Units
(or, in the case of a Principal, to also sell Class A Common Units) to The
Madison Square Garden Company, MSG or the Company, as applicable) shall in good
faith negotiate the Fair Market Value of such Class A Common Units and/or
Attributable Class A Common Units as of the date of the exercise of such right.
The Person who negotiates with MSG or The Madison Square Garden Company (as
applicable, the “MSG FMV Entity”) pursuant to the preceding sentence is referred
to as the “Rollover Holdco Member Representative.” If the MSG FMV Entity and the
Rollover Holdco Member Representative are unable to reach agreement within 30
days as to such Fair Market Value, then the MSG FMV Entity and the Rollover
Holdco Member Representative shall, at a date and time mutually agreed by the
MSG FMV Entity and the Rollover Holdco Member Representative (but in any event
no later than 30 days after the expiration of the Mutual Valuation Period), each
submit to a mutually agreed independent third party (in the event they cannot
agree on such an independent third party during such 30-day period, then either
of them may request the American Arbitration Association to select such third
party) (the “FMV Depository”), its determination of such Fair Market Value. At
or prior to the time of such submission, the MSG FMV Entity and the Rollover
Holdco Member Representative will each instruct the FMV Depository to keep such
submission confidential and not to disclose its contents to any other Person
until the other party (either the MSG FMV Entity or the Rollover Holdco Member
Representative, as applicable) has also submitted its determination to the FMV
Depository. The FMV Depository will also be instructed by the MSG FMV Entity and
the Rollover Holdco Member Representative to give copies of each submission to
both of them simultaneously promptly (but in any event within one day) after
each such determination has been submitted to it. In the event the higher
calculation of Fair Market Value submitted to the FMV Depository is no more than
115% of the lower calculation of Fair Market Value submitted to the FMV
Depository, then the Fair Market Value of such Class A Common Units and/or
Attributable Class A Common Units shall be the average of the two. In the event
the higher calculation of Fair Market Value submitted to the FMV Depository is
more than 115% of the lower calculation of Fair Market Value submitted to the
FMV Depository, then the Fair Market Value of such Class A Common Units and/or
Attributable Class A Common Units shall be the amount determined by the
Arbitrator (but in no event greater than the higher calculation of Fair Market
Value submitted to the FMV Depository and in no event less than the lower
calculation of Fair Market Value submitted to the FMV Depository).

 

- 55 -



--------------------------------------------------------------------------------

(b) Within 30 days after the submissions of Fair Market Value by the MSG FMV
Entity and the Rollover Holdco Member Representative to the FMV Depository
pursuant to Section 6.8(a), the MSG FMV Entity and the Rollover Holdco Member
Representative shall jointly select a nationally-recognized investment banking
firm experienced in valuing businesses such as the Company (in the event they
cannot agree on such an investment banking firm during such 30-day period, then
either of them may request the American Arbitration Association to select such
an investment banking firm) (the “Arbitrator”).

(c) In acting hereunder, the Arbitrator shall be acting as an appraising expert
and not as an arbitrator. The Members and the Rollover Holdco Members agree that
judgment may be entered upon the determination of the Arbitrator in any court
having jurisdiction over the party against which such determination is to be
enforced. The Members and the Rollover Holdco Members shall instruct the
Arbitrator to determine the Fair Market Value of such Class A Common Units
and/or Attributable Class A Common Units; provided, however, that such Fair
Market Value shall not be higher than the higher of the Fair Market Values
submitted by the parties to the FMV Depository pursuant to Section 6.8(a) or
lower than the lower of the Fair Market Values submitted by the parties to the
FMV Depository pursuant to Section 6.8(a). The fees and expenses of the
Arbitrator incurred in connection with Section 6.8 shall be borne by each party
(the MSG FMV Entity and the Rollover Holdco Members participating in such sale
in accordance with Section 6.11) in the same proportion that the amount by which
the Fair Market Value of such Class A Common Units and/or Attributable Class A
Common Units submitted by such party to the Arbitrator exceeds (or, as
applicable, is less than) the Arbitrator’s determination of the Fair Market
Value of such Class A Common Units and/or Attributable Class A Common Units in
accordance with this Section 6.8(c) bears to the difference between the Fair
Market Value of such Class A Common Units and/or Attributable Class A Common
Units submitted by each party to the Arbitrator.

Section 6.9 Transfers of Preferred Units With Class A Common Units.

(a) In connection with a Rollover Holdco Member’s exercise of a Put on or prior
to the fifth anniversary of the date of this Agreement, a Rollover Holdco Member
who owns Rollover Holdco Preferred Units shall, at the same time such Rollover
Holdco Member directs Rollover Holdco to Transfer the Attributable Class A
Common Units that correspond to his, her or its Rollover Holdco Class A Common
Units to the Company or The Madison Square Garden Company, as applicable, also
have the right to direct Rollover Holdco to Transfer the Attributable Preferred
Units that correspond to his, her or its Rollover Holdco Preferred Units owned
by such Rollover Holdco Member to The Madison Square Garden Company in
accordance with Section 6.11(b), and The Madison Square Garden Company shall
have the obligation to purchase such Preferred Units, pursuant to this
Section 6.9 (a “Preferred Unit Early Put”) by giving the Company and The Madison
Square Garden Company written notice thereof at the same time such Rollover
Holdco Member elects to exercise such Put. The amount paid for any Attributable
Preferred Units purchased pursuant to a Preferred Unit Early Put shall be the
Stated Early Put Value.

(b) In connection with the exercise by MSG or the Company of a Call to purchase
any Attributable Class A Common Units on or prior to the date that is 30 days
after the

 

- 56 -



--------------------------------------------------------------------------------

fifth anniversary of the date of this Agreement, MSG shall, at the same time it
or the Company, as applicable, purchases Attributable Class A Common Units upon
exercise of such Call, also have the right to purchase a number of Attributable
Preferred Units equal to the number of Rollover Holdco Preferred Units owned by
such Rollover Holdco Member, and such Rollover Holdco Member and Rollover Holdco
shall have the obligation to sell such Attributable Preferred Units in
accordance with Section 6.11, pursuant to this Section 6.9 (a “Preferred Unit
Early Call”) by giving such Rollover Holdco Member and (if the Company shall
have exercised such Call) the Company written notice of the exercise thereof at
the same time as the exercise of such Call (or, in the event the Company shall
have exercised such Call, within 30 days after MSG’s receipt of written notice
of such exercise). The amount paid for any Attributable Preferred Units
purchased by MSG pursuant to a Preferred Unit Early Call will be equal to the
Stated Preferred Value.

(c) In the event a Rollover Holdco Member exercises a Preferred Unit Early Put
or MSG exercises a Preferred Unit Early Call, then the closing of the purchase
and sale of Attributable Preferred Units contemplated thereby shall occur at the
same place, date and time as the Transfer of Attributable Class A Common Units
contemplated by the Put or Call that gave rise thereto or at such other place,
date and time as is mutually agreed upon by MSG (or The Madison Square Garden
Company, as applicable) and such Rollover Holdco Member. At such closing,
Rollover Holdco and such Rollover Holdco Member shall execute and deliver the
Required Transfer Documentation against receipt of the purchase price therefor.

(d) In the event of a Preferred Unit Early Put or Preferred Unit Early Call,
then each Rollover Holdco Member shall have the right to direct Rollover Holdco
to purchase in accordance with Section 6.11(b) a portion of the Attributable
Preferred Units to be otherwise acquired by MSG (or The Madison Square Garden
Company, as applicable) pursuant this Section 6.9 in accordance with the
procedures set forth in Section 6.6(j) or Section 6.7(h), as the case may be,
applied mutatis mutandis; provided that each such Rollover Holdco Member’s right
to direct Rollover Holdco to purchase a portion of the Attributable Preferred
Units to be acquired shall be equal to such Rollover Holdco Member’s relative
Preferred Percentage Share among MSG and all such Rollover Holdco Members.

(e) The consideration paid for the put or call of any Preferred Units purchased
by The Madison Square Garden Company, MSG or Rollover Holdco pursuant to this
Section 6.9 shall be paid in cash, and, in the case of Rollover Holdco, shall be
provided by the applicable Rollover Holdco Member.

(f) In the event that The Madison Square Garden Company, MSG or Rollover Holdco
shall purchase any Preferred Units hereunder from any Member, then such
purchaser shall for the avoidance of doubt be entitled to receive all amounts
that would thereafter have been payable to such Member pursuant to Section
2.1(c) if such Member had not sold his or her Preferred Units to The Madison
Square Garden Company, MSG or Rollover Holdco.

 

- 57 -



--------------------------------------------------------------------------------

Section 6.10 Transfers of Preferred Units Without Class A Common Units.

(a) On or prior to the date that is 151 days after the fifth anniversary of the
date of this Agreement, the Company shall deliver written notice to each holder
of Preferred Units (and each Rollover Holdco Member holding Rollover Holdco
Preferred Units) notifying each such holder of his, her or its right to Transfer
(or to direct Rollover Holdco to Transfer) Preferred Units to the Company on the
date that is 181 days after the fifth anniversary of the date of this Agreement
(which, in the case of any Attributable Preferred Units shall be in accordance
with Section 6.11(b)). Upon written notice from any such holder to the Company
at any time thereafter of its election to so Transfer (or to direct Rollover
Holdco to Transfer) his, her or its Preferred Units, the Company shall have the
obligation to purchase such Preferred Units, pursuant to this Section 6.10(a)
and in accordance with Section 6.11(b) in the case of Attributed Preferred Units
(a “Preferred Unit Put”). The amount paid for any Preferred Units purchased
pursuant to a Preferred Unit Put shall be the Stated Preferred Value. Payments
to holders of Preferred Units who accept such offer pursuant to this
Section 6.10(a) shall be made in proportion to amounts due to them.

(b) At any time, the Company may deliver written notice to (i) each holder of
Preferred Units (and each Rollover Holdco Member holding Rollover Holdco
Preferred Units) notifying each such holder of his, her or its obligation to
Transfer (or, as applicable, to direct Rollover Holdco to Transfer) Preferred
Units to the Company on the date set forth in such notice pursuant to this
Section 6.10(b) and in accordance with Section 6.11(b) in the case of
Attributable Preferred Units, or (ii) a Disapproving Principal and his Principal
Rollover Holdco Group (any such notice pursuant to clause (i) or (ii), a
“Preferred Unit Call”). The amount paid for any Preferred Units purchased
pursuant to a Preferred Unit Call shall be the Stated Preferred Value. Payments
to holders of Preferred Units pursuant to this Section 6.10(b) shall be made in
proportion to amounts due to them.

(c) In the event one or more holders exercise a Preferred Unit Put or a
Preferred Unit Call, then the closing of the purchase and sale of Preferred
Units contemplated thereby shall occur at such place, date and time determined
by the Company, which shall be (i) in the case of a Preferred Unit Put, the
later of (A) the date that is 181 days after the fifth anniversary of the date
of this Agreement, and (B) the date that is 10 days following such holder’s
election to exercise a Preferred Unit Put, (ii) in the case of a Preferred Unit
Call, the date that is 10 days following the election to exercise a Preferred
Unit Call, or (iii) in any event at such other place, date and time as is
mutually agreed upon by the Company and the Members whose Preferred Units are
being purchased pursuant to such Preferred Unit Put or Preferred Unit Call, as
applicable. At such closing, such holder (and, any applicable Rollover Holdco
Member who owns the Rollover Holdco Preferred Units that correspond to the
Attributable Preferred Units being Transferred) shall execute and deliver the
Required Transfer Documentation against receipt of the purchase price therefor.

(d) The consideration paid for the put or call of any Preferred Units purchased
by the Company pursuant to this Section 6.10 shall be paid in cash.

 

- 58 -



--------------------------------------------------------------------------------

Section 6.11 Transfers of Attributable Interests.

(a) To the extent any Rollover Holdco Member elects (or, as applicable, commits
to elect) to direct Rollover Holdco to purchase (i) Preemptive Securities
pursuant to Section 1.4, (ii) Offered Securities pursuant to Section 6.3(d)
(other than any Offered Securities pursuant to Section 6.3(d) that are Rollover
Holdco Interests), (iii) Attributable Class A Common Units pursuant to Section
6.6(g) or Section 6.7(h), or (iv) Attributable Preferred Units pursuant to
Section 6.9(d), (x) such Rollover Holdco Member shall contribute the purchase
price payable in respect of such Preemptive Securities, Offered Securities,
Attributable Class A Common Units or Attributable Preferred Units, as the case
may be, to Rollover Holdco in exchange for Rollover Holdco Interests that
correspond to the Attributable Interests in the Company, in accordance with the
Rollover Holdco LLCA, (y) Rollover Holdco shall use the proceeds of such
contribution to purchase Interests in accordance with the terms of this
Agreement, and (z) such Interests shall be deemed Attributable Interests of such
Rollover Holdco Member for purposes of this Agreement from and after such
acquisition; provided, however, that in any such case where the transferee is a
Rollover Holdco Member, such Transfer shall be effectuated by a direct Transfer
of Rollover Holdco Interests between the applicable Rollover Holdco Members.

(b) At the closing of any Transfer of Attributable Class A Common Units or
Attributable Preferred Units by Rollover Holdco pursuant to Section 6.3 (Right
of First Offer), 6.4 (Tag-Along Rights), 6.5 (Drag-Along Rights), 6.6 (Put
Right), 6.7 (Call Right), 6.9 (Transfers of Preferred Units With Class A Common
Units) or 6.10 (Transfers of Preferred Units Without Class A Common Units) or
otherwise (other than a Permitted Transfer of Attributable Class A Common Units
or Attributable Preferred Units), notwithstanding anything to the contrary in
this Article VI that contemplates Rollover Holdco as the transferor of such
Attributable Interests, (i) Rollover Holdco will distribute a number of
Attributable Class A Common Units or Attributable Preferred Units (as
applicable) in full redemption of an equivalent number of Rollover Holdco
Class A Common Units or Rollover Holdco Preferred Units (as applicable) held by
the Rollover Holdco Member participating in such Transfer, and (ii) such
Rollover Holdco Member shall Transfer such Attributable Class A Common Units or
Attributable Preferred Units (as applicable) to the applicable transferee
thereof in accordance with the other terms of this Article VI that are mutatis
mutandis applicable to such Transfer; provided, however, that if the Principals
unanimously so elect, Rollover Holdco shall (x) Transfer the Attributable
Class A Common Units or Attributable Preferred Units (as applicable) to the
applicable transferee thereof in accordance with the other terms of this Article
VI applicable to such Transfer and (y) distribute the proceeds received by
Rollover Holdco to such Rollover Holdco Member in full redemption of the
Rollover Holdco Class A Common Units or Rollover Holdco Preferred Units (as
applicable) corresponding to such Attributable Class A Common Units or
Attributable Preferred Units (as applicable); provided, further, however, that
in any such case where the transferee is a Rollover Holdco Member, such Transfer
shall be effectuated by direct Transfer of Rollover Holdco Interests between the
applicable Rollover Holdco Members. On any redemption of Rollover Holdco
Interests referred to in the prior sentence, the Rollover Holdco Member whose
Rollover Holdco Interests are being redeemed shall execute and deliver the
Required Transfer Documentation against receipt of the purchase price therefor.

 

- 59 -



--------------------------------------------------------------------------------

Section 6.12 Other Rollover Holdco Member Put and Call Rights.

(a) The Other Rollover Holdco Member set forth on Schedule 6.12(a) may elect to
Put all of his, her, or its Attributable Class A Common Units or Attributable
Preferred Units (as applicable) during the 30-day period following the fifth,
seventh or ninth anniversary of the date of this Agreement and otherwise in
accordance with the terms of an Employee Rollover Holdco Member Post-Year 5 Put
(other than the limitations on the amount of Units to be Transferred set forth
in clauses (i) and (ii) of the second sentence of Section 6.6(d)) under
Section 6.6, applied mutatis mutandis. In the event of a Principal Good Leaver
Put, Principal Early Leaver Put, Principal Post-Year 5 Put, Principal Pre-Year 5
CoC Put, Principal Post-Year 5 CoC Put, Principal Leaver Call, Principal Early
Leaver Call or Principal Post-Year 5 Call, MSG or the Company, as applicable,
may elect to Call all of such Other Rollover Holdco Member’s Attributable
Class A Common Units or Attributable Preferred Units (as applicable) in
accordance with the terms of Section 6.7, applied mutatis mutandis; provided,
however, that the Early Leaver Discount shall not apply if such Call is a result
of a Principal Early Leaver Put or Principal Early Leaver Call.

(b) The Other Rollover Holdco Members set forth on Schedule 6.12(b) may elect to
Put all of his, her, or its Attributable Class A Common Units or Attributable
Preferred Units (as applicable) after the fifth anniversary, but only in the
event of a Principal Post-Year 5 Put, Principal Post-Year 5 CoC Put, Principal
Post-Year 5 Call, Employee Rollover Holdco Member Post-Year 5 Put or Employee
Rollover Holdco Member Post-Year 5 Call in accordance with the terms of
Section 6.6 applied mutatis mutandis (other than the limitations on the amount
of Units to be Transferred set forth in clauses (i) and (ii) of the second
sentence of Section 6.6(d)). In the event of a Principal Good Leaver Put,
Principal Early Leaver Put, Principal Post-Year 5 Put, Principal Pre-Year 5 CoC
Put, Principal Post-Year 5 CoC Put, Principal Leaver Call, Principal Early
Leaver Call, Principal Post-Year 5 Call, Employee Rollover Holdco Member
Post-Year 5 Put or Employee Rollover Holdco Member Post-Year 5 Call, MSG or the
Company, as applicable, may elect to Call all of such Other Rollover Holdco
Member’s Attributable Class A Common Units or Attributable Preferred Units (as
applicable) in accordance with the terms of Section 6.7 applied mutatis
mutandis; provided, however, that the Early Leaver Discount shall not apply if
such Call is a result of a Principal Early Leaver Put or Principal Early Leaver
Call.

Article VII

Dissolution; Liquidation

Section 7.1 Dissolution. The Company shall dissolve upon the earliest to occur
of: (a) the determination of the Board, subject to the Approval Rights; (b) the
sale of all or substantially all of the Company’s assets; and (c) the entry of a
decree of judicial dissolution against the Company in accordance with the Act.

Section 7.2 Liquidation and Distribution. On dissolution of the Company, the
Board shall act as liquidator or may appoint one or more other Persons as
liquidator (which Persons shall act as liquidator subject to the supervision of
the Board). The liquidator shall proceed diligently, in good faith and in
accordance with applicable law to wind up the affairs of the Company and make
final distributions as provided in this Agreement. The costs of liquidation
shall be borne as a Company expense. Until final distribution, the Board shall
(without limitation of the Approval Rights) continue to operate the Company as
provided for in this Agreement. The steps to be accomplished by the liquidator
are as follows:

(a) as promptly as practicable after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

 

- 60 -



--------------------------------------------------------------------------------

(b) the liquidator shall pay from the Company’s funds all of the debts and
liabilities of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision for them (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine);

(c) the liquidator shall sell at auction to the highest bidder all Company
property, with each Member having the right to bid thereon; and

(d) any remaining unsold Company property, and any proceeds from the disposition
of Company property, shall be distributed to the Members in accordance with
Section 2.1.

In the event of a sale by the Members of all of their Units to a third party,
distributions subsequently made to the Members shall be determined in accordance
with this Section 7.2(d).

Section 7.3 Certificate of Cancellation. Upon completion of the winding up of
the affairs of the Company, the Board or the other Person or Persons selected to
act as liquidator of the Company shall promptly file a certificate of
cancellation with the Secretary of State of Delaware.

Article VIII

Miscellaneous

Section 8.1 Certain Interpretive Matters. As used herein: (a) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender (or the neuter), and words that
are neuter shall be held to include each gender, in each case as the context
requires; (b) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement; (c) Article,
Section, paragraph and Exhibit references are to the Articles, Sections,
paragraphs and Exhibits to this Agreement unless otherwise specified; (d) unless
the context otherwise requires, the word “or” is not exclusive; (e) the headings
of the sections of this Agreement are inserted for purposes of convenience only
and shall not be construed to affect the meaning or construction of any
provision hereof; (f) except as expressly provided in this Agreement, in the
event a party is entitled to take any action (or refrain from taking any
action), such party may determine whether to take such action in its sole
discretion. Whenever the words “included,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”; (g) “writing”, “written” and comparable terms refer to printing,
typing and other means of

 

- 61 -



--------------------------------------------------------------------------------

reproducing words in a visible form; (h) references to any statute shall be
deemed to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder; and (i) references to any Person include the
successors and permitted assigns of that Person.

Section 8.2 Notices. All notices or other communications required or permitted
hereunder shall be given in writing and given by certified or registered mail,
return receipt requested, nationally recognized overnight delivery service, such
as Federal Express or personal delivery against receipt to the party to whom it
is given, in each case, at such party’s following address or such other address
as such party may hereafter specify by notice to the other parties hereto given
in accordance herewith:

If to the Company, to:

TAO Group

1350 Avenue of the Americas, Suite 710

New York, NY 10019

  Attention:    

Marc Packer

Richard Wolf

Noah Tepperberg

Jason Strauss

with a copy to each of the Qualified Principals at his address set forth on a
signature page to this Agreement

and a copy to:

The Madison Square Garden Company

Two Pennsylvania Plaza

New York, NY 10121

Attention: General Counsel

and a copy to:

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Kenneth A. Lefkowitz

If to any Member, to the address of such Member set forth on a signature page
hereto.

If to The Madison Square Garden Company, to the address of The Madison Square
Garden Company set forth on a signature page hereto.

Any such notice or other communication shall be deemed to have been given as of
the date so personally delivered (or, if delivered after normal business hours,
on the next business day), on the next business day when sent by overnight
delivery services or five days after the date so mailed if by certified or
registered mail.

 

- 62 -



--------------------------------------------------------------------------------

Section 8.3 Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the respective heirs, executors, administrators,
personal representatives, successors and permitted assigns of each of the
parties hereto (for the avoidance of doubt, it is understood that the heirs,
executors, administrators or personal representatives of a Principal shall not
have any rights of such Principal under Section 4.1(g)). Any purported
assignment (including any Transfer) in violation of this Agreement shall be null
and void ab initio.

Section 8.4 No Third Party Beneficiary. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and,
except as provided in Section 4.4 with respect to Indemnified Persons and MSG
Indemnitors (which is intended to and shall inure to the benefit of, and may be
enforced by, each Indemnified Persons or MSG Indemnitor, as the case may be),
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. Without limitation of the right
of any Indemnified Person or MSG Indemnitor directly to bring and to maintain an
action pursuant to Section 4.4 hereof, a Member may make any indemnification
claim under, and may bring and maintain any action in respect of, Section 4.4
hereof on behalf of any Indemnified Person or MSG Indemnitor.

Section 8.5 Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement and understanding of the parties and their
respective Affiliates with respect to the transactions contemplated hereby and
merges in, supersedes and cancels all prior written or oral commitments,
arrangements or understandings with respect thereto.

Section 8.6 Amendment; Waiver. This Agreement and the Company’s certificate of
formation may be amended at any time only in an instrument signed by the Company
and MSG; provided, however, that: (a) any amendment, modification or waiver that
(x) terminates or adversely modifies any express rights of the Principals set
forth in Sections 1.2(b) (Issuance of Membership Interests), 1.3 (Capital
Accounts), 1.4 (Preemptive Right), 1.5 (Budget), Section 1.6 (Term) (in a manner
that would limit the term to a period ending prior to the fifth anniversary of
the date of this Agreement), Article II (Distributions; Allocations of Profits
and Losses), 3.5 (Financial Statements; K-1), 3.6 (Additional Information;
Access), Article IV (Administration and Management), Article V (Meetings and
Voting), Article VI (Transfers), 7.1 (Dissolution), 7.2 (Liquidation and
Distribution), 8.6 (Amendment; Waiver), 8.7 (Specific Performance), 8.9
(Governing Law; Submission to Jurisdiction), 8.10 (Waiver of Jury Trial), 8.12
(No Presumption), 8.13 (Exercise of Contractual Rights) or corresponding
definitions under Exhibit A, or (y) requires any Principal or its Affiliates to
contribute capital of the Company, incur an out-of-pocket financial obligation
or be subject to any non-compete agreement or other similar restrictive
covenant, may be made at any time only in an instrument signed by the Company,
MSG and, if the Qualified Percentage Share is at least 7%, the Principal Base
(it is understood and agreed that, without limiting clause (b) below, the
granting of rights (which may be the same, or superior to, those granted to any
Principal in this Agreement) to any current or future Member or that is made in
order to grant such rights to any current or future Member will not be deemed to
terminate or adversely modify any such express rights of the Principals); (b)
pursuant

 

- 63 -



--------------------------------------------------------------------------------

to Section 4.1(g)(iii)(A), any amendment, modification or waiver that adversely
affects the Principals disproportionately relative to other Members may be made
at any time only in an instrument signed by the Company, MSG and the unanimous
approval of the Principals who are so adversely affected for so long as such
Principals or their Principal Rollover Holdco Groups are Rollover Holdco
Members; (c) any amendment, modification or waiver that (1) extends the date
upon which a holder would be entitled to elect a Preferred Unit Put pursuant to
Section 6.10(a) or (2) adversely modifies the definition of Preferred Return may
be made at any time only in an instrument signed by the Company, MSG and the
unanimous approval of Principals who hold Preferred Units for so long as such
Principals or their Principal Rollover Holdco Groups are Rollover Holdco
Members; provided, however, that in the event a Principal shall not approve an
amendment, modification or waiver referred to in this clause (c) (such
Principal, a “Disapproving Principal”) that is approved by each of the other
Principals, then a number of Attributable Preferred Units equal to the number of
Rollover Holdco Preferred Units held by such Disapproving Principal and his
Principal Rollover Holdco Group may be repurchased by MSG (without any
obligation on the part of MSG to do so) on the same terms as are, mutatis
mutandis, set forth in Section 6.9 or by the Company (without any obligation on
the part of the Company to do so) on the same terms as are, mutatis mutandis,
set forth in Section 6.10 and in accordance with Section 6.11 and (d) in
addition to the foregoing provisions, any amendment, modification or waiver of
the rights or obligations of The Madison Square Garden Company under this
Agreement (including any of its rights or obligations under Article VI) may be
made only in an instrument that is signed by The Madison Square Garden Company.
Any party hereto may, only by an instrument in writing, waive compliance by any
other party or parties hereto with any term or provision hereof on the part of
such other party or parties hereto to be performed or complied with. The
Rollover Holdco LLCA may not be amended, and no term or provision of the
Rollover Holdco LLCA may be waived, without the prior written consent of MSG. No
failure or delay of any party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor will any single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The waiver by any party hereto of a breach of any
term or provision hereof shall not be construed as a waiver of any subsequent
breach. Except as expressly provided herein, the rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have hereunder.

Section 8.7 Specific Performance. Each party hereto acknowledges that a breach
by such party of any of its obligations under this Agreement would give rise to
irreparable harm to the other parties, for which monetary damages would not be
an adequate remedy, and hereby agrees that in the event of a breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

 

- 64 -



--------------------------------------------------------------------------------

Section 8.9 Governing Law; Submission to Jurisdiction. Except as and to the
extent provided in Section 4.6(b), this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware that apply to
contracts made and performed entirely within such state. Except as and to the
extent provided in Section 4.6(b), the parties hereto irrevocably submit, in any
legal action or proceeding relating to this Agreement, to the exclusive
jurisdiction of the Delaware Court of Chancery in and for New Castle County (and
the appellate courts thereof) for any actions, suits or proceedings arising out
of or relating to this Agreement or the matters contemplated hereby, or in the
event (but only in the event) that such Delaware Court of Chancery does not have
subject matter jurisdiction over any such action, suit, proceeding or matter,
the United States District Court for the District of Delaware (and the appellate
courts thereof), or in the event (but only in the event) that such United States
District Court for the District of Delaware also does not have subject matter
jurisdiction over such action, suit, proceeding or matter, any Delaware state
court sitting in New Castle County (and the appellate courts thereof) (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts) and consent that any such action or proceeding may be
brought in such courts and waive any objection that they may now or hereafter
have to the venue of such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient forum. Each party agrees
that a final judgment in any such action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

Section 8.10 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND
ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties further agree that any court of competent jurisdiction that
makes any such holding is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Agreement as so modified by such court shall be binding upon and
enforceable against each of them. In any event, should one or more of the
provisions of this Agreement be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been set forth herein.

 

- 65 -



--------------------------------------------------------------------------------

Section 8.12 No Presumption. With regard to each and every term and condition of
this Agreement, the Company, Rollover Holdco and each of the Members and
Rollover Holdco Members understand and agree that the same has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition or any
agreement or instrument subject hereto, no consideration shall be given to the
issue of which party hereto actually prepared, drafted or requested any term or
condition of this Agreement.

Section 8.13 Exercise of Contractual Rights. Each Member and Rollover Holdco
Member recognizes, acknowledges and agrees that the Principals, MSG, The Madison
Square Garden Company, Rollover Holdco, the Employee Rollover Holdco Members and
the Board have substantial financial interests in the Company to preserve and
that, to the fullest extent permitted by law, except as otherwise provided (if
at all) in Section 4.3, the exercise by any Principal, Director, Member, The
Madison Square Garden Company or Rollover Holdco Member of his, her or its
rights under this Agreement (including any exercise by a Principal, Director,
Member or Rollover Holdco Member of any right to authorize or approve (or
refrain from authorizing or approving) any transaction to which the Company is
or may be a party) may be made by such Principal, Director, Member, The Madison
Square Garden Company or Rollover Holdco Member in his, her or its sole
discretion and shall not be deemed to constitute a lack of good faith, breach of
fiduciary duty or unfair dealing.

[The next page is the signature page]

 

- 66 -



--------------------------------------------------------------------------------

The parties hereto have executed this Second Amended and Restated Limited
Liability Company Agreement as of the date first written above.

 

TAO GROUP HOLDINGS LLC By:  

/s/ Marc Packer

  Name:   Marc Packer   Title:   Co-President By:  

/s/ Richard Wolf

  Name:   Richard Wolf   Title:   Co-President By:  

/s/ Noah Tepperberg

  Name:   Noah Tepperberg   Title:   Co-President By:  

/s/ Jason Strauss

  Name:   Jason Strauss   Title:   Co-President

[Member signatures begin on the next page]

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

MSG TG, LLC By:  

/s/ David O’Connor

  Name:   David O’Connor   Title:   President & Chief Executive Officer Address:
The Madison Square Garden Company Two Pennsylvania Plaza New York, NY 10121
Attention: General Counsel and a copy to: Hughes Hubbard & Reed LLP One Battery
Park Plaza New York, NY 10004 Attention: Kenneth A. Lefkowitz

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

Solely with respect to its rights and obligations under Sections 6.6 (other than
6.6(c) and 6.6(d)), 6.8, 6.9 (other than 6.9(b)) and Article VIII (insofar as
Article VIII relates to its rights and obligations under Sections 6.6 (other
than 6.6(c) and 6.6(d)), 6.8 and 6.9 (other than 6.9(b)):   THE MADISON SQUARE
GARDEN COMPANY   By:  

/s/ David O’Connor

    Name:   David O’Connor     Title:   President & Chief Executive Officer  
Address:   The Madison Square Garden Company   Two Pennsylvania Plaza   New
York, NY 10121   Attention: General Counsel   and a copy to:   Hughes Hubbard &
Reed LLP   One Battery Park Plaza   New York, NY 10004   Attention: Kenneth A.
Lefkowitz

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

TG ROLLOVER HOLDCO LLC By:  

/s/ Marc Packer

  Name:   Marc Packer   Title:   Co-President By:  

/s/ Richard Wolf

  Name:   Richard Wolf   Title:   Co-President By:  

/s/ Noah Tepperberg

  Name:   Noah Tepperberg   Title:   Co-President By:  

/s/ Jason Strauss

  Name:   Jason Strauss   Title:   Co-President Address: TAO Group 1350 Avenue
of the Americas, Suite 710 New York, NY 10019 Attention: Marc Packer with a copy
to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, NY 10019 Attention: Ariel J. Deckelbaum

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

/s/ Marc Packer

MARC PACKER* Address: TAO Group 1350 Avenue of the Americas, Suite 710 New York,
NY 10019 Attention: Marc Packer with a copy to: Paul, Weiss, Rifkind, Wharton &
Garrison LLP 1285 Avenue of the Americas New York, NY 10019 Attention: Ariel J.
Deckelbaum

*  A Principal

/s/ Jason Strauss

JASON STRAUSS* Address:

 

 

Attention:  

 

with a copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, NY 10019 Attention: Ariel J. Deckelbaum

*  A Principal

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

/s/ Noah Tepperberg

NOAH TEPPERBERG* Address:

 

 

Attention:  

 

with a copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, NY 10019 Attention: Ariel J. Deckelbaum

*  A Principal

/s/ Richard Wolf

RICHARD WOLF* Address:

 

 

Attention:  

 

with a copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, NY 10019 Attention: Ariel J. Deckelbaum

*  A Principal

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

/s/ Marc Packer

Marc Packer MP TRUST

/s/ Marc Packer

Marc Packer Trustee H.D. PROJECT MANAGEMENT INC.

/s/ Marc Packer

Marc Packer President

/s/ Jason Strauss

Jason Strauss JASON STRAUSS REVOCABLE TRUST

/s/ Jason Strauss

Jason Strauss

/s/ Noah Tepperberg

Noah Tepperberg NOAH TEPPERBERG REVOCABLE TRUST

/s/ Noah Tepperberg

Noah Tepperberg

/s/ Richard Wolf

Richard Wolf MAMBO PRODUCTIONS, INC.

/s/ Richard Wolf

Richard Wolf President WOLF FAMILY TRUST

/s/ Richard Wolf

Richard Wolf Trustee

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

STRATEGIC EVENT MANAGEMENT & MARKETING, INC. STRATEGIC MANAGEMENT SERVICES OF
NEVADA INC.

/s/ Jason Strauss

Jason Strauss

/s/ Noah Tepperberg

Noah Tepperberg

/s/ Adam Gewanter

Adam Gewanter

/s/ Amanda Smear Baudier

Amanda Smear Baudier

/s/ Andrew Goldberg

Andrew Goldberg

/s/ Bill Bonbrest

Bill Bonbrest

/s/ Carlos Steve Morales

Carlos Steve Morales

/s/ Chris Santos

Chris Santos FAST HANDS, INC.

/s/ Chris Santos

Chris Santos President

/s/ Ralph Scamardella

Ralph Scamardella DN2M88 CONSULTING INC.

/s/ Ralph Scamardella

Ralph Scamardella President

/s/ Hing Yip Yim

Hing Yip Yim

/s/ Paul Goldstein

Paul Goldstein

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

HOSPITALITY IS THE KEY LLC

/s/ Paul Goldstein

Paul Goldstein JBOLES HOSPITALITY, LLC

/s/ Jared Boles

Jared Boles Managing Partner

/s/ Jennifer Rucker

Jennifer Rucker

/s/ Kim Russen

Kim Russen

/s/ Jonathan Schwartz

Jonathan Schwartz

/s/ Judith Tepperberg

Judith Tepperberg KZD BUNCH INC.

/s/ Thomas Gillespie

Thomas Gillespie President LITTLE CRAB LLC

/s/ Jonathan Kavourakis

Jonathan Kavourakis

/s/ Matt Strauss

Matt Strauss

/s/ Michael Garten

Michael Garten

/s/ Michael Rea

Michael Rea

/s/ Michael St. Pierre

Michael St. Pierre

/s/ Richard Thomas

Richard Thomas MONEY MATTERS PRODUCTIONS, LLC

/s/ Louis Abin

Louis Abin President

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

/s/ Romain Pavee

Roman Pavee

/s/ Emmanuel Maris

Emmanuel Maris DUSTIN PAUL TERRY INC.

/s/ Dustin Terry

Dustin Terry President

/s/ Lauren Kaminsky Goldman

Lauren Kaminsky Goldman

/s/ Mark Wasserman

Mark Wasserman MATTHEW ASSANTE PRODUCTIONS INC.

/s/ Matthew Hundzynksi

Matthew Hundzynski President

 

TAO Group Holdings LLC

Second Amended and Restated Limited Liability Company Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

1. For purposes of the Agreement to which this Exhibit A is attached, the
following terms shall have the respective meanings specified below.

“Act” means the Delaware Limited Liability Company Act, as amended from
time-to-time.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s capital accounts as of the end of the
relevant Company Fiscal Year, after giving effect to the following adjustments:
(a) credit to such capital account any amounts that such Member is deemed to be
obligated to restore pursuant to the penultimate sentence in Treasury Regulation
§§ 1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to such capital account the
items described in Treasury Regulation §§ 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
“Adjusted Capital Account Deficit” is intended to comply with the provisions of
Treasury Regulation §1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted EBITDA” means, with respect to any period, (a) EBITDA for such period
plus (b) any expenses of the Company or any of its Subsidiaries with respect to
(x) salaries, bonuses or other compensation (other than distributions in respect
of Units) required to be paid to the Principals during such period pursuant to
(A) such Principals’ Employment Agreements and the bonus and incentive
arrangements set forth on Exhibit E (it is understood that any amounts that are
paid to the Principals even though there is no contractual obligation to do so
will not be added to EBITDA for purposes of this definition), or (B) during the
period beginning on December 26, 2016 through the Closing, pursuant to
management fee obligations to such Principals required to be paid with respect
to such period pursuant to the written Contracts provided to MSG prior to the
date of this Agreement and (y) to the extent recorded as an expense by the
Company during such period, any MSG Payments (including any interest accrued
thereon during such period) so recorded.

“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such first Person; provided, however, that, (a) for purposes
of Sections 4.6, 4.7 and 4.8 and clauses (ii) and (iii) of Section 6.5(d) of the
Agreement, Affiliates of MSG shall only include The Madison Square Garden
Company and Persons directly or indirectly controlled by The Madison Square
Garden Company, and (b) for purposes of the definition of Excluded Securities,
Affiliates of MSG shall only include (i) The Madison Square Garden Company and
Persons directly or indirectly controlled by The Madison Square Garden Company
and (ii) any Person under common control with The Madison Square Garden Company,
but only for so long as such Person is under common control with The Madison
Square Garden Company.

“Agreed Value” means: (a) with respect to all property hereafter transferred to
the Company as a capital contribution, the Fair Market Value of the property on
the date that it is contributed to the Company; (b) with respect to all property
distributed by the Company to a Member, the Fair Market Value of the property on
the date of distribution; and (c) with respect to the revaluation of Company
property, the Fair Market Value of such Company property at the time of the
event requiring such revaluation.



--------------------------------------------------------------------------------

“Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of TAO Group Holdings LLC, as the same may be in effect from
time-to-time.

“Approval Rights” means the rights set forth in Section 4.1 (g), (h) and (i) of
the Agreement.

“Available Cash” means, as of any time, cash on hand of the Company and its
wholly-owned Subsidiaries, reduced by, without duplication: (a) any reserves
reasonably determined by the Board for the estimated obligations of the Company
and its Subsidiaries during the succeeding 12-month period for debt servicing,
other fixed and contingent liabilities, working capital and capital expenditures
(including commitments contemplated by the Budget or Business Plan); (b) amounts
the Company will need to pay in order to make distributions pursuant to Section
2.1(b) of the Agreement; and (c) $10,000,000, less any capacity the Company may
have under any “revolver” at such time, for the amount of any unidentified
potential opportunities (utilization subject to Board approval) and the amount
reserved for capital expenditures pursuant to the applicable Budget.

“B Rated Note” means a promissory note that matures and is payable in full
within three years of issuance that (a) receives a credit rating of a “B” or
higher by any of Moody’s, Standard & Poor’s or Fitch Ratings Inc. (and if none
are engaged in the rating business at the time, a rating firm that is
internationally recognized), taking into account all of its terms (including
covenants, collateral, guarantees, other credit support, etc., if applicable),
(b) has an interest rate based on the single B component of the Bloomberg
Barclays US Corporate High Yield Total Return Index Value Unhedged USD
(LF98TRUU:IND) as of the close of business on the day prior to the issuance
date, which can be viewed using the Barclays Live service and (c) is
transferable at any time subject to the consent of the MSG Company Successor
(such consent not to be unreasonably withheld, conditioned or delayed).

“Bankruptcy” means, with respect to a Person, the happening of any of the
following: (a) the filing of an application by such Person for, or a consent to,
the appointment of a trustee of all or a portion of the Person’s assets for the
benefit of creditors generally, (b) the filing by such Person of a voluntary
petition in bankruptcy or the filing of a pleading in any court of record
admitting in writing the Person’s inability to pay the Person’s debts generally
as they come due, (c) the making by such Person of a general assignment for the
benefit of creditors, or (d) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such Person as bankrupt or
appointing a trustee of all or a portion of the Person’s assets for the benefit
of creditors generally, and such order, judgment or decree continuing unstayed
and in effect for a period of 90 days.

“BBA” means the Bipartisan Budget Act of 2015.

“Board” means the Company’s board of managers (it is understood that the
individuals serving on the Board are referred to as “Directors”).

 

A-2



--------------------------------------------------------------------------------

“Board Approval Rights” means the rights set forth in Section 4.1(c) and (h) of
the Agreement.

“Book Value” means, with respect to any Company property, its adjusted tax
basis; provided, however, that with respect to any Company property the Agreed
Value of which differs from its adjusted tax basis at the time of its
contribution to or distribution from the Company or a revaluation, Book Value
shall be its Agreed Value, as adjusted in a manner consistent with the
determination of Depreciation and Net Income or Net Loss.

“Cash Flow Deficiency” means, at any time, the Board’s good faith determination
that the Company, absent an infusion of funds, is not reasonably likely to be
able to meet its cash obligations in the ordinary course of business as they
become due at any point over the subsequent 12 months (taking into account the
Company’s customary practice with respect to payment).

“Cause” means, with respect to any Rollover Holdco Member, the meaning assigned
to such term in such Rollover Holdco Member’s employment agreement between the
Company or one of its Subsidiaries, on the one hand, and such Rollover Holdco
Member, on the other hand, or, if such Rollover Holdco Member has no such
employment agreement or no such term is assigned therein, Cause shall mean any
of the following: (i) the commission by such Rollover Holdco Member of an act of
fraud, embezzlement, misappropriation, willful misconduct, or gross negligence
against the Company or any of its subsidiaries or affiliates; (ii) the
commission by such Rollover Holdco Member of any act or omission that results in
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or any felony;
(iii) a willful breach of Article VI; (iv) such Rollover Holdco Member’s willful
and material failure or refusal to comply with the policies and procedures of
the Company or its subsidiaries or affiliates, perform his duties, as specified
by the Company or its subsidiaries or affiliates, diligently and in a manner
consistent with prudent business practice, or carry out a reasonable lawful
instruction or directive of the Company that is within the scope of such
Rollover Holdco Member’s duties; provided, that, with respect to clauses
(iii) or (iv) above, such Rollover Holdco Member shall be provided a 30-day
period after receipt of written notice to such Rollover Holdco Member which
specifically identifies in reasonable detail such events or occurrences which
constitute “Cause” (the “Cause Notice”) in order to cure any such events or
occurrences (which cure period shall be extended for an additional 15 days to
the extent such Rollover Holdco Member diligently continues to pursue such cure
throughout the preceding 30-day period), and if the Company fails to provide the
Cause Notice within 60 days following actual knowledge by the Company of the
events or occurrences which it believes constitute Cause (such 60-day period,
the “Cause Notice Period”), then the Company will be deemed to have waived its
right to terminate such Rollover Holdco Member for Cause with respect to those
events or occurrences of which the Company received actual knowledge 60 days
prior to the expiration of the Cause Notice Period; provided, however, that
Cause shall continue to have the meaning assigned to such term in any such
employment agreement following the expiration or termination thereof unless
expressly agreed otherwise in writing by the Company and such Rollover Holdco
Member.

“Claim” has the meaning set forth in the Transaction Agreement.

 

A-3



--------------------------------------------------------------------------------

“Class A Common Units” means the allocation of Interests designated as Class A
Common Units on Exhibit B to the Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, including amendments
made by the BBA.

“Commercially Reasonable Debt” means non-recourse indebtedness for borrowed
money from a third party with an interest rate of no more than LIBOR + 10% and
that would not require any third party consent (e.g., the consent of other
lenders to the Company) without unreasonable expense or delay (it is understood
and agreed that Commercially Reasonable Debt may include amendments to existing
indebtedness for borrowed money of the Company and its Subsidiaries if the cost
of obtaining such amendment (after giving effect to interest rates and fees paid
upon obtaining such amendment and other costs and going forward) would be less
than the cost of new third party indebtedness for borrowed money that otherwise
satisfies this definition).

“Company Loan Agreement” means (a) the Credit Agreement and any Contract in
respect of Debt in respect of any refinancings or replacements of such Credit
Agreement that is hereafter binding upon the Company, and (b) any Contract in
respect of Debt that is incurred during a Cash Flow Deficiency in accordance
with Section 4.2.

“Credit Agreement” means the Credit and Guaranty Agreement among TAO Group
Operating LLC, Intermediate Holdings, certain Subsidiaries of TAO Group
Operating LLC, Goldman Sachs Specialty Lending Group, L.P., and various lenders
party thereto, dated as of the date of this Agreement.

“Credit Agreement Default” means, at any time, (i) the Board’s good faith
determination that the Company, absent an infusion of funds, is reasonably
likely to trigger a “Default” or an “Event of Default” under the Credit
Agreement (or equivalent term in any Contract described in clause (a) of the
definition of “Company Loan Agreement”) or (ii) the occurrence of an “Event of
Default” under the Credit Agreement (or equivalent term in any Contract
described in clause (a) of the definition of “Company Loan Agreement”) that has
not been cured.

“Company Minimum Gain” means, with respect to each Nonrecourse Liability, the
amount of gain (of whatever character) that would be realized by the Company if
it disposed of the Company property subject to such liability in a taxable
transaction in full satisfaction of such liability (and for no other
consideration), and by then aggregating the amounts so computed. It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury §1.704-2(d), including the requirement that if the
Book Value of property (as determined for purposes of computing Net Income and
Net Loss) subject to one or more Nonrecourse Liabilities differs from its
adjusted tax basis, Company Minimum Gain shall be determined with reference to
such Book Value.

“Contract” means any contract, lease, deed, mortgage, license, instrument, note,
commitment, undertaking, indenture, joint venture and any other agreement,
commitment, binding arrangement or binding understanding, whether written or
oral.

 

A-4



--------------------------------------------------------------------------------

“Cumulative EBITDA” means, with respect to any period, the cumulative Adjusted
EBITDA for the period beginning December 26, 2016 and ending on the last day of
such period.

“Debt” of any Person means, without duplication, (a) all indebtedness for
borrowed money of, or advances to, such Person (whether secured or unsecured);
(b) all notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money of such Person,
including all obligations evidenced by notes, bonds, debentures or other similar
instruments; (c) all obligations under conditional sale or other title retention
agreements relating to property acquired by such Person; (d) all obligations in
respect of the deferred purchase price of property or services, including
earn-out or similar contingent arrangements; (e) all obligations of the type
described in clauses (a) – (d) and (f) – (j) of others secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not such obligation secured thereby has been assumed; (f) guaranties of such
Person securing obligations of others including those of the type described in
clauses (a) – (e) and (g) – (j); (g) all obligations of such Person under
capital leases, purchase money obligations or surety bonds; (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, to the extent drawn, and letters of guaranty; (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (j) the net termination obligations of such Person of all interest
rate and other hedging agreements, in each case excluding any intercompany
indebtedness; (k) any prepayment premiums, accrued interest, fees and expenses
of such Person related to any of the items in clauses (a) - (j); and (l) all
outstanding obligations of such Person in respect of dividends or other
distributions (in cash or in kind) with respect to any equity securities;
provided, however, that, for the avoidance of doubt, accounts payable and other
trade payables in the ordinary course of business shall not constitute Debt.

“Depreciation” means, for each Company Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Company Fiscal Year for federal income tax
purposes, except that if the Book Value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of such Company Fiscal
Year, Depreciation shall be determined in accordance with Treasury Regulation
§1.704-3(d)(2) or, if not applicable, shall be an amount that bears the same
ratio to such beginning Book Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Company Fiscal Year
bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for Federal income tax purposes of an asset at the beginning of
such Company Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Book Value using any reasonable method selected by
the Board.

“Directors” means the Company’s directors, as provided for in Section 4.1 of the
Agreement. Each individual from time to time named as a Director is hereby
designated as a “manager” (within the meaning of the Act) of the Company.

“Disability” with respect to any Rollover Holdco Member for purposes of the
Agreement means such Rollover Holdco Member is unable to perform, during a
consecutive 180-day period more than 80% of the material duties of such Rollover
Holdco Member’s job function with the Company or any of its Subsidiaries.

 

A-5



--------------------------------------------------------------------------------

“Distribution Priorities” means the values to which a holder of Interests would
be entitled if the Company was sold at the Fair Market Value (as such value is
implied from the value to be paid to the holders of the Interests Transferred in
such sale) and the net proceeds of such sale (after making adequate provision
for all debts and liabilities of the Company) were distributed in accordance
with the relative rights and privileges set forth in Article VII. For the
avoidance of doubt, as of the date of this Agreement, any such net proceeds in
respect of the Class A Common Units would be allocated in accordance with
Percentage Shares.

“Early Leaver Discount” means Fair Market Value reduced by (a) a 12.5% discount
for every year prior to the fifth anniversary of the date of the Agreement that
a Principal Early Leaver Put, Principal Early Leaver Call or Employee Rollover
Holdco Member Leaver Call, as applicable, is exercised (e.g., a Principal Early
Leaver Put, Principal Early Leaver Call or Employee Rollover Holdco Member
Leaver Call exercised between the third and fourth anniversary would be subject
to 25% discount to Fair Market Value); and (b) the financial contribution and
value for any venues not yet open at the time of such Principal Early Leaver
Put, Principal Early Leaver Call or Employee Rollover Holdco Member Leaver Call.

“EBITDA” means, with respect to any period, the sum of the amounts for such
period of (a) the consolidated net income of the Company and its Subsidiaries
during the 12-month period ending on the last day of the most recently completed
fiscal quarter, plus (b) interest expense which has been deducted in the
determination of such net income, plus (c) U.S. federal, state and local income
and non-U.S. income taxes which have been deducted in determining such net
income, plus (d) depreciation and amortization expenses which have been deducted
in determining such net income. The foregoing components of EBITDA will be
determined in accordance with GAAP.

“Economic Risk of Loss” means, with respect to any liability of the Company, the
economic risk of loss borne by a Member with respect to such liability as
determined under Treasury Regulation §1.752-2(a).

“Effective Time” has the meaning assigned thereto in the Transaction Agreement.

“Eligible Party” means MSG, the Principals who are Members and the Rollover
Holdco Members.

“Equity Incentive Plan” means any equity incentive plan for approved by the
Board (it is understood that no Equity Incentive Plan will permit grants of
equity to any Principal or any Affiliate of any Principal).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

A-6



--------------------------------------------------------------------------------

“Excluded Securities” means, other than with respect to securities issued to MSG
or any of its Affiliates that are referred to in the following clauses (a), (b),
(c) or (e) as to which the rights of the Members in Section 1.4 of the Agreement
have not been waived by a majority of the Principals who are employed by the
Company or any of its Subsidiaries at the time of such issuance:

(a) securities issued as consideration for the acquisition of all or
substantially all of the business or voting stock of any individual or entity or
any division, line of business or other business unit of such individual or
entity;

(b) securities issued in connection with any borrowings, direct or indirect,
from third parties by the Company or any of its Subsidiaries, including any type
of loan or payment evidenced by any type of debt instrument (including, without
limitation, any equity features including warrants, options or other rights to
purchase Interests);

(c) securities issued to employees, consultants, officers or directors of the
Company or any of its Subsidiaries pursuant to any equity option, equity
purchase or equity bonus plan, agreement or arrangement;

(d) securities issued in connection with any stock split, stock dividend or
recapitalization of the Company;

(e) securities issued as consideration for corporate partnering or other
strategic transactions;

(f) securities issued upon exercise, exchange or conversion of any securities
that are included in this definition of “Excluded Securities”; and

(g) any right, option or warrant to acquire any security convertible into the
securities included in this definition of Excluded Securities pursuant to
subsections (a) through (g) above.

“Fair Market Value” means, with respect to any Interest or other property, the
price at which a willing seller would sell and a willing buyer would buy such
Interest or other property having full knowledge of the facts, in an arm’s
length transaction without time constraints, and without being under any
compulsion to buy or sell, in each case without any control premium or minority
discount. With regards to the sale of any Interests by a Member, the Fair Market
Value of such Interests shall be equal to the value to which a holder of such
Interests would be entitled at such price in accordance with the Distribution
Priorities; provided, however, that in the event of: (1) any Principal Early
Leaver Put or any Principal Leaver Call / Principal Early Leaver Call applicable
upon the termination of employment by such Principal without Good Reason or by
the Company with Cause, any calculation of historical or projected future EBITDA
used to determine Fair Market Value shall disregard 50% of any MSG Payments made
or accrued, or to be made or accrued, (in each case, including any interest
pursuant to Section 4.8(c)) prior to the fifth anniversary of the date of the
Agreement and 100% of any MSG Payments to be made or accrued (including any
interest pursuant to Section 4.8(c)) thereafter, and (2) any other Put or Call
applicable to any Principal, any calculation of historical or projected future
EBITDA used to determine Fair Market Value will disregard any MSG Payments made
or accrued, or to be made

 

A-7



--------------------------------------------------------------------------------

or accrued, (in each case including any interest pursuant to Section 4.8(c)).
For the avoidance of doubt, with regard to the sale of any Interests by a
Member, the Fair Market Value will be reduced to reflect, as of the valuation
date, the allocable portion of accrued but unpaid MSG Payments (including
accrued interest thereon) attributable to the Interests being sold.

“GAAP” means generally accepted accounting principles, as in effect from time to
time, in the United States.

“Good Reason” means, with respect to any Rollover Holdco Member, the meaning
assigned to such term in such Rollover Holdco Member’s employment agreement
between the Company or one of its Subsidiaries, on the one hand, and such
Rollover Holdco Member, or if such Rollover Holdco Member has no such employment
agreement or no such term is so assigned therein, Good Reason shall mean any of
the following (to which such Rollover Holdco Member has not consented): (i) a
material reduction of such Rollover Holdco Member’s duties and responsibilities,
(ii) a material reduction in such Rollover Holdco Member’s base salary, or
(iii) a relocation of such Rollover Holdco Member’s principal place of
employment that increases such Rollover Holdco Member’s one-way commute by more
than fifty (50) miles; provided, that (in the case of clauses (i), (ii) and
(iii)) such Rollover Holdco Member gives notice of such event to the Company
within thirty (30) days of the initial occurrence of such event, the Company
fails to cure such event within thirty (30) days following such notice, and such
Rollover Holdco Member terminates his or her employment promptly following the
expiration of such thirty (30) day cure period; provided, however, that Good
Reason shall continue to have the meaning assigned to such term in any such
employment agreement following the expiration or termination thereof unless
expressly agreed otherwise in writing by the Company and such Rollover Holdco
Member.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and rules and regulations promulgated thereunder.

“Indemnification Obligations” means the obligation of a Rollover Holdco Member
or Principal as a Member pursuant to Section 12.03(e) of the Transaction
Agreement (as applicable to such Person) to satisfy his, her or its obligations
under Article 12 (Survival; Indemnification) of the Transaction Agreement by
Transferring Interests to MSG (and in the case of a Rollover Holdco Member,
directing Rollover Holdco to Transfer such Rollover Holdco Member’s Attributable
Interests) or by reducing distributions otherwise payable to such Member or
Rollover Holdco Member.

“Interest” means, with respect to any Member, the entire limited liability
company interest (as such term is defined in the Act) of such Member in the
Company, including, (a)(i) such Member’s rights to share in the income, gain,
loss, deductions and credits of, and the right to receive distributions from,
the Company, (ii) all other rights, benefits and privileges enjoyed by such
Member (under the Act, the Agreement or otherwise) in its capacity as a Member,
including rights to vote, consent and approve or otherwise participate in the
management of the Company, and (iii) all other rights, benefits, privileges and
claims of such Member under, or arising under, the Agreement (in its capacity as
a Member or otherwise) and (b)(i) all obligations, duties and liabilities
imposed on such Member (under the Act, the

 

A-8



--------------------------------------------------------------------------------

Agreement or otherwise) in its capacity as a Member and (ii) all other
obligations, duties and liabilities imposed on such Member under the Agreement
(in its capacity as a Member or otherwise). Without limitation of the foregoing,
as of any date with respect to any determination, it is understood that the
Class A Common Units and the Preferred Units of a Member are such Member’s
Interest.

“IPO” means an initial public offering by the Company (or its successor) of
common equity pursuant to an effective registration statement filed with the
U.S. Securities and Exchange Commission under the Securities Act.

“Lien” means any security interest in or lien on or against any property arising
from any pledge, assignment, hypothecation, mortgage, security interest, deposit
arrangement, trust receipt, conditional sale or title retaining contract, sale
and leaseback transaction, capitalized lease, consignment or bailment for
security, or any other type of lien, charge, claim, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements).

“Liquidity Rights” means the rights of Members and the Company under Section 6.5
(Drag-Along Right), Section 6.6 (Put Right) and Section 6.7 (Call Right) of the
Agreement.

“Material Contract” means any Contract that, if entered into prior to the date
of the Transaction Agreement, would have been required to be disclosed as a
Material Contract thereunder.

“Member” means MSG, Rollover Holdco, the Principals and any other Person
admitted as a member of the Company in accordance with the terms of the
Agreement.

“Member Nonrecourse Debt” means any nonrecourse debt of the Company for which
any Member bears the Economic Risk of Loss.

“Minimum Gain Attributable to a Member Nonrecourse Debt,” means with respect to
any Member Nonrecourse Debt, shall have the meaning ascribed to such term for
purposes of Treasury Regulation §1.704-2(i)(5).

“MSG Change of Control” means the acquisition, in a transaction or a series of
related transactions, by (a) any Person or group of Persons, other than Charles
F. Dolan or members of the immediate family of Charles F. Dolan or trusts for
the benefit of Charles F. Dolan or his immediate family (or an entity or
entities controlled by any of the foregoing) or any employee benefit plan
sponsored or maintained by The Madison Square Garden Company, of the direct or
indirect power to direct the management of The Madison Square Garden Company (or
any of its successors) or substantially all of its (or such successor’s) assets
(as constituted immediately prior to such transaction or transactions), or
(b) any transferee of assets that includes the Interests owned by MSG pursuant
to a Transfer contemplated by clause (a)(iii) of the definition of Permitted
Transfer; provided, however, that an acquisition referred to in this clause
(b) shall only be an MSG Change of Control if such transferee is not Charles F.
Dolan or members of the immediate family of Charles F. Dolan or trusts for the
benefit of Charles F. Dolan or his immediate family (or an entity or entities
controlled by any of the foregoing) or any employee benefit plan sponsored or
maintained by The Madison Square Garden Company.

 

A-9



--------------------------------------------------------------------------------

“MSG Company Successor” means the parent corporation, limited liability company
or partnership (other than “The Madison Square Garden Company”) that holds (or
upon consummation of a Permitted Transfer or MSG Change of Control (or other
Transfer or transaction permitted in accordance with Article VI) will hold) more
than 50% of the Interests of MSG. For the avoidance of doubt, in the event a
corporation’s, limited liability company’s or partnership’s (other than “The
Madison Square Garden Company”) common stock is listed for trading on a U.S.
national securities exchange and such entity directly or indirectly holds (or
upon consummation of a Permitted Transfer or MSG Change of Control (or other
Transfer or transaction permitted in accordance with Article VI) will hold) more
than 50% of the Interests of MSG, such entity shall be the MSG Company
Successor.

“MSG Promissory Note” means a promissory note issued by The Madison Square
Garden Company in the form attached to the Agreement as Exhibit G-1.

“MSG Stock” means shares of unregistered Class A Common Stock, par value $0.01
per share (or another class of voting common stock that replaces such Class A
Common Stock) that are listed for trading on a national securities exchange, of
The Madison Square Garden Company, valued at the volume-weighted average price
(as reported by Bloomberg) over the ten trading days prior to the date of
issuance.

“Net Income or Net Loss” means, for any taxable year or month of the Company,
the taxable income or loss, respectively, of the Company for federal income tax
purposes, except that (a) any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing taxable income or
loss shall be added to such taxable income or subtracted from such loss, (b) any
expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as expenditures described in Section 705(a)(2)(B) of the Code pursuant
to Treas. Reg. §1.704-1(b)(2)(iv)(i) and not otherwise taken into account under
this definition (any such expenditures being referred to for purposes of the
Agreement as “Section 705(a)(2)(B) Expenditures”) shall be subtracted from such
taxable income or added to such loss, (c) any amount of gain or loss that would
have been recognized by the Company if property distributed by the Company to
the Members had instead been sold in a taxable disposition for its fair market
value (as determined by the Board) at the time of distribution shall be taken
into account, (d) items of income, gain, deduction and loss relating to property
contributed to the Company by a Member (or revalued pursuant to Section 1.3 of
the Agreement) shall be taken into account based on such property’s Book Value,
and (e) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Company Fiscal Year, computed
in accordance with the definition of Depreciation. Except as otherwise provided
in the regulations issued under Section 704(b) of the Code, such amounts shall
be computed without regard to any basis adjustment for federal income tax
purposes under Sections 732, 734 and 743 of the Code resulting from an election
under Section 754 of the Code.

 

A-10



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
§§1.704 2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” means any Company liability (or portion thereof) for
which no Member bears the Economic Risk of Loss.

“Operational Veto Rights” means the Principal Veto Rights set forth in clauses
(A) or (C) (other than sub-clause (II) or (III)) of Section 4.1(g)(i) of the
Agreement and clauses (A), (B), (D) (other than, with respect to clause (D), any
sale of a venue), (F), (G) (other than, with respect to clause (G), the
incurrence or prepayment of Debt to MSG or its Affiliates), (I) (other than,
with respect to clause (I), any sale or exclusive license of a brand or, with
respect to obligations owed to MSG or its Affiliates, the incurrence of a Lien),
(L) or (M) of Section 4.1(g)(ii) of the Agreement.

“Packer Rollover Holdco Members” means the persons designated as “Packer
Rollover Holdco Members” on the signature pages to the Agreement and any Person
who becomes a Rollover Holdco Member pursuant to a Permitted Transfer from a
Packer Rollover Holdco Member. For the avoidance of doubt, a Person shall cease
to be a Packer Rollover Holdco Member when such Person ceases to be a Member or
when such Person shall cease to be (or otherwise is not) a Permitted Transferee
of Packer.

“Percentage Share” means, with respect to any Member or Rollover Holdco Member
as of any date, the ratio (expressed as a percentage) of the aggregate number of
all Class A Common Units directly held by such Member on such date to the
aggregate number of all Class A Common Units issued by the Company and
outstanding on such date; provided, however, that with respect to any Rollover
Holdco Member as of any date, the Percentage Share of such Rollover Holdco
Member means the ratio (expressed as a percentage) of (a) the aggregate number
of all of Rollover Holdco Class A Common Units directly held by such Rollover
Holdco Member on such date, plus the aggregate number (if any) of all Class A
Common Units directly held by such Rollover Holdco Member on such date to
(b) the aggregate number of all Class A Common Units issued by the Company and
outstanding on such date. The combined Percentage Share of all Members shall at
all times equal 100% and, except to the extent a Rollover Holdco Member directly
holds any Class A Units, the combined Percentage Share of all Rollover Holdco
Members shall at all times equal the Percentage Share of Rollover Holdco.

“Permitted Transfer” means:

(a) with respect to MSG: (i) any Transfer of Interests owned by MSG to The
Madison Square Garden Company or any direct or indirect wholly-owned Subsidiary
of The Madison Square Garden Company; (ii) any Transfer of equity interests in
The Madison Square Garden Company (or any successive successors thereto or
acquirors thereof); or (iii) any Transfer of all of the Interests owned by MSG
together with (A) all or substantially all of the assets of The Madison Square
Garden Company and/or (B) a portion of assets of The Madison Square Garden
Company so long as the Interests owned by MSG represent no more than 25% of the
Fair Market Value of such assets in the transferee (calculated net of any debt
at the time of such Transfer and immediately after giving effect thereto); and

 

A-11



--------------------------------------------------------------------------------

(b) with respect to any Member or Rollover Holdco Member that is an individual:
(i) a trust solely for the benefit of such individual or the members of such
individual’s immediate family with such individual acting as trustee of such
trust and retaining control thereunder for so long as such individual is
physically able; or (ii) an entity that is owned solely by such individual and
the members of such individual’s immediate family with such individual retaining
authority to appoint all of the directors (or persons serving in a similar
capacity) for so long as such individual is physically able.

“Permitted Transferee” means a transferee of Units owned by a Member in a
Permitted Transfer.

“Person” is defined in Section 18-101(12) of the Act.

“Preemptive Securities” means, other than Excluded Securities:

(a) any Interests or other equity securities of the Company issued after the
date of the Agreement;

(b) for so long as the Qualified Percentage Share is equal to or greater than
14%, (i) any equity securities of any Subsidiaries of the Company Subsidiaries
issued to or from MSG or any of its Affiliates or (ii) any debt securities or
other Debt of the Company or any of its Subsidiaries issued to or borrowed from
MSG or any of its Affiliates (including any Commercially Reasonable Debt or
other debt securities or Debt issued thereto or borrowed therefrom pursuant to
Section 4.2, in each case, other than Excluded Securities); provided, however,
that the foregoing shall only be considered “Preemptive Securities” for purposes
of Employee Rollover Holdco Members to the extent that one or more Principals
duly and timely exercise their Preemptive Rights in accordance with Section 1.4
with respect thereto (and that in the event no Principals duly exercise their
Preemptive Rights in accordance with Section 1.4 with respect thereto, any
equity or debt securities referred to in the clause (b) shall not be Preemptive
Securities); and

(c) any right, option or warrant to acquire any security convertible into the
securities included in this definition of Preemptive Securities pursuant to the
preceding clauses (a) or (b).

“Preferred Capital Contribution” means the $10,000,000 contribution by the
Members in respect of their Preferred Units.

“Preferred Percentage Share” means, with respect to any Member or Rollover
Holdco Member, as applicable, as of any date, the ratio (expressed as a
percentage) of the aggregate number of all Preferred Units directly held by such
Member on such date to the aggregate number of all Preferred Units issued by the
Company and outstanding on such date; provided, however, that with respect to
any Rollover Holdco Member as of any date, the Preferred Percentage Share of
such Rollover Holdco Member means the ratio (expressed as a percentage) of
(a) the aggregate number of all Rollover Holdco Preferred Units directly held by
such Rollover Holdco Member on such date, plus the aggregate number (if any) of
all Preferred Units directly held by such Rollover Holdco Member on such date to
(b) the aggregate number of all

 

A-12



--------------------------------------------------------------------------------

Preferred Units issued by the Company and outstanding on such date. The combined
Preferred Percentage Shares of all Members shall at all times equal 100% and,
except to the extent a Rollover Holdco Member directly holds any Preferred
Units, the combined Preferred Percentage Share of all Rollover Holdco Members
shall at all times equal the Preferred Percentage Share of Rollover Holdco.

“Preferred Return” means a return equal to compounded interest of 9% per annum,
compounded quarterly on March 31, June 30, September 30 and December 31 of each
year that the Preferred Units are outstanding. The Preferred Return shall be
computed on the basis of a 360-day year constituting of twelve 30-day months and
shall be pro rated for any partial periods (i.e., during the period from and
after the date the Preferred Units are first issued until the last day of the
quarter in which the Preferred Units are first issued and during the period from
and after the first day of the quarter during which all amounts owned with
respect to the Preferred Units under clauses (i) and (ii) of Section 2.1(c) of
the Agreement are paid in full until the date that all amounts owned with
respect to the Preferred Units under clauses (i) and (ii) of Section 2.1(c) of
the Agreement are paid in full) with respect to which it is calculated.

“Preferred Units” means the allocation of Interests designated as Preferred
Units on Exhibit B to the Agreement.

“Principal Base” means, as of any time: (a) if there are four Principals who are
serving as Directors, three Principals; (b) if there are three Principals
serving as Directors, two Principals; (c) if there are two Principals serving as
Directors, two Principals; or (d) if there is only one Principal serving as
Director, one Principal.

“Principal Purchase Price” means the Fair Market Value (as determined in
accordance with Section 6.8 (Determination of Fair Market Value) of the
Agreement); provided, however, that, in the event of a Principal Early Leaver
Put or Principal Early Leaver Call, such Fair Market Value will be adjusted by
the Early Leaver Discount; provided, further, however, that such Early Leaver
Discount shall not apply in the event that a MSG Change of Control has occurred
prior to the consummation of such Principal Early Leaver Put or Principal Early
Leaver Call (in which case the Principal Purchase Price shall be the Fair Market
Value).

“Principal Rollover Holdco Groups” means each of (i) Packer and the Packer
Rollover Holdco Members, (ii) Strauss and the Strauss Rollover Holdco Members,
(iii) Tepperberg and the Tepperberg Rollover Holdco Members and (iv) Wolf and
the Wolf Rollover Holdco Members.

“Principal Veto Rights” means the rights of the Principals in Section 4.1(g) of
the Agreement.

“Principals” means Packer, Strauss, Tepperberg and Wolf.

“Prohibited Person” means a Person who, individually or together with such
Person’s Affiliates, owns at least 5% of, or owns, operates or manages, any
professional sports team, stadium, arena, theater or other live entertainment
venue with no less than 2,000 seats or any music, film or similar festival.

 

A-13



--------------------------------------------------------------------------------

“Qualified MSG Stock” means MSG Stock that is duly authorized, validly issued,
fully paid and non-assessable, not subject to any preemptive or other similar
rights, issued free and clear of any Liens (other than Liens under applicable
securities laws and this Agreement) and issued subject to compliance by the
recipient with applicable securities laws (e.g., six-month holding period).

“Qualified Party” means MSG and its Permitted Transferees and the Qualified
Principals.

“Qualified Percentage Share” means the Percentage Share of both the Principals
(as Members) and the Principal Rollover Holdco Groups (assuming the exercise,
exchange or conversion of all securities of the Company that are exercisable or
exchangeable for, or convertible into, Class A Common Units) for purposes of
Section 4.1(g), 4.1(h)(i), 6.3(a)(ii), 6.5(a) and 8.6 of the Agreement and for
purposes of the definitions of “Preemptive Securities” and “Qualified
Principal.” For purposes of calculating Qualified Percentage Share, any Class A
Common Units issued after the date of the Agreement to any Person other than a
Principal, a Permitted Transferee of a Principal or a member of a Principal
Rollover Holdco Group shall not be included in the denominator, except for
Class A Common Units issued in connection with a Cash Flow Deficiency; provided,
however, that: (1) for a period of 12 months from and after the end of the
Resolution Period to which such Cash Flow Deficiency relates, Class A Common
Units issued in connection with a Cash Flow Deficiency shall be included in the
denominator for purposes of determining whether the Principal Base has the
Operational Veto Rights, (2) in the event the Cumulative EBITDA for the period
ending on the 12-month anniversary of the last day of the Resolution Period to
which such Cash Flow Deficiency relates is less than 85% of the Cumulative
EBITDA set forth in the Revised CIM Case for such period, Units issued in
connection with a Cash Flow Deficiency shall be included in the denominator for
purposes of determining whether the Principal Base has the Operational Veto
Rights thereafter. As of the date of the Agreement, the Qualified Percentage
Share is 28%.

“Qualified Principal” means a Principal who is engaged as a full-time employee
of the Company and whose Percentage Share, including the Percentage Share of his
Principal Rollover Holdco Group (determined in the same manner as in the
definition of Qualified Percentage Share), is at least equal to 7%.

“Qualified Successor Stock” means Successor Stock that is duly authorized,
validly issued, fully paid and non-assessable, not subject to any preemptive or
other similar rights and issued free and clear of any Liens (other than Liens
under applicable securities laws and this Agreement).

“Relative Percentage Share” means, with respect to any Member or Rollover Holdco
Member, as applicable, as of any date with respect to any determination, the
ratio (expressed as a percentage) of the aggregate number of all Class A Common
Units directly held by such Member on such date to the aggregate number of
Class A Common Units directly held all Members to which such determination
relates on such date; provided, however, that with respect to any Rollover
Holdco Member as of any date, the Relative Percentage Share of such Rollover
Holdco Member means the ratio (expressed as a percentage) of (a) the aggregate
number of all of

 

A-14



--------------------------------------------------------------------------------

Rollover Holdco Class A Common Units directly held by such Rollover Holdco
Member on such date, plus the aggregate number (if any) of all Class A Common
Units directly held by such Rollover Holdco Member on such date to (b) the
aggregate number of all Class A Common Units directly held by all Members to
which such determination relates on such date.

“Required Transfer Documentation” means an assignment and assumption agreement
in form and substance reasonably acceptable to the transferor and the transferee
providing for, as applicable, the sale and assignment of Interests or Rollover
Holdco Interests, free and clear of all Liens other than those imposed by
applicable securities law or the Agreement. The Required Transfer Documentation
shall include representations and warranties by the transferor as to (a) due
organization and good standing (if the transferor is an entity) of the
transferor, (b) the power and authority (if the transferor is an entity) of such
transferor, (c) the capacity (if the transferor is an individual) of such
transferor, (d) the due authorization (if the transferor is an entity) of the
Required Transfer Documentation, (e) the due execution and delivery of the
Required Transfer Documentation, (f) the enforceability of the Required Transfer
Documentation, (g) the “non-contravention” of the execution, delivery and
performance of the Required Transfer Documentation with the transferor’s
organizational documents (if the transferor is an entity), applicable laws and
contracts to which the transferor is a party, and (h) the assignment to the
transferee of good, valid and marketable title to such Interests or Rollover
Holdco Interests, as applicable, free and clear of all Liens, other than those
imposed by applicable securities laws and the Agreement.

“Restructuring Agreement” has the meaning assigned to such term in the
Transaction Agreement.

“Revised CIM Case” means, for any period, the Adjusted EBITDA for such period,
as set forth on Exhibit D.

“ROFO Party(ies)” means (a) MSG, if the Initiating Party is a Principal, (b) the
Qualified Principals and the other members of their Principal Rollover Holdco
Groups, if the Initiating Party is MSG, and (c) MSG and the Principals, if the
Initiating Party is a Rollover Holdco Member other than a Principal.

“Rollover Holdco Interest” means an Interest (as defined in the Rollover Holdco
LLCA).

“Rollover Holdco LLCA” means the Amended and Restated Limited Liability Company
Agreement of Rollover Holdco.

“Rule 144A” means Rule 144A under the Securities Act.

“Sale of the Company” means a sale to a third party of all or a majority of the
equity or all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, by sale of the Interests, merger, consolidation,
sale of assets, sale of Subsidiaries, or otherwise.

“Securities Act” means the Securities Act of 1933, as amended.

 

A-15



--------------------------------------------------------------------------------

“Specified Third Party Claim” means a Third Party Claim (as defined in the
Transaction Agreement) with respect to which the Company assumes the defense,
settlement, adjustment or compromise thereof as contemplated by Section 12.06(d)
of the Transaction Agreement.

“Stated Early Put Value” means, as of any time with respect to the Preferred
Units, the amount to which the holder of such Preferred Units would at such time
be entitled pursuant to clause (ii) of Section 2.1(c) of the Agreement (taking
into account all amounts previously paid to such holder in respect of such
Preferred Units pursuant to Section 2.1 of the Agreement).

“Stated Preferred Value” means, as of any time with respect to the Preferred
Units, the amount to which the holder of such Preferred Units would at such time
be entitled pursuant to clauses (i) and (ii) of Section 2.1(c) of the Agreement
(taking into account all amounts previously paid to such holder in respect of
such Preferred Units pursuant to Section 2.1 of the Agreement).

“Strauss Rollover Holdco Members” means the persons designated as “Strauss
Rollover Holdco Members” on the signature pages to the Agreement and any Person
who becomes a Rollover Holdco Member pursuant to a Permitted Transfer from a
Strauss Rollover Holdco Member. For the avoidance of doubt, a Person shall cease
to be a Strauss Rollover Holdco Member when such Person ceases to be a Rollover
Holdco Member or when such Person shall cease to be (or otherwise is not) a
Permitted Transferee of Strauss.

“Subsidiary” means, with respect to any Person, any corporation, association,
limited liability company or other business entity of which at least 50% of
(i) the total equity interest or (ii) total voting power of shares of stock (or
equivalent ownership or controlling interest) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other subsidiaries of that Person or a
combination thereof.

“Successor Stock” means the common stock of a MSG Company Successor listed for
trading on a U.S. national securities exchange, valued at the volume-weighted
average price (as reported by Bloomberg) over the ten trading days prior to the
date of issuance; provided, that, in order to constitute Successor Stock, such
MSG Company Successor shall (i) have an average market capitalization of at
least $1 billion in the 90 days immediately preceding the issuance of Successor
Stock to a Principal or Rollover Holdco Member under the Agreement, and (ii) if
such MSG Company Successor is a foreign issuer, the Successor Stock listed on
such exchange shall have an average float and trading volume that is at least
90% of the average float and average daily trading volume of MSG in the 90 days
immediately preceding the issuance and shall not consist of American Depositary
Receipts or similar instruments).

“Tao Note Company Entity” means either (x) the Company or (y) a Subsidiary of
the Company that is named the “borrower” under clause (a) of the definition of
Company Loan Agreement; provided, however, that (subject to waiver by the
beneficiary of such Tao Promissory Note, in such beneficiary’s sole discretion)
in either case of clause (x) or (y), at the time of issuance of such Tao
Promissory Note, the Company Loan Agreements that by their terms do not mature
at least ninety-one days prior to the maturity date of the Tao Promissory

 

A-16



--------------------------------------------------------------------------------

Note do not restrict such entity from making the payments required under such
Tao Promissory Note on its maturity date; provided, further, however, that
(subject to waiver by the beneficiary of such Tao Promissory Note, in such
beneficiary’s sole discretion) in the event a Tao Promissory Note is issued by
an entity referred to in clause (x) or (y) and at the time of such issuance a
Company Loan Agreement that by its terms would mature at least ninety-one days
prior to the maturity date of the Tao Promissory Note is in effect that would
restrict such entity from making the payment required under such Tao Promissory
Note on its maturity date if such Company Loan Agreement was extended, the
Company shall not (and the Company shall cause its Subsidiaries not to) extend
such Company Loan Agreement or refinance the debt under such Company Loan
Agreement unless such extension or refinancing permits such payment under the
Tao Promissory Note on the maturity date of such Tao Promissory Note.

“Tao Note Replacement Entity” means, (a) if neither the Company nor a Subsidiary
of the Company qualifies as a Tao Note Company Entity, and (b) if consented to
by such Affiliate of MSG (in such Affiliate’s sole discretion), any Affiliate of
MSG that (i) directly or indirectly owns 100% of MSG’s Interests and (ii) (x) is
listed for trading on a U.S. national securities exchange with an average market
capitalization of at least $1 billion in the 90 days immediately preceding the
issuance of the applicable Tao Promissory Note, and agrees under the Tao
Promissory Note to maintain a minimum market capitalization of at least
$1 billion until payment of all principal and interest owed thereunder or
(y) directly or indirectly (together with its Subsidiaries) holds at least
$1 billion in net assets, and agrees under the Tao Promissory Note to continue
to directly or indirectly (together with its Subsidiaries) hold at least
$1 billion in net assets until payment of all principal and interest owed
thereunder.

“TAO Promissory Note” means a promissory note issued by a Tao Promissory Note
Party in the form attached to the Agreement as Exhibit G-2.

“Tao Promissory Note Party” means a Tao Note Company Entity or a Tao Note
Replacement Entity.

“Tepperberg Rollover Holdco Members” means the persons designated as “Tepperberg
Rollover Holdco Members” on the signature pages to the Agreement and any Person
who becomes a Rollover Holdco Member pursuant to a Permitted Transfer from a
Tepperberg Rollover Holdco Member. For the avoidance of doubt, a Person shall
cease to be a Tepperberg Rollover Holdco Member when such Person ceases to be a
Rollover Holdco Member or when such Person shall cease to be (or otherwise is
not) a Permitted Transferee of Tepperberg.

“Terminable Obligations” means Contracts or other commitments or obligations of
the Company or any of its Subsidiaries that can be terminated by the Company or
such Subsidiary on 90 days’ (or less) notice without (a) payment of any penalty,
or (b) incurrence of other Liability (in the case of clauses (a) and (b), other
than penalties or Liabilities that are, individually and in the aggregate, de
minimis).

“The Madison Square Garden Company” means The Madison Square Garden Company, a
Delaware corporation; provided, however, that if pursuant to any Transfer
permitted pursuant to the Agreement, The Madison Square Garden Company no longer
directly or indirectly holds any of the Interests held by MSG and in connection
with such Transfer or

 

A-17



--------------------------------------------------------------------------------

transaction there is an MSG Company Successor, all references to “The Madison
Square Garden Company” in the Agreement shall be deemed to refer to such MSG
Company Successor (except as used in the definition of “MSG Stock”).

“Transaction Documents” has the meaning assigned to such term in the Transaction
Agreement.

“Transfer” means any direct or indirect offer, sale, contract to sell,
assignment, alienation, gift, transfer, hypothecation, exchange, mortgage,
pledge, grant of a security interest or other disposition or encumbrance,
whether voluntary or involuntary. A Transfer shall, without limitation of the
foregoing, include any of transaction that, in whole or in part, transfers any
economic consequences of ownership. The Transfer of the equity interest in a
Member (or any Person who directly or indirectly owns any equity interests of
such Member) shall be deemed an indirect Transfer of such Member’s Interest
(and, for the avoidance of doubt, the Transfer of a Rollover Holdco Interest
shall be deemed an indirect Transfer of the Attributable Interest of Rollover
Holdco that corresponds to such Rollover Holdco Interest). Notwithstanding
anything to the contrary in this definition, in no event will an offer, sale,
contract to sell, assignment, alienation, gift, transfer, hypothecation,
exchange, mortgage, pledge, grant of a security interest or other disposition,
encumbrance, whether voluntary or involuntary, of any securities of The Madison
Square Garden Company or any of its successors or acquirors (or any successive
successors thereto or acquirors thereof) be a Transfer.

“Units” means the allocation of Interests designated as Units in an agreement
between a Member and the Company.

“Unreturned Preferred Capital Contributions Amount” means at any time, the
excess, if any, of: (a) the aggregate Preferred Capital Contributions made by
the Members over (b) the aggregate amount of distributions with respect to such
Preferred Capital Contributions (including any distributions to any predecessor
of such Member) under Section 2.1(c)(ii) of the Agreement.

“Valuation Representatives” mean (a) one MSG Director designated in writing to
the Principals by MSG (which MSG Director may be replaced at any time or from
time to time by MSG) and (b) Richard Wolf or one other Principal designated in
writing designated in writing to MSG by the Principal Base (which Valuation
Representative may be replaced at any time or from time to time by the Principal
Base).

“Wolf Rollover Holdco Members” means the persons designated as “Wolf Rollover
Holdco Members” on the signature pages to the Agreement and any Person who
becomes a Rollover Holdco Member pursuant to a Permitted Transfer from a Wolf
Rollover Holdco Member. For the avoidance of doubt, a Person shall cease to be a
Wolf Rollover Holdco Member when such Person ceases to be a Rollover Holdco
Member or when such Person shall cease to be (or otherwise is not) a Permitted
Transferee of Wolf.

 

A-18



--------------------------------------------------------------------------------

2. The following terms are defined in the Sections indicated below.

 

Term

  

Section

 

AAA

     4.2(b)   

Aggregate Consideration

     6.5(c)   

Agreement

     Preamble   

Approved Sale

     6.5(a)   

Approved Sale Notice

     6.5(a)   

Approved Sale Period

     6.5(a)   

Arbitrator

     6.8(b)   

Attributable Class A Common Units

     Recitals   

Attributable Interests

     Recitals   

Attributable Preferred Units

     Recitals   

Benefits

     4.8(a)   

Budget

     1.5(a)   

Business Plan

     1.5(a)   

Call

     6.7(e)   

Company

     Preamble   

Company Fiscal Year

     3.3   

Confidential Information

     4.7(a)   

DGCL

     4.3   

Disapproving Principal

     8.6   

Employee Rollover Holdco Member Leaver Call

     6.7(c)   

Employee Rollover Holdco Member Post-Year 5 Call

     6.7(d)   

Employee Rollover Holdco Member Post-Year 5 Put

     6.6(d)   

Employee Rollover Holdco Member Purchase Price

     6.6(d)   

Employee Rollover Holdco Members

     Preamble   

Exercise Notice

     1.4(c)   

Existing Agreement

     Recitals   

FMV Depository

     6.8(a)   

Indemnification Obligations Shortfall

     6.1   

Indemnified Persons

     4.4(a)   

Initiating Party

     6.3(b)   

Interest Change Date

     2.2(k)   

Losses

     4.4(a)   

Management Fee

     4.8(a)   

Member Indemnitors

     4.4(b)   

Member Nonrecourse Deductions

     2.2(d)   

Minimum Commitment

     4.8(a)   

MSG

     Preamble   

MSG FMV Entity

     6.8(a)   

MSG Payments

     4.8(a)   

Mutual Valuation Period

     6.8   

Observer

     41   

Offered Securities

     6.3(b)   

Officer

     4.1(d)   

Other Rollover Holdco Members

     Preamble   

 

A-19



--------------------------------------------------------------------------------

Preemptive Right      1.4(a)    Preemptive Rights Notice      1.4(b)   
Preferred Unit Call      6.10(b)    Preferred Unit Early Call      6.9(b)   
Preferred Unit Early Put      6.9(a)    Preferred Unit Put      6.10(a)   
Principal Early Leaver Call      6.7(a)    Principal Early Leaver Put     
6.6(b)    Principal Good Leaver Put      6.6(a)    Principal Leaver Call     
6.7(a)    Principal Post-Year 5 Call      6.7(b)    Principal Post-Year 5 CoC
Put      6.6(f)    Principal Post-Year 5 Put      6.6(c)    Principal Pre-Year 5
CoC Put      6.6(e)    Principals      Preamble    Put      6.6(g)    Put
Exercise Period      6.6(f)    Resolution Period      4.2(a)    Restructuring   
  Recitals    ROFO Notice      6.3(b)    ROFO Obligations      6.3(a)(i)    ROFO
Period      6.3(c)    Rollover Budget      1.5(b)    Rollover Holdco     
Preamble    Rollover Holdco Class A Common Units      Recitals    Rollover
Holdco Member Representative      6.8(a)    Rollover Holdco Members     
Preamble    Rollover Holdco Preferred Units      Recitals    Tag-Along Sale
Notice      6.4(b)    Transaction Agreement      Recitals    Transactions     
Recitals   

 

A-20